 

JOINDER AND FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

 

THIS JOINDER AND FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT (this
“Amendment”) is made and entered into as of October 19, 2020 (the “First
Amendment Effective Date”), by and among BBVA USA, an Alabama banking
corporation (“BBVA”), individually as a Lender, as administrative agent (in such
capacity, “Administrative Agent”) for itself and any other financial institution
which is or becomes a party hereto as a lender (each such financial institution,
including BBVA, a “Lender” and collectively the “Lenders”), and as collateral
agent (in such capacity, “Collateral Agent”) for the Lenders, Quest Resource
Management Group, LLC, a Delaware limited liability company (“Quest”), Landfill
Diversion Innovations, L.L.C., a Delaware limited liability company (“Landfill”,
and together with Quest, jointly and severally, each as a “Borrower” and
collectively the “Borrowers”), Quest Resource Holding Corporation, a Nevada
corporation (“Holdings”), Quest Sustainability Services, Inc., a Delaware
corporation (F/K/A Earth911, Inc.) (“Parent”, and together with Holdings,
jointly and severally, each as an “Existing Guarantor” and collectively the
“Existing Guarantors”), Youchange, Inc., an Arizona corporation (“Youchange”),
Quest Vertigent Corporation, a Nevada corporation (“Vertigent”), Quest Vertigent
One, LLC, a Delaware limited liability company (“Vertigent One”), and Global
Alerts, LLC, a Delaware limited liability company (“Global Alerts”, and together
with Youchange, Vertigent and Vertigent One, jointly and severally, each as a
“New Guarantor” and collectively the “New Guarantors”; the Existing Guarantors,
together with the New Guarantors, jointly and severally, each a “Guarantor” and
collectively, the “Guarantors”).

 

RECITALS

 

A.     Borrowers, Existing Guarantors, Lenders, Collateral Agent, and
Administrative Agent are parties to (i) that certain Loan, Security and Guaranty
Agreement, dated as of August 5, 2020 (as amended hereby and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) and (ii) the other Loan Documents (as defined in the Loan
Agreement, and in each case as amended hereby and as may be further amended,
restated, supplemented or otherwise modified from time to time).

 

B.      Quest is acquiring substantially all of the assets of Green Remedies
Waste and Recycling, Inc., a North Carolina corporation (“Green Remedies”) and
will, pursuant to that certain Asset Purchase Agreement, dated as of the date
hereof, by and among Quest, Holdings, Green Remedies and Alan Allred (as
amended, restated, supplemented or otherwise modified from time to time, the
“Green Remedies Acquisition Agreement” and the transactions contemplated
thereby, the “Green Remedies Acquisition”).

 

C.      In order to finance the Green Remedies Acquisition, the Borrowers and
the Guarantors are entering into that certain Credit Agreement, date as of the
date hereof, by and among the Borrowers, the Guarantors, the lenders party
thereto and Monroe Capital Management Advisors, LLC, as the agent for the
lenders party thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Acquisition Term Loan Agreement”).

 

D.     Borrowers and the Existing Guarantors have requested each New Guarantor
be joined as a “Guarantor” under the Loan Agreement and the other Loan Documents
and that Administrative Agent and the Lenders amend the Loan Agreement and the
other Loan Documents in order to permit the Green Remedies Acquisition, the
Acquisition Term Loan Agreement and the other transactions contemplated thereby
as more particularly set forth herein.

 

E.      Administrative Agent and the Lenders have agreed to make certain
amendments to the Loan Agreement subject to the terms and conditions hereinafter
set forth.

 







 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

ARTICLE I
Definitions

 

1.01           Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

 

ARTICLE II
Amendments

 

2.01           Amendments to the Loan Agreement. The Loan Agreement is hereby
amended (a) to delete the red or green stricken text (indicated textually in the
same manner as the following examples: stricken text and stricken text) and (b)
to add the blue or green double-underlined text (indicated textually in the same
manner as the following examples: double-underlined text and double-underlined
text), in each case, as set forth in the marked copy of the Loan Agreement
attached hereto as Annex A and incorporated herein and made a part hereof for
all purposes.

 

2.02           Amendments to the Schedules to the Loan Agreement. The Schedules
to the Loan Agreement are hereby supplemented by adding Schedules 1.1 (Deemed
EBITDA), 1.2 (Ineligible Lenders), 8.1.24 (Material Contracts), 9.2.1 (Debt),
9.2.2 (Permitted Liens), and 9.2.9 (Investments) and by supplementing the
existing Schedules with the Schedules attached hereto as Exhibit A. By
acknowledging and agreeing to this Amendment, the undersigned hereby agrees that
the Schedules may be attached to the Loan Agreement and made a part thereof for
all purposes.

 

2.03           Amendment to Exhibit 9.1.3 Form of Compliance Certificate to the
Loan Agreement. Exhibit 9.1.3 of the Loan Agreement is hereby amended and
restated in its entirety with the amended and restated Form of Compliance
Certificate attached hereto as Exhibit B. By acknowledging and agreeing to this
Amendment, the undersigned hereby agrees that the amended and restated
Compliance Certificate attached as Exhibit B may be attached to the Loan
Agreement and made a part thereof for all purposes.

 

ARTICLE III
Joinder of New Guarantors to Loan Documents

 

3.01           In consideration of each New Guarantor becoming a “Guarantor”
under the terms of the Loan Agreement and the other Loan Documents and in
consideration of the value of the synergistic benefits received by each New
Guarantor as a result of the interdependence of the businesses of Existing
Guarantors and each New Guarantor, each New Guarantor hereby agrees that
effective as of the date hereof, it hereby joins in, and is and shall be deemed
to be, a “Guarantor” under, the Loan Agreement and each of the other applicable
Loan Documents. Each New Guarantor has assumed the obligations of a “Guarantor”
under the Loan Agreement and the other Loan Documents, and each New Guarantor
shall perform, comply with and be subject to and bound by each of the terms,
agreements, covenants and conditions of: (a) the Loan Agreement, on a joint and
several basis with the Existing Guarantors, and (b) each of the other Loan
Documents which are stated to apply to or are made by a “Guarantor,” on a joint
and several basis with Existing Guarantors, in each case of clauses (a) through
(b), as such Loan Document is in effect as of the date hereof, with the same
force and effect as if such New Guarantor were an original signatory to the Loan
Agreement and each of the other Loan Documents to which a “Guarantor” is a party
or by which a “Guarantor” is bound. To secure the prompt and complete payment,
performance and observance when due (whether at stated maturity, by acceleration
or otherwise) of all Obligations, and each New Guarantor hereby grants to
Administrative Agent, for the benefit of itself and each Lender, a continuing
Lien upon all of such New Guarantor’s Collateral, whether now owned or existing
or hereafter created, acquired or arising and wheresoever located.

 



-2-



 

3.02           Further, without limiting the generality of the foregoing, each
New Guarantor hereby represents and warrants that: (i) each of the
representations and warranties with respect to a Loan Party set forth in the
Loan Agreement and the other Loan Documents (including but not limited to
Article VIII of the Loan Agreement) are true and correct as to such New
Guarantor on and as of the date hereof as if made on and as of the date hereof
by such New Guarantor (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties shall be true
and correct in all respects on and as of the specific date or times referred to
in said representations and warranties), and (ii) each New Guarantor has
heretofore received a true and correct copy of the Loan Agreement and each of
the other Loan Documents (including any modifications thereof or supplements or
waivers thereto) as in effect on the date hereof.

 

3.03           In furtherance of the foregoing, each reference to a “Guarantor”
in the Loan Agreement and each other Loan Document shall be deemed to include
each of the undersigned New Guarantors.

 

3.04           Each New Guarantor is simultaneously delivering to Administrative
Agent and the Lenders the other documents required under the Loan Agreement.

 

ARTICLE IV
Conditions Precedent

 

4.01           Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Administrative Agent and the Lenders:

 

(a)               Administrative Agent shall have received (i) this Amendment
duly executed by each party hereto, and (ii) fully executed copies of each of
the additional documents, instruments and agreements listed on the Closing
Checklist attached hereto as Exhibit C (other than those items, if any,
designated therein as “Post-Closing”), each in form and substance acceptable to
Administrative Agent.

 

(b)               Administrative Agent and each lender shall have received all
expenses (including, without limitation, the fees, charges and disbursements of
counsel for Administrative Agent and each Lender) as set forth in Section 3.7 of
the Loan Agreement which are due and payable as of the First Amendment Effective
Date.

 

(c)               Administrative Agent shall have received an extension fee in
the amount of $42,500.00, which amount shall be deemed fully earned on the First
Amendment Effective Date and nonrefundable.

 

(d)               The representations and warranties of the Loan Parties in the
Loan Documents, as each is amended hereby, shall be true and correct in all
material respects (or, as to any representations and warranties which are
subject to a materiality or Material Adverse Effect qualifier, true and correct
in all respects) as of the First Amendment Effective Date (except for
representations and warranties that expressly relate to an earlier date or for
such changes as provided in Section 8.2 of the Loan Agreement).

 



-3-



 

(e)               No Default or Event of Default shall have occurred and be
continuing or would result from this Amendment.

 

(f)                No event shall have occurred and no condition shall exist
which has had or could be reasonably expected to have a Material Adverse Effect.

 

ARTICLE V
Consent and Limited Waiver, Ratifications, Representations and Warranties

 

5.01           Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the other Loan Documents, and, except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Loan Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Loan Parties, Administrative Agent
and each Lender agree that the Loan Agreement and the other Loan Documents, as
amended hereby, shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.

 

5.02           Representations and Warranties. Each Loan Party hereby represents
and warrants to Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite organizational action on the part of such Person and will not violate
the organizational or governing documents of such Person; (b) the
representations and warranties of the Loan Parties in the Loan Documents, as
each is amended hereby, are true and correct in all material respects as of the
First Amendment Effective Date (except that any representation or warranty which
by its terms is made as of a specified date is true and correct in all material
respects only as of such specified date, and that any representation or warranty
which is subject to any materiality or Material Adverse Effect qualifier is true
and correct in all respects); (c) no Default or Event of Default under the Loan
Agreement, as amended hereby, has occurred and is continuing; and (d) Each Loan
Party is in material compliance with all covenants and agreements contained in
the Loan Agreement and the other Loan Documents, as amended hereby.

 

ARTICLE VI
Miscellaneous Provisions

 

6.01           Survival of Representations and Warranties. All representations
and warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Administrative Agent or any Lender or any
closing shall affect the representations and warranties or the right of
Administrative Agent or any Lender to rely upon them.

 

6.02           Reference to Loan Agreement. Each of the Loan Agreement and the
other Loan Documents, and any and all other Loan Documents, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Loan Agreement, as amended hereby, are hereby
amended so that any reference in the Loan Agreement and such other Loan
Documents to the Loan Agreement shall mean a reference to the Loan Agreement, as
amended hereby, and any reference in the Loan Agreement and such other Loan
Documents to any other Loan Document amended by the provisions of this Amendment
shall mean a reference to such other Loan Documents, as amended hereby.

 



-4-



 

6.03           Expenses of Administrative Agent and Lenders. The provisions of
Section 3.7 and Section 13.2 of the Loan Agreement are hereby incorporated by
reference herein, mutatis mutandis.

 

6.04           Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

6.05           Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Administrative Agent, each Lender and each Loan Party
and their respective successors and assigns, except that each Loan Party may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent.

 

6.06           Counterparts; Electronic Signatures. This Amendment may be
executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument. This Amendment may be executed by facsimile
transmission or other electronic means, which facsimile or other electronic
signatures shall be considered original executed counterparts, and each party to
this Amendment agrees that it will be bound by its own facsimile or other
electronic signature and that it accepts the facsimile or other electronic
signature of each other party to this Amendment.

 

6.07           Effect of Waiver. No consent or waiver, express or implied, by
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant or condition by any Loan Party shall be deemed a consent to or waiver
of any other breach of the same or any other covenant, condition or duty.

 

6.08           Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

6.09           Applicable Law. This Agreement and all other Loan Documents
executed pursuant hereto shall be deemed to have been made and to be performable
in and shall be governed by and construed in accordance with the laws of the
State of Texas.

 

6.10           Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE LOAN
PARTIES AND ADMINISTRATIVE AGENT.

 

[Signature pages follow.]

 



-5-



 

IN WITNESS WHEREOF, this Amendment has been executed on the date first written
above, to be effective as the respective date set forth above.

 

  BBVA USA, as Administrative Agent, Collateral Agent and as a Lender        
By: /s/ Jason Nichols     Name: Jason Nichols     Title: Senior Vice President  
      BBVA USA, as Issuing Bank         By: /s/ Jason Nichols     Name: Jason
Nichols     Title: Senior Vice President

 

[Signature Page to the Joinder and First Amendment to Loan Agreement]







 

BORROWERS: QUEST RESOURCE MANAGEMENT GROUP, LLC       By: /s/ Laurie L. Latham  
Name: Laurie L. Latham   Title: Chief Financial Officer, Secretary, and
Treasurer       LANDFILL DIVERSION INNOVATIONS, L.L.C.       By: /s/ Laurie L.
Latham   Name: Laurie L. Latham   Title: Chief Financial Officer, Secretary, and
Treasurer     GUARANTORS: QUEST RESOURCE HOLDING CORPORATION       By: /s/
Laurie L. Latham   Name: Laurie L. Latham   Title: Senior Vice President, Chief
Financial Officer, Secretary, and Treasurer       QUEST SUSTAINABILITY SERVICES,
INC., A DELAWARE CORPORATION (F/K/A EARTH911, INC.)       By: /s/ Laurie L.
Latham   Name: Laurie L. Latham   Title: Chief Financial Officer, Secretary, and
Treasurer

 

[Signature Page to Joinder and First Amendment to Loan, Security and Guaranty
Agreement]







 

GUARANTORS (CONTINUED): YOUCHANGE, INC.       By: /s/ Laurie L. Latham   Name:
Laurie L. Latham   Title: Chief Financial Officer       QUEST VERTIGENT
CORPORATION       By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title:
Chief Financial Officer       QUEST VERTIGENT ONE, LLC       By: /s/ Laurie L.
Latham   Name: Laurie L. Latham   Title: Chief Financial Officer       GLOBAL
ALERTS, LLC       By: /s/ Laurie L. Latham   Name: Laurie L. Latham   Title:
Chief Financial Officer

 

[Signature Page to Joinder and First Amendment to Loan, Security and Guaranty
Agreement]







 

 

Annex A

 

Loan Agreement

 



 



 

_______________________________________

 

QUEST RESOURCE MANAGEMENT GROUP, LLC

 

Landfill Diversion Innovations, L.L.C.

 

__________________________________________________

 

___________________________________________
__________________________________________________

 

LOAN, SECURITY AND GUARANTY AGREEMENT

 

Dated: August 5, 2020

 

$17,000,000

 

__________________________________________________
__________________________________________________

 

__________________________________________________

 

BBVA USA,
Individually and as Administrative Agent and Collateral Agent
for any Lender which is or becomes a party hereto

 

__________________________________________________

 

BBVA USA, as Sole Arranger and Sole Bookrunner

 



 



 

Table of Contents

 

Page

  

ARTICLE I. DEFINED TERMS 1 1.1 Definitions 1 1.2 Other Terms 42 1.3 Certain
Matters of Construction 43 1.4 Changes in GAAP 43 1.5 Divisions 43 1.6
Notification and Limitation of Liability – LIBOR and Related Matters 44      
ARTICLE II. CREDIT FACILITY 44 2.1 Revolving Credit Loans 44 2.2 Letters of
Credit 45 2.3 Term Loan 49 2.4 Accordion 50       ARTICLE III. INTEREST, FEES
AND CHARGES 51 3.1 Interest. 51 3.2 Computation of Interest and Fees 52 3.3 Fee
Letter 53 3.4 Letter of Credit Fees 53 3.5 Unused Line Fees 53 3.6 [Reserved].
53 3.7 Reimbursement of Expenses 53 3.8 Bank Charges 54 3.9 Appraisals; Field
Examinations 54 3.10 Payment of Charges 55 3.11 Taxes. 55 3.12 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 57       ARTICLE IV. LOAN
ADMINISTRATION 58 4.1 Procedures for Borrowing and LIBOR Option 58 4.2 Payments
61 4.3 Mandatory and Optional Prepayments. 62 4.4 Application of Payments and
Collections. 64 4.5 All Loans to Constitute One Obligation 66 4.6 Loan Account
66 4.7 Statements of Account 66 4.8 Increased Costs. 66 4.9 Ineffective Interest
Rate; Benchmark Replacement. 68 4.10 Sharing of Payments, Etc 72 4.11 Defaulting
Lender 72       ARTICLE V. TERM AND TERMINATION 75 5.1 Term of Agreement 75 5.2
Termination 75

 



i



 

Table of Contents

(continued)

 

Page

  

ARTICLE VI. SECURITY INTERESTS 76 6.1 Security Interest in Collateral. 76 6.2
Other Collateral 78 6.3 Lien Perfection; Further Assurances 78 6.4 Lien on
Realty 78       ARTICLE VII. COLLATERAL ADMINISTRATION 79 7.1 General. 79 7.2
Administration of Accounts 80 7.3 [Reserved] 83 7.4 Administration of Eligible
Machinery and Equipment 83 7.5 Payment of Charges 83       ARTICLE VIII.
REPRESENTATIONS AND WARRANTIES 83 8.1 General Representations and Warranties 83
8.2 Continuous Nature of Representations and Warranties 94 8.3 Survival of
Representations and Warranties 94       ARTICLE IX. COVENANTS AND CONTINUING
AGREEMENTS 94 9.1 Affirmative Covenants 94 9.2 Negative Covenants 102      
ARTICLE X. CONDITIONS PRECEDENT 113 10.1 Initial Loans 113 10.2 Conditions
Precedent to All Loans and Credit Accommodations 116       ARTICLE XI. EVENTS OF
DEFAULT; RIGHTS AND REMEDIES ON DEFAULT 116 11.1 Events of Default 116 11.2
Acceleration of the Obligations 119 11.3 Other Remedies 119 11.4 Setoff and
Sharing of Payments 120 11.5 Remedies Cumulative; No Waiver 121 11.6 Curative
Equity 121       ARTICLE XII. AGENTS 122 12.1 Authorization and Action 122 12.2
Agents’ Reliance, Etc 123 12.3 BBVA and Affiliates 124 12.4 Lender Credit
Decision 124 12.5 Indemnification 124 12.6 Rights and Remedies to Be Exercised
by Administrative Agent Only 125 12.7 Agency Provisions Relating to Collateral
125 12.8 Resignation of Agent; Appointment of Successor 125 12.9 Audit and
Examination Reports; Disclaimer by Lenders 126

 



ii



 

Table of Contents

(continued)

 

Page

  

12.10 Administrative Agent’s Right to Purchase Commitments 127 12.11
Intercreditor Agreement 127       ARTICLE XIII. MISCELLANEOUS 127 13.1 Power of
Attorney 127 13.2 INDEMNITY 128 13.3 Amendment and Waivers. 129 13.4
Severability 130 13.5 Right of Sale; Assignment; Participations 131 13.6
Cumulative Effect; Conflict of Terms 133 13.7 Execution in Counterparts 133 13.8
Notices and Communications. 134 13.9 Consent 135 13.10 Credit Inquiries 135
13.11 Time of Essence 135 13.12 Entire Agreement 135 13.13 Interpretation 135
13.14 Confidentiality 136 13.15 GOVERNING LAW; CONSENT TO JURISDICTION, FORUM
AND SERVICE OF PROCESS 136 13.16 WAIVERS BY THE LOAN PARTIES 137 13.17
Advertisement 137 13.18 Patriot Act Notice 137 13.19 ENTIRE AGREEMENT 138 13.20
Intercreditor Agreement 138       ARTICLE XIV. CROSS-GUARANTY BY BORROWERS 138
14.1 Cross-Guaranty 138 14.2 Waivers by Borrowers 138 14.3 Benefit of Guaranty
139 14.4 Waiver of Subrogation, Etc 139 14.5 Election of Remedies 139 14.6
Limitation 140 14.7 Contribution with Respect to Guaranty Obligations. 140 14.8
Liability Cumulative 141 14.9 Keepwell 141       ARTICLE XV. GUARANTY 141 15.1
Guaranty of the Obligations 141 15.2 Contribution by Guarantors 141 15.3 Payment
by Guarantors 142 15.4 Liability of Guarantors Absolute 143 15.5 Waivers by
Guarantors 144

 



iii



 

Table of Contents

(continued)

 

Page

  

15.6 Guarantors’ Rights of Subrogation, Contribution, etc 145 15.7 Subordination
of Other Obligations 146 15.8 Continuing Guaranty 146 15.9 Authority of
Guarantors or Borrowers 146 15.10 Financial Condition of Borrowers 146 15.11
Bankruptcy, etc 147

 



iv



 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit 2.1 Form of Revolving Credit Note Exhibit 2.3 Form of Term Loan Note
Exhibit 3.11 Form of U.S. Tax Compliance Certificate Exhibit 9.1.3 Form of
Compliance Certificate Exhibit 9.1.4 Form of Borrowing Base Certificate Exhibit
13.5 Form of Assignment and Acceptance     Schedule 1 Commitment Schedule
Schedule 1.2 Ineligible Lenders Schedule 6.1 Commercial Tort Claims
Schedule 7.1.1 Business Locations Schedule 8.1.1 Jurisdictions in which any
Borrower is Authorized to do Business Schedule 8.1.4 Capital Structure Schedule
8.1.5 Names; Organization Schedule 8.1.13 Brokers’ Fees Schedule 8.1.14 Patents,
Trademarks, Copyrights and Licenses Schedule 8.1.16 Environmental Schedule
8.1.17 Contracts Restricting Right to Incur Debts Schedule 8.1.18 Litigation
Schedule 8.1.20 Pension Plans Schedule 8.1.22 Labor Relations Schedule 8.1.23
Leases Schedule 9.2.2 Existing Debt Schedule 9.2.4 Existing Liens Schedule
9.2.10 Existing Investments Schedule 9.2.14 Existing Restrictive Agreements

 



v



 

LOAN, SECURITY AND GUARANTY AGREEMENT

 

THIS LOAN, SECURITY AND GUARANTY AGREEMENT (this “Agreement”) is made as of
August 5, 2020, by and among BBVA USA, an Alabama banking corporation (“BBVA”),
individually as a Lender, as administrative agent (in such capacity,
“Administrative Agent”) for itself and any other financial institution which is
or becomes a party hereto as a lender (each such financial institution,
including BBVA, is referred to hereinafter individually as a “Lender” and
collectively as the “Lenders”), and as collateral agent (in such capacity,
“Collateral Agent”) for the Lenders, Quest Resource Management Group, LLC, a
Delaware limited liability company (“Quest”), Landfill Diversion Innovations,
L.L.C., a Delaware limited liability company (“Landfill”, and together with
Quest and each hereafter arising Subsidiary of any Borrower and each other
Person joined hereto as a “Borrower”, individually a “Borrower” and collectively
“Borrowers”), and each of Quest Resource Holding Corporation, a Nevada
corporation (“Holdings”), Quest Sustainability Services, Inc., a Delaware
corporation (F/K/A Earth911, Inc.) (“Parent”), Youchange, Inc., an Arizona
corporation (“Youchange”), Quest Vertigent Corporation, a Nevada corporation
(“Vertigent”), Quest Vertigent One, LLC, a Delaware limited liability company
(“Vertigent One”), and Global Alerts, LLC, a Delaware limited liability company
(“Global Alerts”, and together with Holdings, Parent, Youchange, Vertigent and
Vertigent One, individually a “Guarantor” and collectively, “Guarantors”).

 

Article I. DEFINED TERMS

 

1.1              Definitions. When and if used herein: (a) the terms Account,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Asset, Fixture, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit Rights, Payment Intangibles, Proceeds, Security, Security Entitlement,
Software, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security have the respective meanings assigned thereto under the UCC; (b) all
terms reflecting Collateral having the meanings assigned thereto under the UCC
shall be deemed to mean such Property, whether now owned or hereafter created or
acquired by any Loan Party or in which such Loan Party now has or hereafter
acquires any interest; and (c) the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

 

“ABL Priority Collateral” – as defined in the Intercreditor Agreement.

 

“Account Debtor” – any Person who is or may become obligated under or on account
of any Account, Contract Right, Chattel Paper or General Intangible.

 

“Accounts Side Letter” – that certain Accounts Side Letter, dated as of the
Closing Date, by and among the Loan Parties, the Administrative Agent and the
Lenders.

 

“Acquisition” – any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Equity Interests of any Person, or otherwise causing any Person to become
a Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

 



 



 

“Acquisition Term Agent” – Monroe Capital Management Advisors, LLC, in its
capacity as agent under the Acquisition Term Loan Agreement for the Acquisition
Term Lenders, including its successors and assigns in such capacity from time to
time.

 

“Acquisition Term Debt” – the Term Loan Debt (as defined in the Intercreditor
Agreement).

 

“Acquisition Term Lenders” – the lender or group of lenders identified in the
Acquisition Term Loan Agreement.

 

“Acquisition Term Loan Agreement” – that certain Credit Agreement, dated as of
the First Amendment Effective Date, by and among the Acquisition Term Agent, the
Acquisition Term Lenders, the borrowers and the other loan parties party thereto
(as such agreement may be amended, restated, supplemented, or otherwise modified
from time to time in accordance with the Intercreditor Agreement).

 

“Acquisition Term Loan Documents” – the “Loan Documents” as defined in the
Acquisition Term Loan Agreement, and in each case together with any other
instrument or agreement entered into, now or in the future, by any Loan Party
evidencing or in connection with the Acquisition Term Debt, as amended,
restated, supplemented or otherwise modified pursuant to the terms of the
Intercreditor Agreement or other similar intercreditor agreement.

 

“Acquisition Term Loan Priority Collateral” – has the meaning given to Term Loan
Priority Collateral in the Intercreditor Agreement.

 

“Administrative Agent” – as defined in the preamble to this Agreement and any
successor in that capacity appointed pursuant to Section 12.8.

 

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with that
Person, (b) any officer or director of that Person and (c) with respect to any
Lender, any entity administered or managed by that Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person will be deemed to be
“controlled by” any other Person if that other Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of that
Person whether by contract or otherwise. Unless expressly stated otherwise in
this Agreement, none of the following Persons will be deemed an Affiliate of any
Loan Party: (i) Administrative Agent; (ii) any Lender or (iii) the Warrant
Holder or any of its affiliates.

 

“Agent” – each of Administrative Agent and Collateral Agent, both individually
and collectively.

 

“Aggregate Loan Commitment” – with respect to any Lender, the amount of such
Lender’s Revolving Credit Commitment plus such Lender’s Term Loan Commitment.

 



2 



 

“Aggregate Payments” – as defined in Section 15.2.

 

“Aggregate Percentage” – with respect to each Lender, the percentage equal to
the quotient of (i) such Lender’s Aggregate Loan Commitment divided by (ii) the
total of all Aggregate Loan Commitments.

 

“Aggregate Revolving Extensions” – at any time, the sum of (i) the outstanding
principal balance of all Revolving Credit Loans plus (ii) the LC Amount.

 

“Agreement” – as defined in the preamble to this Agreement, including all
Exhibits and Schedules thereto, as each of the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Anti-Terrorism Laws” – any laws relating to terrorism or money laundering,
including the Patriot Act.

 

“Applicable Law” – all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

“Applicable Margin” – (i) as to Revolving Credit Loans, from the Closing Date
to, but not including, the first Adjustment Date (as hereinafter defined) the
percentages set forth below as Level II and thereafter as hereinafter specified,
and (ii) as to the Term Loan, 2.75% as to LIBOR Term Loans and 1.75% as to Base
Rate Term Loans.

 

The Applicable Margin as to Revolving Credit Loans will be adjusted on the first
day of each fiscal quarter, commencing on October 1, 2020 (each such date an
“Adjustment Date”), effective prospectively, by reference to the applicable
“Financial Measurement” (as defined below) for the quarter most recently ending
in accordance with the following:

 

Level   Financial Measurement   LIBOR Revolving Credit Loans   Base Rate
Revolving Credit Loans I   greater than 66.7%   1.75%   .75% II   equal to or
less than 66.7% and greater than 33.3%   2.00%   1.00% III   equal to or less
than 33.3%   2.25%   1.25%

 

For purposes hereof, “Financial Measurement” shall mean the Quarterly Average
Excess Availability for Applicable Margin Percentage.

 

“Asset Disposition” – the sale, sale leaseback, lease, assignment, disposition,
division, or other transfer for value by any Loan Party to any Person of any
asset of that Loan Party (including, the loss, destruction or damage of any
thereof or any actual or threatened (in writing to any Loan Party) condemnation,
confiscation, requisition, seizure or taking thereof) other than as permitted by
clauses (iii), (iv), (v), (vi), (vii) and (viii) of Section 9.2.4.

 



3 



 

“Assignment and Acceptance Agreement” – an assignment and acceptance agreement
in substantially the form of Exhibit 13.5 hereto pursuant to which a Lender
assigns to another Lender all or any portion of any of such Lender’s Revolving
Credit Commitment or Term Loan Commitment, as permitted pursuant to the terms
hereof.

 

“Bail-In Action” – the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” – with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank” – BBVA USA, an Alabama banking corporation.

 

“Bankruptcy Code” – Title 11 of the United States Code, as amended from time to
time.

 

“Base Rate” – for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate, and (c) the sum of
(i) LIBOR calculated for such day based on an Interest Period of one (1) month
determined two (2) Business Days prior to such day, plus (ii) 1.00%; provided,
that in no event shall the Base Rate be less than zero percent. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or LIBOR
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate, the Federal Funds Rate or LIBOR, respectively.

 

“Base Rate Loans” – the Base Rate Revolving Credit Loan and/or the Base Rate
Term Loan.

 

“Base Rate Revolving Credit Loan” – any Revolving Credit Loan for the periods
when the rate of interest applicable to such Revolving Credit Loan is calculated
by reference to the Base Rate.

 

“Base Rate Term Loan” – that portion of the Term Loan for the periods when the
rate of interest applicable to such portion of the Term Loan is calculated by
reference to the Base Rate.

 

“BBVA” – as defined in the preamble to this Agreement.

 

“Borrower(s)” – as defined in the preamble to this Agreement and each other
Person who is joined as a “Borrower” hereto.

 

“Borrower Representative” – Quest.

 

“Borrowing Base” – as at any date of determination thereof, an amount equal to
the sum of:

 



4 



 

(i)       90% of the net amount of Eligible Accounts; plus

 

(ii)       90% of the net amount of Eligible Unbilled Accounts; provided that
the amount included in the Borrowing Base pursuant to this clause (ii) shall not
at any time constitute more than 33.33% of the aggregate total Revolving Credit
Commitment; minus

 

(iii)       Reserves.

 

For purposes hereof, the net amount of Eligible Accounts or Eligible Unbilled
Accounts at any time shall be the face amount of such Eligible Accounts or
Eligible Unbilled Accounts less any and all returns, rebates, discounts (which
may, at Collateral Agent’s option, be calculated on shortest terms), credits,
allowances or excise taxes of any nature at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time.

 

The Collateral Agent may, in its discretion, reduce the advance rate set forth
above, including, without limitation, by one percentage point for every
percentage point that Dilution exceeds three percent (3%) by reference to the
most recent field examination or reduce one or more of the other elements used
in computing the Borrowing Base.

 

“Borrowing Base Certificate” – a certificate by a responsible officer of
Borrower Representative, on its own behalf and on behalf of all other Loan
Parties, substantially in the form of Exhibit 9.1.4 setting forth the
calculation of the Borrowing Base, including a calculation of each component
thereof, all in such detail as shall be reasonably satisfactory to Collateral
Agent. All calculations of the Borrowing Base in connection with the preparation
of any Borrowing Base Certificate shall originally be made by the Loan Parties
and certified to Collateral Agent; provided that Collateral Agent shall have the
right to review and adjust, in the exercise of its reasonable credit judgment,
any such calculation after giving notice thereof to the Loan Parties, (1) to
reflect its reasonable estimate of declines in value of any of the Collateral
described therein, and (2) to the extent that Collateral Agent determines that
such calculation is not in accordance with this Agreement.

 

“Business Day” – any day excluding Saturday, Sunday and any day which the
Administrative Agent is closed for business and, when used in connection with
LIBOR Loans, shall also exclude any day on which commercial banks are closed for
dealings in U.S. dollar deposits in the London interbank market.

 

“Capital Expenditures” – all expenditures that, in accordance with GAAP, would
be required to be capitalized and shown on the consolidated balance sheet of
Quest and its Subsidiaries, including expenditures in respect of Capital Leases,
but excluding any such expenditures made in connection with the replacement,
substitution, or restoration of assets to the extent financed (i) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored, (ii) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (iii) with assets traded or exchanged for that replacement,
substitution, or restoration of assets, or (iv) with Net Cash Proceeds from a
sale, lease, assignment, disposition, or other transfer for value of the type
specifically described in clause (a) of the definition of “Asset Disposition.”

 



5 



 

“Capital Lease” – with respect to any Person, any lease of (or other agreement
conveying the right to use) any real or personal property by that Person that,
in conformity with GAAP, is accounted for as a capital lease on the balance
sheet of that Person and specifically excludes the effects of Accounting
Standards Update 2016-02, Leases (Topic 842).

 

“CARES Act” – the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations, as amended from time to time.

 

“CARES Forgivable Uses” – uses of proceeds of SBA PPP Loans that are eligible
for forgiveness under Section 1106 of the CARES Act.

 

“CARES Payroll Costs” – “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).

 

“Cash Dominion” – as defined in subsection 7.2.4.

 

“Cash Equivalent Investments” – at any time, (a) any evidence of Debt, maturing
not more than one year after that time, issued or guaranteed by the United
States Government or any agency thereof; (b) commercial paper, maturing not more
than one year from the date of issue, or corporate demand notes, in each case
(unless issued by a Lender or its holding company) rated at least A-l by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc.; (c) any certificate of deposit,
time deposit, or banker’s acceptance, maturing not more than one year after that
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000); (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time that repurchase agreement is
entered into of not less than 100% of the repurchase obligation of that Lender
(or other commercial banking institution) thereunder; (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements; and (f) other short-term liquid investments approved in writing by
Administrative Agent.

 

“CERCLA” – the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).

 

“Change in Law” – the adoption of any Applicable Law (whether or not having the
force of law), or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Administrative Agent or any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency. Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.

 



6 



 

“Change of Control” means the occurrence of any of the following events: (a) any
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (other than the Warrant Holders or any of its affiliates) (i)
shall, directly or indirectly, have acquired beneficial ownership or control of
(x) 35% or more on a fully diluted basis of (1) the voting interests in the
Equity Interests in Holdings and/or (2) the economic interests in the Equity
Interests in Holdings, or (ii) shall, directly or indirectly, have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of Holdings (b) except to the extent a
merger or consolidation transaction is expressly permitted by Section 9.2.4 or a
liquidation or dissolution of a domestic Wholly-Owned Subsidiary of a Borrower
is expressly permitted by Section 9.2.4, Holdings ceases to, directly or
indirectly, own and control 100% of each class of the outstanding Equity
Interests of each Subsidiary of each other Loan Party; (c) a "Change of Control"
or comparable term as that term is defined in the Acquisition Term Loan
Agreement occurs; (d) a change in the majority of the directors of Holdings
during any 24 month period, unless approved by the majority of directors serving
at the beginning of such period; (e) the sale or transfer of all or
substantially all assets of any Borrower (other than as a result of a
transaction permitted by Section 9.2.4); (f) Daniel Friedberg is no longer the
chairman of the board of directors (or similar governing body) of Holdings
performing the same or similar role that he is performing on the First Amendment
Effective Date; provided, that, to the extent Daniel Friedberg dies or becomes
incapacitated and is no longer able serve in such capacity, the Borrowers shall
have ninety (90) days to select a replacement reasonably satisfactory to the
Administrative Agent; (g) Daniel Friedberg sells or otherwise transfers,
directly or indirectly, any Equity Interests in Holdings (other than any
transfer into an investment vehicle that is 100% owned and controlled Daniel
Friedberg solely for estate planning purposes) to the extent that immediately
after giving effect to such sale or transfer Daniel Friedberg would own and
control, directly or indirectly, less than $2,000,000 of Equity Interests of
Holdings (measured at the fair market value at the time of such sale or
transfer); provided, however, that this clause (g) shall only apply so long as
it applies in the Acquisition Term Loan Agreement; or (h) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (other than
the Warrant Holders or any of its affiliates) other than Daniel Friedberg has
the power, directly or indirectly, to appoint more than one (1) director to the
board of directors of Holdings.

 

“Charges” – as defined in subsection 3.1.3.

 

“Closing Date” – the date on which all of the conditions precedent in Section 10
are satisfied or waived and the initial Loan is made or the initial Letter of
Credit is issued under this Agreement.

 

“Code” – the Internal Revenue Code of 1986.

 

“Collateral” – all of the Property and interests in Property described in
Section 6, and all other Property and interests in Property that now or
hereafter secure the payment and performance of any of the Obligations.

 



7 



 

“Collateral Agent” – as defined in the preamble to this Agreement and any
successor in that capacity appointed pursuant to Section 12.8.

 

“Commodity Exchange Act” – the Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

“Competitor” means any Person that is a bona fide direct operating company
competitor or vendor of, and in the same industry (or an industry offering a
substitute product or service) and market as, the Borrowers and its
Subsidiaries.

 

“Compliance Certificate” – a Compliance Certificate in substantially the form of
Exhibit A to the First Amendment.

 

“Computation Period” – each period of four (4) consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.

 

“Computer Hardware and Software” – all of any Borrower’s rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever);
(iii) any firmware associated with any of the foregoing; and (iv) any
documentation for hardware, Software and firmware described in clauses (i), (ii)
and (iii) above, including flow charts, logic diagrams, manuals, specifications,
training materials, charts and pseudo codes.

 

“Connection Income Taxes” – Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” – the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.

 

“Consolidated EBITDA” – for any period, the sum of (a) EBITDA for such period,
plus, (b) to the extent a Permitted Acquisition or permitted Asset Disposition
has been consummated during such period (each, a “Subject Transaction”),
Consolidated EBITDA shall be calculated with respect to such period on a pro
forma basis (which pro forma adjustments shall be certified by a Chief Financial
Officer of Quest and may only be included in determining such compliance to the
extent approved by Administrative Agent in its reasonable discretion) using the
historical financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Holdings and its
Subsidiaries, which shall be reformulated as if such Subject Transaction, and
any Debt incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such Debt
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period); provided, that,
notwithstanding anything to the contrary in this Agreement, any adjustments
specified in this clause (b) shall be subject to the approval of Administrative
Agent in its reasonable discretion for all purposes of this Agreement or shall
be supported by a quality of earnings report from a reputable third party
reasonably acceptable to the Administrative Agent (the foregoing calculation of
Consolidated EBITDA in this clause (b), “Pro Forma EBITDA”); provided, that, in
no event shall the aggregate amount of addbacks and adjustments set forth in
clauses (a)(xv), (a)(xvi), (a)(xix) and (a)(xx) of the definition of EBITDA when
combined with adjustments taken in calculating Pro Forma EBITDA exceed twenty
percent (20%) of Consolidated EBITDA in any period (calculated after giving
effect to any such addbacks and adjustments).

 



8 



 

“Consolidated Net Income” – with respect to Holdings and its Subsidiaries for
any period, in each case as determined in accordance with GAAP, the consolidated
net income (or loss) of Holdings and its Subsidiaries for that period, excluding
(a) any gains from Asset Dispositions; (b) any extraordinary gains; (c) the
income (or loss) of any Loan Party during that period in which any other Person
has a joint interest, except to the extent of the amount of cash dividends or
other distributions actually paid in cash to that Loan Party during that period;
(d) the income (or loss) of any Person during that period and accrued prior to
the date it becomes a Subsidiary of Holdings or is merged into or consolidated
with a Loan Party or that Person’s assets are acquired by a Loan Party; (e) the
income of any Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that Loan Party of that income is not at
the time permitted by operation of the terms of its organizational documents,
its governing documents, or any agreement, instrument, judgment, decree, order,
statute, rule; or governmental regulation applicable to that Loan Party; and
(f) any gains from discontinued operations.

 

“Contingent Liability” – with respect to any Person, each obligation and
liability of that Person and all such obligations and liabilities of that Person
incurred pursuant to any agreement, undertaking or arrangement by which that
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Equity Interests of any other Person; (c) undertakes or agrees (whether
contingently or otherwise): (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions, or otherwise), or to maintain solvency, assets, level of income,
working capital, or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property, or services from any other
Person with the purpose or intent of assuring the owner of that indebtedness or
obligation of the ability of that other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of any other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability will (subject to any limitation set forth in this
Agreement) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 



9 



 

“Contract Right” – any right of any Borrower to payment under a contract for the
sale or lease of goods or the rendering of services, which right is at the time
not yet earned by performance.

 

“Contributing Guarantor” – as defined in Section 15.2.

 

“Control Agreement” – each deposit account control agreement or securities
account control agreement, as applicable, entered into by a Loan Party, each
depository institution or securities intermediary party thereto and
Administrative Agent in form and substance reasonably satisfactory to
Administrative Agent.

 

“Controlled Group” – all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with any Loan Party or any Subsidiary of a Loan Party, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

 

“Curative Equity” – the making of capital contributions to Holdings or the
issuance of common Equity Interests by Holdings (other than Disqualified Equity
Interests), in each case that are concurrently contributed to one or more
Borrowers, for the purposes of, and in accordance with, Section 11.6.

 

“Cure Date” – if an Excess Availability Triggering Event has occurred, the date
on which another Excess Availability Triggering Event has not occurred for
ninety (90) consecutive calendar days.

 

“Debt” – of any Person, without duplication, (a) all indebtedness of that Person
for borrowed money; (b) all indebtedness evidenced by bonds, debentures, notes
or similar instruments; (c) all obligations of that Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of that Person in accordance with GAAP; (d) all obligations of that Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business); (e) all indebtedness
secured by a Lien on the property of that Person, whether or not that
indebtedness has been assumed by that Person, but if that Person has not assumed
or otherwise become liable for that indebtedness, then that indebtedness will be
measured at the fair market value of the property securing that indebtedness at
the time of determination; (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances, and similar obligations issued for the account of that
Person; (g) [reserved]; (h) all Contingent Liabilities of that Person; (i) all
Debt of any partnership of which that Person is a general partner; (j) all
earn-outs and similar obligations; (k) all monetary obligations under any
receivables factoring, receivable sale, or similar transactions and all monetary
obligations under any synthetic lease, tax ownership/operating lease,
off-balance sheet financing, or similar financing; (l) any Disqualified Equity
Interests of that Person or other equity instrument of that Person, whether or
not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise;
and (m) Derivative Obligations.

 



10 



 

“Debt to be Repaid” – the Debt listed on Schedule 9.2.1.

 

“Default” – an event or condition the occurrence of which would, with the lapse
of time or the giving of notice, or both, become an Event of Default.

 

“Default Rate” – as defined in subsection 3.1.2.

 

“Defaulting Lender” – subject to Section 4.11, any Lender that (i) has failed to
(a) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder, or (b) pay to
Administrative Agent, Issuing Bank or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit) within two (2) Business Days of the date when due, (ii) has notified
the Loan Parties, Administrative Agent or Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three (3) Business
Days after written request by Administrative Agent or the Loan Parties, to
confirm in writing to Administrative Agent and the Loan Parties that it will
comply with its prospective funding obligations hereunder; provided, that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by Administrative Agent and the Loan
Parties, or (iv) has, or has a direct or indirect parent company that has, (a)
become the subject of a proceeding under any Insolvency Law or (b) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other Governmental Authority acting in such a capacity or (c)
become the subject of a Bail-In Action; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.11) upon delivery of written
notice of such determination to the Loan Parties, Issuing Bank and each Lender.

 

“Derivative Obligations” – every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.

 



11 



 

“Derivative Obligations Provider” – Administrative Agent, Bank, any Lender or
any Affiliate of Administrative Agent, Bank or any Lender to whom a Derivative
Obligation is owed from any Loan Party.

 

“Derivative Obligations Reserve” – the aggregate amount of Reserves established
by Collateral Agent from time to time in respect of Derivative Obligations.

 

“Dilution” – as of any date of determination, a percentage, which is the result
of dividing (a) actual bad debt write-downs, discounts, advertising allowances,
credits, and any other items with respect to the accounts determined to be
dilutive by the Collateral Agent in its discretion during the applicable period
by (b) the Borrowers’ gross sales during such period (excluding extraordinary
items) plus the amount of clause (a).

 

“Disqualified Equity Interest” – any Equity Interest (other than the Warrants)
that, by its terms (or by the terms of any security or other Equity Interest
into which it is convertible or for which it is exchangeable), or upon the
happening of any event or condition, in each case before the date that is
180 days after the Revolving Credit Maturity Date, (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking-fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event are subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Revolving Credit Commitments); (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part; (c) provides for the scheduled payments of dividends in
cash or (d)  is or becomes convertible into or exchangeable for Debt or any
other Equity Interests that would constitute Disqualified Equity Interests.

 

“Distribution” – in respect of any Person means and includes: (i) the payment of
any dividends or other distributions on Equity Interests and (ii) the redemption
or acquisition of Equity Interests of such Person, as the case may be, unless
made contemporaneously from the net proceeds of the sale of Equity Interests.

 

“EBITDA” – for any period, Consolidated Net Income for such period plus, to the
extent deducted in determining such Consolidated Net Income for such period
(other than in the case of clauses (a)(xvi) and (a)(xviii)) and without
duplication, the sum of:

 

(a)       

 

(i)                 Interest Expense, net of interest income, plus

 

(ii)              income, profits or franchise tax expense, plus

 

(iii)            depreciation and amortization (including amortization of
intangible assets and amortization of deferred financing fees or costs), plus

 

(iv)             transaction expenses not capitalized and incurred on or before
the First Amendment Effective Date or within one hundred eighty (180) days after
the First Amendment Effective Date in connection with the Green Remedies
Transactions in an aggregate amount not to exceed $1,400,000, plus

 



12 



 

(v)           non-recurring transaction fees, expenses and costs (including,
without limitation, any of their respective advisors, legal counsels, agents or
representatives) incurred in connection with the administration of, any
amendment to or any consent or waiver under, the Loan Documents in an aggregate
amount not to exceed $250,000 in any Fiscal Year, plus

 

(vi)           non-cash charges related to the impairment of goodwill, plus

 

(vii)          fees and expenses of Holdings payable in cash during such period
to reimburse the costs and expenses of the board of directors (or other similar
governing bodies) of Holdings; provided the aggregate amount of this clause
(vii) shall not exceed $50,000 in any Fiscal Year, plus

 

(viii)        non-cash expenses related to compensation arrangements pursuant to
the grant of stock or other equity interest-based compensation and any option
plan, plus

 

(ix)           non-cash charges and expenses related to purchase accounting
adjustments, plus

 

(x)            other non-cash charges, expenses and losses (other than with
respect to accounts receivable and/or inventory), plus

 

(xi)           non-recurring fees and transaction expenses not capitalized and
incurred in connection with any consummated Permitted Acquisition (whether on or
prior to the closing date of such Permitted Acquisition or within one hundred
eighty (180) days after such closing date) in an aggregate amount not to exceed
$500,000 per Fiscal Year, plus

 

(xii)          non-recurring fees and transaction expenses not capitalized and
incurred in connection with any unconsummated Permitted Acquisition in an
aggregate amount not to exceed $250,000 per Fiscal Year, plus

 

(xiii)          indemnification expenses that are actually reimbursed in cash by
a third party and documented with notification to the Administrative Agent, plus

 

(xiv)         expenses incurred to replace or repair tangible assets of the
Holdings and its Subsidiaries to the extent actually reimbursed or with respect
to which Borrowers have determined that a reasonable basis exists for
reimbursement (and for which the applicable insurer has not rejected the claim),
in each case in cash by third party insurance and only to the extent that such
amount is in fact reimbursed within one hundred eighty (180) days of such
expenses being incurred (with a deduction in the applicable future period for
any amount so added back to the extent not so reimbursed within such one hundred
eighty (180) days), plus

 

(xv)           reasonable and documented integration costs in connection with
Permitted Acquisitions in an aggregate amount not to exceed $250,000 per Fiscal
Year, plus

 



13 



 

(xvi)         general non-recurring and pro forma synergies, operating
improvements, cost savings or restructurings (collectively, “Cost Savings”) of
the business of Borrowers resulting from actions of Borrowers already taken and
to the extent satisfactory to the Administrative Agent and Borrowers determine
in good faith that such Cost Savings are reasonable and are factually
supportable, as set forth in a certificate signed by the Senior Officer of the
Borrowers or Holdings certifying that (1) such Cost Savings are expected to have
a continuing impact and are reasonably identifiable and quantifiable (without
duplication of the amount of actual benefits realized during such period from
such action) and (2) such Cost Savings are reasonably anticipated to be realized
within 6 months; plus

 

(xvii)      all non-cash charges of the Borrowers and Holdings relating to
earn-outs and contingent acquisition consideration or changes in the valuation
thereof to the extent related to Permitted Acquisitions; plus

 

(xviii)    cash proceeds from any business interruption insurance covering lost
profits to the extent not already included in the calculation of Consolidated
Net Income, plus

 

(xix)         non-recurring expenses or losses (other than with respect to lost
profit, lost revenue or similar losses) attributable to the COVID-19 pandemic or
a related epidemiological event in an aggregate amount not to exceed $250,000
during the term of this Agreement, plus

 

(xx)           other extraordinary, unusual, or non-recurring expenses or losses
not to exceed $250,000 in any Fiscal Year (or such greater amount to the extent
approved in writing by Administrative Agent), plus

 

(xxi)         non-recurring transaction fees, expenses and costs (including,
without limitation, any of their respective advisors, legal counsels, agents or
representatives) incurred in connection with any transactions in the public
markets in an aggregate amount not to exceed $250,000 in any Fiscal Year; plus

 

(xxii)      non-recurring reasonable, documented charges and expenses related to
recruiting expenses (including relocation and moving expenses), signing bonuses,
severance expenses, restructuring, business separation expenses, office
relocation, moving, lease termination and other, related expenses, in an
aggregate amount not to exceed $250,000 per fiscal year, plus

 

(xxiii)    costs and expenses for non-recurring IT related projects and upgrades
not to exceed $750,000 (subject to the proviso at the end of this definition) in
the aggregate during the term of this Agreement;

 

minus

 

(b)      to the extent included in determining the Consolidated Net Income of
Holdings and its Subsidiaries, all non-cash gains;

 



14 



 

provided, that, notwithstanding anything to the contrary contained herein (1) in
no event shall the aggregate amount of addbacks and adjustments set forth in
clauses (a)(xv), (a)(xvi), (a)(xix), (a)(xx), (a)(xxii) and (a)(xxiii) (but,
solely with respect to clause (a)(xxiii), the only amounts included in such
aggregate cap shall be amounts above $250,000) and in calculating Pro Forma
EBITDA exceed 20% of Consolidated EBITDA in any period (calculated after giving
effect to any such addbacks and adjustments) and (2) in any event, EBITDA shall
not include (x) any addback resulting from any lost revenue, earnings, margins
or associated costs and expenses due to the COVID-19 pandemic or other similar
epidemiological event (other than those expressly set forth in clause (a)(xix)
above), (y) any addback with respect to any write-down or write-off of inventory
or accounts receivable or (z) any income or reduction in expense attributable to
Debt funded under the CARES Act attributed to IAS whether acknowledged as grant
income pursuant to IAS 20, or a contribution pursuant to ASC 958-605 or
otherwise. Notwithstanding the foregoing, for each calendar month set forth in
Schedule 1.1 to the First Amendment, EBITDA for all purposes shall be deemed to
be the amount set forth in Schedule 1.1 to the First Amendment opposed such
month.

 

“EEA Financial Institution” – (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” – any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” – any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Account” – an Account arising in the ordinary course of the business
of any of the Borrowers from the sale of goods or rendition of services which
Collateral Agent, in its reasonable credit judgment, deems to be an Eligible
Account. Without limiting the generality of the foregoing, no Account shall be
an Eligible Account if:

 

(i)       it arises out of a sale made or services rendered by a Borrower to a
Subsidiary of a Loan Party or an Affiliate of a Loan Party or to a Person
controlled by an Affiliate of a Loan Party; or

 

(ii)       it remains unpaid more than ninety (90) days after the original
invoice date shown on the invoice; or

 

(iii)       the total unpaid Accounts of (a) any Account Debtor which has a
rating of “BBB” or better from S&P exceeds 40% of the total value of total
Accounts, but only to the extent of such excess or (b) any other Account Debtor
exceeds 25% of the total value of total Accounts, but only to the extent of such
excess; or

 



15 



 

(iv)       any covenant, representation or warranty contained in this Agreement
with respect to such Account has been breached; or

 

(v)       the Account Debtor is also a creditor or supplier of a Loan Party or
any Subsidiary of a Loan Party, or the Account Debtor has disputed liability
with respect to such Account, or the Account Debtor has made any claim with
respect to any other Account due from such Account Debtor to a Loan Party or any
Subsidiary of a Loan Party, or the Account otherwise is or may become subject to
right of setoff by the Account Debtor; provided that any such Account shall be
eligible to the extent such amount thereof exceeds such contract, dispute,
claim, setoff or similar right; or

 

(vi)       the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or a decree or order for relief has been entered
by a court having jurisdiction in the premises in respect of the Account Debtor
in an involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws, as now constituted or hereafter amended, has been
filed against the Account Debtor, or if the Account Debtor has failed, suspended
business, ceased to be Solvent, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs; or

 

(vii)       it arises from a sale made or services rendered to an Account Debtor
outside the United States, unless the sale is either (a) to an Account Debtor
located in Ontario or any other province of Canada in which the Personal
Property Security Act has been adopted in substantially the same form as
currently in effect in Ontario so long as the aggregate amount does not exceed
$500,000 or (b) backed by a letter of credit from an issuer acceptable to
Collateral Agent; or

 

(viii)       (a) it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; or (b) it is subject to a reserve established by a
Borrower for potential returns or refunds, to the extent of such reserve or
(c) it arises from a sale to an Account Debtor that is subject to
cash-on-delivery terms; or

 

(ix)       the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the applicable Borrower assigns its
right to payment of such Account to Collateral Agent, in a manner satisfactory
to Collateral Agent, in its reasonable credit judgment, so as to comply with the
Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq., as amended); or

 

(x)       it is not at all times subject to Administrative Agent’s duly
perfected, first-priority security interest or is subject to a Lien that is not
a Permitted Lien; or

 

(xi)       the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Borrower and accepted by the Account Debtor
or the Account otherwise does not represent a final sale; or

 



16 



 

(xii)       the applicable Borrower has not sent a bill or invoice for the goods
or services giving rise to such Account to the applicable Account Debtor; or

 

(xiii)       the Account is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or

 

(xiv)       the applicable Borrower has made any agreement with the Account
Debtor for any extension, compromise, settlement or modification of the Account
or deduction therefrom, except for discounts or allowances which are made in the
ordinary course of business for prompt payment and which discounts or allowances
are reflected in the calculation of the face value of each invoice related to
such Account; or

 

(xv)       50% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder; or

 

(xvi)       the applicable Borrower has made an agreement with the Account
Debtor to extend the time of payment thereof; or

 

(xvii)       it represents service charges, late fees or similar charges; or

 

(xviii)       the relevant underlying documentation relating to such Account and
payment of such Account provides or otherwise specifies that all or any portion
of the payment regarding such Account is to be made by a Borrower to or is for
the benefit of any vendor of or contractor for such Borrower creates an express
trust on such Borrower for the benefit of any vendor of or contractor for such
Borrower or any express obligation on such Borrower to pay all or any portion of
the payment of the Account to any vendor of or contractor for such Borrower;
provided that any such Account shall be eligible to the extent of any such
amount thereof which exceeds such express trust or express obligation; or

 

(xix) it is an Account owing from an Account Debtor located in a state where the
applicable Borrower is not qualified to do business so long as such failure to
so qualify prevents such Borrower from bringing an action in such state to seek
judicial recovery of such Account; or

 

(xxi)       it arises from the sale or lease of Equipment until such time as
such sale and lease agreement has been reviewed by Administrative Agent and
confirmation that such any such Account that arises from such sale or lease of
Equipment constitutes ABL Priority Collateral under the Intercreditor Agreement;
or

 

(xx)       it is not otherwise acceptable to Collateral Agent in its reasonable
credit judgment.

 

The amount of Eligible Accounts owed by an account debtor to such Borrower shall
be reduced by the amount of all “contra accounts” and other obligations owed by
any Borrower to such account debtor and by the aggregate amount of all cash
received in respect of such account but not yet applied by Borrowers to reduce
the amount of such Eligible Accounts. Accounts which are at any time Eligible
Accounts, but which subsequently fail to meet any of the foregoing requirements
shall, at such time, cease to be Eligible Accounts.

 



17 



 

“Eligible Machinery and Equipment” – as of any date of determination, all
Equipment that:

 

(i) is owned by a Borrower free and clear of all Liens other than (a) Liens in
favor of Administrative Agent securing the Obligations and (b) Permitted Liens;

 

(ii) is installed in a facility owned or leased by the applicable Borrower in
the United States and, if installed at a leased location, either (a) a
satisfactory landlord waiver has been delivered to Administrative Agent (except
if such Equipment is leased or rented or will be leased or rented to a customer
of a Borrower and located at such customer’s location so long as if and when
such lease or rental occurs Borrower has provided to Administrative Agent the
address where such Equipment is located) or (b) Reserves reasonably satisfactory
to Collateral Agent have been established with respect thereto;

 

(iii) is in good operating condition (ordinary wear and tear excepted);

 

(iv) is not obsolete or surplus Equipment;

 

(v) is covered by casualty and liability insurance required by this Agreement;

 

(vi) is subject to a first-priority perfected Lien in favor of Administrative
Agent;

 

(vii) does not consist of automobiles or other Equipment subject to a
certificate of title statute;

 

(viii) has an estimated remaining useful life of at least five years;

 

(ix) as to which an appraisal has been completed (which may be a desktop or
other similar, short-form appraisal, to the extent determined by Collateral
Agent) on such Equipment, prepared by an appraiser retained by Collateral Agent;
and

 

(x) either (i) consists of compactors or revenue-producing Equipment or (ii)
such other Equipment Administrative Agent approves in its reasonable discretion.

 

“Eligible Unbilled Accounts” – an Account of any Borrower (i) for which the
applicable Borrower intends to send a bill or invoice for the goods or services
giving rise to such Account within thirty (30) days of the date of the
applicable Borrowing Base Certificate, (ii) which would otherwise constitute an
Eligible Account but for the fact that such Account does not comply with clause
(ii), (iii), (xii) or (xv) of the definition thereof, and (iii) the eligibility
of which to be billed within such period of thirty (30) days is not subject to
completion of any further performance by the applicable Borrower.

 

“Environmental Agreement” – each agreement of the Loan Parties with respect to
any real estate subject to a Mortgage, pursuant to which Loan Parties agree to
indemnify and hold harmless Administrative Agent and Lenders from liability
under any Environmental Laws.

 



18 



 

“Environmental Claims” – all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
Hazardous Substances or injury to the environment.

 

“Environmental Laws” – all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“Environmental Notice” – a notice (whether written or oral) from any
Governmental Authority or other Person with credible knowledge of any possible
noncompliance with, investigation of a possible violation of, litigation
relating to, or potential fine or liability under any Environmental Law, or with
respect to any Environmental Release, environmental pollution or hazardous
materials, including any complaint, summons, citation, order, claim, demand or
request for correction, remediation or otherwise.

 

“Environmental Release” – a release as defined in CERCLA or under any other
Environmental Law.

 

“Equity Interests” – with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of that Person’s equity capital, whether now outstanding or issued
or acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations, or any other equivalent of any such ownership
interest.

 

“ERISA” – the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute, and all rules and regulations from time to time
promulgated thereunder.

 

“EU Bail-In Legislation Schedule” – the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” – means any of the events described in Section 11.1.

 

“Excess Availability” – on any specific date, an amount equal to (a) the Line
Cap, minus (b) the Aggregate Revolving Extensions, plus (c) unrestricted cash in
accounts of any Borrower maintained with Administrative Agent or any Affiliate
of Administrative Agent in which Administrative Agent has a first-priority
perfected Lien pursuant to an executed Control Agreement in form and substance
satisfactory to Administrative Agent, in its reasonable discretion, provided
that for the purpose of this definition, the amount in this clause (c) shall be
equal to PEG Balance (but in any event not to exceed $1,000,000, as such amount
may be increased by the Administrative Agent in its sole discretion); provided,
however, trade payables greater than 60 days old shall only be included as a
Reserve for the purposes of reducing the Borrowing Base in determining the
amount of the Line Cap for this definition on the Closing Date only.

 



19 



 

“Excess Availability for Applicable Margin” – on any specific date, an amount
equal to (a) the Line Cap, minus (b) the Aggregate Revolving Extensions.

 

“Excess Availability Triggering Event” – at any time in which Excess
Availability is less than the greater of (i) twenty percent (20%) of the
Revolving Credit Commitment and (ii) twenty percent (20%) of the Borrowing Base
for five consecutive Business Days.

 

“Excess Derivative Obligations” – Derivative Obligations in excess of the
Derivative Obligations Reserve.

 

“Exchange Act” – the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

“Excluded Deposit Accounts” means (i) deposit accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of any of the Loan Parties
and their Subsidiaries and (B) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3 102 on behalf of or for the
benefit of employees of any of the Loan Parties and their Subsidiaries; (ii) all
segregated deposit accounts constituting (and the balance of which consists
solely of funds set aside in connection with) payroll accounts, trust accounts,
and accounts dedicated to the payment of accrued employee benefits, medical,
dental and employee benefits claims to employees of any of the Loan Parties and
their Subsidiaries and (iii) solely for the first 30 days following the Closing
Date, the deposit account owned by Landfill and held at Capital One with account
number 00005732385225 so long as the cash balance in such account does not
exceed $50,000 at any time.

 

“Excluded Property” – (i) any rights or interest in any contract, lease, permit,
license, or license agreement covering real or personal property of any Loan
Party if (A) under the terms of that contract, lease, permit, license, or
license agreement or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of that contract, lease, permit, license, or license agreement (other than
to the extent any such contract, lease, permit, license or license agreement has
been entered into in contemplation hereof or as a means of circumventing the
requirements under this Agreement or under the other Loan Documents) and (B)
that prohibition or restriction has not been waived or the consent of the other
party to that contract, lease, permit, license, or license agreement has not
been obtained; (ii) any asset with respect to which the costs of obtaining,
perfecting, or maintaining a security interest in that asset exceeds the fair
market value thereof or the benefit to the Lenders and the Issuing Bank afforded
thereby (as determined by Administrative Agent in consultation with Borrower
Representative), (iii) any United States intent-to-use trademark application,
but only to the extent that, and solely during the period in which, the grant of
a security interest therein would impair the validity or enforceability of that
intent-to-use trademark application under applicable federal law; and (iv)
pledges or deposits permitted to be made in connection with Permitted Liens;
provided, however, if any Excluded Property does not constitute Excluded
Collateral (as defined in the Acquisition Term Loan Agreement), it shall not
constitute Excluded Property hereunder.

 



20 



 

The exclusions of clauses (i) and (ii) of this definition do not (and are not to
be construed to) apply to the extent that (i) any described prohibition or
restriction is ineffective under the applicable anti-assignment provisions
(including Section 9 406, 9 407, 9 408, or 9 409) of the UCC or other applicable
law, or (ii) any consent or waiver has been obtained that would permit
Administrative Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of the applicable contract, lease,
permit, license, or license agreement

 

The exclusions of clauses (i) and (ii) of this definition do not (and are not to
be construed to) limit, impair, or otherwise affect any of Administrative
Agent’s or any Lenders continuing security interests in and liens upon any
rights or interests of any Loan Party in or to (x) monies due or to become due
under or in connection with any described contract, lease, permit, license or
license agreement (including any accounts or Equity Interests), or (y) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license or license agreement.

 

With respect to any intent-to-use trademark application excluded from the
Collateral in accordance with clause (iii) of this definition, upon submission
to and acceptance by the United States Patent and Trademark Office of a
statement of use or an amendment to allege use pursuant to 15 U.S.C. § 1060(a)
or any successor provision, that intent-to-use trademark application will be
considered Collateral.]

 

“Excluded Subsidiary” – any Subsidiary that is prohibited by requirements of
applicable law, any contractual obligation or any organizational document (to
the extent such contractual restriction exists on the Closing Date or on the
date such Subsidiary becomes a direct or indirect Subsidiary of Holdings and not
entered into in contemplation thereof or for the purposes of circumventing the
requirements of the Loan Documents) from guaranteeing the Obligations or which
would require approval, consent, license or authorization from a Governmental
Authority (unless such approval, consent, license or authorization is received).

 

“Excluded Swap Obligation” – with respect to any Loan Party, any guarantee of
any Swap Obligations if, and only to the extent that and for so long as, all or
a portion of the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the guarantee of such Loan
Party or the grant of such security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” – (i) taxes imposed on the income of Administrative Agent or
any Lender by the jurisdiction of Administrative Agent’s or such Lender’s
applicable lending office or any political subdivision thereof, (ii) franchise
taxes imposed by the jurisdiction under the laws of which Administrative Agent
or any Lender is organized or doing business or any political subdivision
thereof, (iii) any withholding taxes attributable to a Lender’s failure to
comply with subsection 3.11.3 and (iv) any United States federal withholding
taxes imposed under FATCA.

 



21 



 

“Fair Share” – as defined in Section 15.2.

 

“Fair Share Contribution Amount” – as defined in Section 15.2.

 

“FATCA” – Sections 1471, 1472, 1473 and 1474 of the Code, or any regulations
promulgated thereunder or published administrative guidance implementing such
sections.

 

“Federal Funds Rate” – for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to BBVA USA on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” – as defined in Section 3.3.

 

“Fee Payment Date” – the first Business Day of each month.

 

“Fee Period” – (a) initially, the period from the Closing Date up to but not
including the first Fee Payment Date, and (b) thereafter, each period from a Fee
Payment Date up to but not including the next subsequent Fee Payment Date.

 

“First Amendment” – that certain First Amendment to Loan, Security and Guaranty
Agreement, dated as of the First Amendment Effective Date, by and among the
Borrowers, the Guarantors, the Administrative Agent, the Collateral Agent and
the Lenders party thereto from time to time.

 

“First Amendment Effective Date” – October [__], 2020.

 

“Fiscal Quarter” – a fiscal quarter of a Fiscal Year, which period is the
3-month period ending on the last day of each of March, June, September, and
December of each year.

 

“Fiscal Year” – the fiscal year of Holdings, which period will be the 12-month
period ending on the last day of December of each year.

 

“Fixed Charge Coverage Ratio” – for any period, the ratio for such period of (a)
(1) EBITDA, minus (2) the sum of (A) income taxes paid or payable in cash by
Holdings and its Subsidiaries and (B) all Capital Expenditures paid for with
Internally Generated Cash, to (b) the sum for such period of (i) cash Interest
Expense, plus (ii) scheduled principal payments of Debt (excluding earn-out
payments) plus (iii) Restricted Payments, other than earn-out payments, paid in
cash. For the purposes of determining the applicable amount described in clauses
(a)(2)(A) and (b) above, for any period ending prior to the first anniversary of
the First Amendment Effective Date, such amount shall be equal to the applicable
amount paid (or, in the case of taxes, taxes payable or accrued) from the First
Amendment Effective Date through the date of determination multiplied by a
fraction, the denominator of which is the number of days from the First
Amendment Effective Date through the date of determination and the numerator of
which is 365 days (i.e., such amounts shall be annualized).

 



22 



 

“Foreign Lender” – any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Fronting Exposure” – at any time there is a Defaulting Lender, with respect to
the Issuing Bank, such Defaulting Lender’s Revolving Credit Lender’s Pro Rata
Percentage of the outstanding LC Obligations with respect to Letters of Credit
issued by the Issuing Bank other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders or cash collateralized in accordance with the terms hereof.

 

“Funding Guarantor” – as defined in Section 15.2.

 

“GAAP” – generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” – the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Green Remedies” – Green Remedies Waste and Recycling, Inc., a North Carolina
corporation.

 

“Green Remedies Acquisition” – the acquisition by Quest or Holdings of assets of
Green Remedies pursuant to the Green Remedies Acquisition Agreement.

 

“Green Remedies Acquisition Agreement” – that certain Asset Purchase Agreement,
dated as of October [___], 2020 (as amended, restated, supplemented or otherwise
modified as permitted hereunder), by and among Quest, Holdings, Green Remedies
and Alan Allred.

 

“Green Remedies Seller Note” – that certain Unsecured Subordinated Promissory
Note, dated as of the First Amendment Effective Date, executed by Holdings in
favor of Green Remedies, in an original principal amount equal to $[______].

 

“Green Remedies Seller Note Subordination Agreement” – that certain
Subordination Agreement, dated as of the First Amendment Effective Date, between
Green Remedies, the Agent and the Acquisition Term Agent and acknowledged by
Holdings.

 

“Green Remedies Transactions” – the execution, delivery and performance by
Borrowers and the other Loan Parties of the First Amendment, the Acquisition
Term Loan Agreement, the Green Remedies Acquisition Agreement and all other
documents and agreements executed in connection with the execution of the
foregoing, and all other transactions related to any of the foregoing and
contemplated to have occurred on or as of the First Amendment Effective Date,
including the Green Remedies Acquisition and the payment of premiums, fees and
expenses in connection with the foregoing.

 



23 



 

“Guaranteed Obligations” – as defined in Section 15.1.

 

“Guarantors” – Holdings, Parent, Global Alerts, Vertigent, Vertigent One,
Youchange, and each other Person who now or hereafter guarantees payment or
performance of the whole or any part of the Obligations.

 

“Guaranty Agreements” – each guaranty agreement (including this Agreement)
executed by a Guarantor in favor of Administrative Agent guaranteeing payment or
performance of the whole or any part of the Obligations, in each case as
amended, restated, supplemented or otherwise modified from time to time.

 

“Hazardous Substances” – hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical, or other
substance regulated by any Environmental Law.

 

“Hedging Agreement” – any interest rate, currency or commodity swap agreement,
cap agreement, collar agreement, spot foreign exchange, forward foreign
exchange, foreign exchange option (or series of options) and any other agreement
or arrangement designed to protect a Person against fluctuations in interest
rates, currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of that
Person under any Hedging Agreement determined (a) for any date on or after the
date that Hedging Agreement has been closed out and termination value determined
in accordance therewith, using that termination value; and (b) for any date
prior to the date referenced in clause (a), using the amount determined as the
mark-to-market value for that Hedging Agreement, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in that Hedging Agreement.

 

“Holdings” – as defined in the preamble to this Agreement.

 

“IBA” – as defined in Section 1.6.

 

“Indemnified Person” – as defined in Section 13.2.

 

“Indemnified Taxes” – as defined in subsection 3.11.1.

 

“Ineligible Lenders” means (a) those Persons set forth on Schedule 1.2, (b) any
Competitor designated by the Borrower Representative (specifying such
Competitor’s exact legal name) as an “Ineligible Lender” in a written notice
(including an update to Schedule 1.2) that has been approved by the
Administrative Agent in its reasonable discretion after the effectiveness of
this Agreement and not less than five (5) Business Days prior to such date of
determination, but which shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation interest in the
Loans and/or Commitments as permitted herein and (c) any Affiliate of an
Ineligible Lender described in clauses (a) and (b) of this definition that,
without independent verification, investigation, or inquiry, is easily and
obviously identifiable as an affiliate of such Person on the basis of its name;
provided that, notwithstanding anything to the contrary in this definition, any
bank or other financial institution, any Person that is a bona fide debt,
equity, or asset investment entity, any other Person that makes, purchases,
holds, manages, advises, or trades any debt, equity, or asset investments in the
ordinary course of business, Administrative Agent and its Affiliates and/or
Related Funds, any Person that merely has an economic interest in any
“Ineligible Lender” but has not been designated as an “Ineligible Lender”
hereunder, and any Person that Company has removed from its status as an
“Ineligible Lender” in any written notice approved by Administrative Agent and
delivered to Lenders from time to time, are, in each case, hereby excluded from
this definition; provide, that, no Person shall be an Ineligible Lender to the
extent a Specified Event of Default has occurred and is continuing.

 



24 



 

“Initial Closing Date Transactions” – the initial incurrence of the Loans and
other Obligations hereunder and under the other Loan Documents.

 

“Insolvency Law” – collectively, the Bankruptcy Code, and any other insolvency,
debtor relief or debt adjustment or similar law (whether state, provincial,
territorial, federal or foreign).

 

“Insolvency Proceeding” – any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief, or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.

 

“Intellectual Property” – all past, present and future: trade secrets, know-how
and other proprietary information; trademarks, internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 



25 



 

“Intellectual Property Security Agreement” – any intellectual property
collateral assignment pursuant to which any Loan Party grants to Administrative
Agent, for the benefit of Lenders, a Lien on such Loan Party’s interest in its
Intellectual Property as security for the Obligations, in each case as may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Intercreditor Agreement” – that certain Intercreditor Agreement, dated as of
the First Amendment Effective Date, by and among the Acquisition Term Agent, the
Administrative Agent and the Loan Parties party thereto, as amended, modified,
supplemented, restated, refinanced, refunded or replaced in whole or in part
from time to time in accordance with the terms therein.

 

“Interest Expense” – for any period, as determined in accordance with GAAP, the
consolidated interest expense of Holdings and its Subsidiaries for that period
(including all imputed interest on Capital Leases).

 

“Interest Payment Date” – (a) (i) as to any Base Rate Revolving Credit Loan, the
first Business Day of each month, and (ii) as to any Base Rate Term Loan, the
first Business Day of each month, and (b) as to any LIBOR Loan, the last day of
each Interest Period for such LIBOR Loan, and in addition, where the applicable
Interest Period exceeds three months, the date every three months after the
beginning of such Interest Period. If an Interest Payment Date falls on a date
that is not a Business Day, such Interest Payment Date shall be deemed to be the
immediately succeeding Business Day.

 

“Interest Period” – relative to any LIBOR Loans: (a) initially, the period
beginning on (and including) the date on which such LIBOR Loan is made or
continued as, or converted into, a LIBOR Loan and ending on (but excluding) the
day which numerically corresponds to such date one, two, three or six months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), in each case as Borrower Representative may select
in its notice pursuant to Section 4.1; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such LIBOR Loan and ending one, two, or three months thereafter, as selected by
Borrower Representative in accordance with Section 4.1; provided, however, that
(i) all Interest Periods of the same duration which commence on the same date
shall end on the same date; (ii) Interest Periods commencing on the same date
for LIBOR Loans comprising part of the same advance under this Agreement shall
be of the same duration; (iii) Interest Periods for LIBOR Loans in connection
with which Borrowers have or may incur Derivative Obligations with
Administrative Agent shall be of the same duration as the relevant periods set
under the applicable underlying agreements; (iv) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day unless such day falls in the next
calendar month, in which case such Interest Period shall end on the first
preceding Business Day; and (v) no Interest Period may end later than the
termination of this Agreement.

 

“Internally Generated Cash” – with respect to any period, any cash of Holdings
or any Subsidiary generated during such period as a result of such Person’s
operations, excluding Net Cash Proceeds, Other Receipts, any cash generated from
any issuance of Equity Interests (or cash generated from cash contributions to
Holdings or any Subsidiary) and any cash proceeds received from an incurrence of
Debt or any other liability.

 



26 



 

“Investment” – with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Equity Interest, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of that other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

“Issuer Documents” – with respect to any Letter of Credit, the LC Application,
and any other document, agreement and instrument entered into by the Issuing
Bank and any Borrower (or any Subsidiary) or in favor of the Issuing Bank and
relating to such Letter of Credit.

 

“Issuing Bank” – Administrative Agent, Bank or any other Affiliate of
Administrative Agent or a Lender that issues a Letter of Credit hereunder.

 

“Judgments” – as defined in subsection 11.1.14.

 

“Landfill” – as defined in the preamble to this Agreement.

 

“LC Amount” – at any time, the aggregate undrawn available amount of all Letters
of Credit then outstanding plus the amount of LC Obligations that have not been
reimbursed by Borrowers or funded with a Revolving Credit Loan.

 

“LC Application” – an application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to issue or amend a Letter of
Credit.

 

“LC Fee Payment Date” – the last day of each March, June, September and December
and the Revolving Termination Date.

 

“LC Obligations” – any Obligations that arise from any draw against any Letter
of Credit.

 

“LC Participants” – the collective reference to all the Revolving Credit Lenders
other than the Issuing Bank.

 

“LC Reimbursement Obligation” – the obligation of the Borrowers to reimburse the
Issuing Bank pursuant to subsection 2.2.4 for amounts drawn under Letters of
Credit.

 

“LC Sublimit” – an amount not to exceed ten percent (10%) of the Revolving
Credit Maximum Amount.

 

“Lender(s)” – as defined in the preamble to this Agreement and each other Person
who becomes a “Lender” hereunder, whether by assignment or otherwise.

 

“Letter of Credit” – any standby letter of credit issued by Issuing Bank for the
account of any Loan Party.

 



27 



 

“LIBOR” – relative to any Interest Period for LIBOR Loans, a rate per annum
obtained by dividing (a) the London Interbank Offered Rate, as determined by ICE
Benchmark Administration Limited (or any successor or substitute therefor
acceptable to Administrative Agent) for U.S. Dollar deposits with a term
equivalent to such Interest Period as obtained by the Administrative Agent from
Reuter’s, Bloomberg or another commercially available source as may be
designated by the Administrative Agent from time to time (the “Screen Rate”),
two (2) Business Days before the first day of such Interest Period, by (b) a
number equal to 1.00 minus the LIBOR Reserve Percentage. Notwithstanding the
foregoing, LIBOR shall not in any event be less than zero percent (0.00%).

 

“LIBOR Loan Prepayment Fee” – as defined in subsection 4.1.9.

 

“LIBOR Loans” – the LIBOR Revolving Credit Loans and/or the LIBOR Term Loans.

 

“LIBOR Option” – the option granted pursuant to Section 4.1 to have the interest
on all or any portion of the principal amount of the Revolving Credit Loans or
any Term Loan Advance based on LIBOR.

 

“LIBOR Reserve Percentage” – for any day, the percentage, as determined in good
faith by the Administrative Agent, which is in effect on such day as prescribed
by the Board of Governors of the Federal Reserve System (or any successor)
representing the maximum reserve requirement (including, without limitation,
supplemental, marginal and emergency reserve requirements) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) of a
member bank in such System.

 

“LIBOR Revolving Credit Loan” – any Revolving Credit Loan for the periods when
the rate of interest applicable to such Revolving Credit Loan is calculated by
reference to LIBOR.

 

“LIBOR Term Loan” – any portion of the Term Loan for the periods when the rate
of interest applicable to such portion of the Term Loan is calculated by
reference to LIBOR.

 

“Lien” – with respect to any Person, any interest granted by that Person in any
real or personal property, asset, or other right owned or being purchased or
acquired by that Person (including an interest in respect of a Capital Lease)
that secures payment or performance of any obligation and includes any mortgage,
lien, encumbrance, title retention lien, charge, or other security interest of
any kind, whether arising by contract, as a matter of law, by judicial process,
or otherwise.

 

“Line Cap” – at any time, the lesser of (i) the Revolving Credit Maximum Amount
and (ii) the Borrowing Base.

 

“Loan Account” – as defined in Section 4.6.

 

“Loan Documents” – this Agreement, the Intercreditor Agreement, the Other
Agreements and the Security Documents, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 



28 



 

“Loan Parties” – means collectively, Borrowers and Guarantors and Loan Party
means any one of them.

 

“Loan Party Materials” – as defined in subsection 13.8.2.

 

“Loans” – all loans and advances of any kind made by Administrative Agent, any
Lender, or any Affiliate of Administrative Agent or any Lender, pursuant to this
Agreement.

 

“Majority Lenders” – as of any date, Lenders holding more than 50% of the Term
Loan and Revolving Credit Commitments determined on a combined basis and
following the termination of the Revolving Credit Commitments, Lenders holding
more than 50% of the outstanding Loans and LC Obligations; provided that (i) if
there are two or more Lenders which are not Affiliates, then at least two
Lenders which are not Affiliates shall be required to constitute Majority
Lenders and (ii) the Loans, Revolving Credit Commitments and LC Obligations held
by any Defaulting Lender shall be excluded for purposes of determining Majority
Lenders.

 

“Margin Stock” – as defined in Regulation U of the Board of Governors.

 

“Material Adverse Effect” – (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
profitability, or properties of the Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform any of the
Obligations under any Loan Document, (c) a material adverse effect upon any
substantial portion of the Collateral under the Collateral Documents or upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document or the ability of Administrative Agent to enforce or collect
any Obligations or to realize upon any material portion of the Collateral, or
(d) cancellation or termination of the agreements referenced in clauses (a) and
(b) of the definition of “Voting Agreements”, other than by their terms.

 

“Material Contract” – with respect to any Person, (a) the Related Agreements;
(b) each contract or agreement to which that Person or any of its Subsidiaries
is a party involving a customer of such Person that generates 15% or more of
consolidated gross profit for such Person or its Subsidiaries in any Fiscal
Year; (c) the Voting Agreements and (d) all other contracts or agreements as to
which the breach, nonperformance, cancellation, or failure to renew by any party
could reasonably be expected to have a Material Adverse Effect.

 

“Maximum Rate” – as defined in subsection 3.1.3.

 

“Moody’s” – Moody’s Investors Service, Inc., and its successors.

 

“Mortgages” – each mortgage, security deed or deed of trust executed by a
Borrower in favor of Administrative Agent, for the benefit of itself and
Lenders, by which such Borrower grants to Administrative Agent, as security for
the Obligations, a Lien upon the real Property of such Borrower described
therein.

 

“Mortgage-Related Documents” – with respect to any real property subject to a
Mortgage, the following, in form and substance satisfactory to Administrative
Agent: (a) a mortgagee title policy (or binder therefor) covering Administrative
Agent’s interest under the Mortgage, in a form and amount and by an insurer
acceptable to Administrative Agent, which must be fully paid on that effective
date; (b) all assignments of leases, estoppel letters, attornment agreements,
consents, waivers, and releases as Administrative Agent reasonably requires with
respect to other Persons having an interest in the real estate; (c) a current,
as-built survey of the real estate, containing a metes-and-bounds property
description and certified by a licensed surveyor acceptable to Administrative
Agent; (d) a life-of-loan flood hazard determination and, if the real estate is
located in a flood plain, an acknowledged notice to borrower and flood insurance
in an amount, with endorsements and by an insurer acceptable to Administrative
Agent; (e) a current appraisal of the real estate, prepared by an appraiser
acceptable to Administrative Agent, and in form and substance satisfactory to
Administrative Agent; (f) an environmental assessment, prepared by environmental
engineers acceptable to Administrative Agent, and accompanied by all reports,
certificates, studies, or data as Administrative Agent reasonably requires,
which must all be in form and substance satisfactory to Administrative Agent;
and (g) an Environmental Agreement and all other documents, instruments, or
agreements as Administrative Agent reasonably requires with respect to any
environmental risks regarding the real estate.

 



29 



 

“Multiemployer Plan” – a multiemployer plan, as defined in Section 4001(a)(3) of
ERISA, to which any Borrower or any other member of the Controlled Group may
have any liability.

 

“Net Cash Proceeds”:

 

(a)               with respect to any Asset Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance or
by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by any Loan
Party pursuant to that Asset Disposition net of (i) the direct costs relating to
that sale, transfer or other disposition (including sales commissions and legal,
accounting and investment banking fees); (ii) taxes paid or reasonably estimated
by Borrowers to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements); and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to that Asset Disposition (other than the Loans);

 

(b)               with respect to any issuance of Equity Interests, the
aggregate cash proceeds received by any Loan Party pursuant to that issuance,
net of the direct costs relating to that issuance (including sales and
underwriters’ commissions); and

 

(c)               with respect to any issuance of Debt, the aggregate cash
proceeds received by any Loan Party pursuant to that issuance, net of the direct
costs of that issuance (including up-front, underwriters’ and placement fees).

 

“NOLV” – the net orderly liquidation value of Equipment, expressed as a dollar
value for Equipment, to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrower’s Equipment performed by an appraiser and
on terms satisfactory to Collateral Agent in its reasonable discretion.

 



30 



 

“Notes” – the Revolving Credit Notes and the Term Loan Notes.

 

“Obligations” – all Loans, LC Obligations, reimbursement and other obligations
with respect to Letters of Credit and all other advances, debts, liabilities,
obligations, covenants and duties, together with all interest, fees and other
charges thereon (including all interest, fees and other charges accruing after
the commencement of any Insolvency Proceeding), of any kind or nature, present
or future, owing, arising, due or payable from any Borrower or any other Loan
Party to Administrative Agent, any Lender, Issuing Bank, Bank or any of their
respective Affiliates, arising under this Agreement or any of the other Loan
Documents, whether direct or indirect (including those acquired by assignment),
absolute or contingent, primary or secondary, due or to become due, now existing
or hereafter arising and however acquired, including without limitation all
Product Obligations; provided, that Obligations of any Loan Party shall not
include any Excluded Swap Obligations solely of such Loan Party.

 

“Obligee Guarantor” – as defined in Section 15.7.

 

“Operating Lease” – any lease of (or other agreement conveying the right to use)
any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

“Organizational I.D. Number” – with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.

 

“Other Agreements” – each Borrowing Base Certificate, each Compliance
Certificate, and any and all agreements, instruments and documents (other than
this Agreement and the Security Documents), heretofore, now or hereafter
executed by any Loan Party, any Subsidiary of a Loan Party or any other third
party and delivered to Administrative Agent, any Lender or any Affiliate of any
Agent or any Lender in respect of the transactions contemplated by this
Agreement, including, without limitation, all agreements, instruments and
documents relating to Product Obligations.

 

“Other Connection Taxes” – with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Receipts” – any cash received by or paid to or for the account of any
Loan Party consisting of (a) representation and warranty insurance in connection
with an acquisition, (b) escrow amounts released in connection with an
acquisition, and (c) any purchase price adjustment received in connection with
any purchase.

 

“Overadvance” – as defined in subsection 2.1.2.

 

“Paid in Full” – as defined in the Intercreditor Agreement.

 

“Parent” – as defined in the preamble to this Agreement.

 



31 



 

“Participant” – as defined in subsection 13.5.2.

 

“Participation Register” – as defined in subsection 13.5.2.

 

“Patriot Act” – the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

“Payment Conditions” – with respect to any applicable transaction, (i) no
Default or Event of Default shall exist immediately after giving effect to such
transaction, (ii) the average of the Excess Availability amounts (calculated on
a pro forma basis to include the making of any Loans or the issuance of any
Letters of Credit in connection with such transaction) for each Business Day in
the thirty (30) day period prior to such transaction shall be greater than or
equal to the greater of (x) $3,000,000 and (y) 20% of the Line Cap, (iii) Excess
Availability (calculated as set forth above) on the date of such proposed
transaction shall be greater than or equal to the greater of (x) $3,000,000 and
(y) 20% of the Line Cap, (iv) the Fixed Charge Coverage Ratio (calculated on a
pro forma basis after giving effect to such transaction) for the most recently
ended trailing twelve calendar month period shall not be less than 1.10 to 1.00
(but, solely for purposes of determining whether payments on the Closing Date
Seller Note are permitted, the minimum Fixed Charge Coverage Ratio required
under such Section shall be 1.25 to 1.00), (v) before and after giving effect to
such transaction, the Loan Parties are in compliance with each of the financial
covenants set forth in Section 9.2.12 as of the last day of the most recent
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 9.1.3, and (vi) so long as the Acquisition Term Debt has not received
Payment in Full (as defined in the Intercreditor Agreement), the payment
conditions set forth in the Acquisition Term Loan Agreement have been satisfied.

 

“PBGC” – the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

“PEG Balance” – with respect to any particular date, the amount held in the
Borrowers’ main operating account held with the Administrative Agent.

 

“Pension Plan” – a “pension plan,” as that term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which any Borrower or
any Subsidiary (including any contingent liability of any member of Borrowers’
Controlled Group) may have any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

 

“Permitted Acquisition” means any Acquisition by any Loan Party (other than
Holdings) where:

 

(d)               the business, division or assets acquired are for use, or the
Person acquired is engaged, in the same or a related, adjacent or vertically
integrated line of business engaged in by the Loan Parties on the First
Amendment Effective Date;

 



32 



 

(e)               immediately before and after giving effect to that
Acquisition, no Default or Event of Default exists;

 

(f)                the aggregate consideration (cash and non-cash) to be paid by
the Loan Parties (including any Debt assumed or issued in connection therewith,
the maximum amount payable in connection with any deferred purchase price
obligation (including any earn-out obligation) and the value of any Equity
Interests of any Loan Party issued to the seller in connection with that
Acquisition) in connection with (i) that Acquisition (or any series of related
Acquisitions) is less than $15,000,000, and (ii) all Acquisitions is less than
$52,500,000;

 

(g)               in the case of the Acquisition of any Person, that Acquisition
is non-hostile and the board of directors or similar governing body of that
Person has approved that Acquisition;

 

(h)               not less than 15 Business Days prior to that Acquisition (or
any later date approved by Administrative Agent in its sole discretion),
Administrative Agent has received an acquisition summary with respect to the
Person and/or business, division or assets to be acquired, which summary must
include a reasonably detailed description thereof (including financial
information) and operating results (including financial statements for the most
recent 12-month period for which they are available and as otherwise available),
the terms and conditions, including economic terms, of the proposed Acquisition,
and Borrowers’ calculation of pro forma Consolidated EBITDA relating thereto;

 

(i)                 not less than five Business Days prior to that Acquisition
(or any later date approved by Administrative Agent in its sole discretion),
Administrative Agent has received complete executed or conformed copies of each
material document, instrument and agreement to be executed in connection with
that Acquisition together with all lien search reports and lien release letters
and other documents as Administrative Agent reasonably requires to evidence the
termination of Liens on the assets, business, or division to be acquired;

 

(j)                 the Senior Net Leverage Ratio on a pro forma basis
immediately after giving effect to that Acquisition does not exceed (A) the
maximum Senior Net Leverage Ratio permitted under Section 9.2.12(ii) for the
most recently ended Fiscal Quarter immediately prior to that Acquisition minus
(B) 0.25; provided, however, that, notwithstanding the foregoing, with respect
to the Permitted Acquisition to be funded with the proceeds of the Term B Loan
(as defined under the Acquisition Term Loan Agreement), the Term B Loan Leverage
Condition (as defined under the Acquisition Term Loan Agreement) shall apply
rather than this clause (g);

 

(k)               Borrowers’ computation of pro forma Consolidated EBITDA is
reasonably satisfactory to Administrative Agent;

 



33 



 

(l)                 the business, division, assets or Person acquired generated
positive EBITDA (calculated in a manner acceptable to Administrative Agent) for
each of the twelve calendar months immediately preceding that Acquisition;

 

(m)             the Loan Parties shall have satisfied the Payment Conditions
after giving effect to that Acquisition;

 

(n)               [Reserved]

 

(o)               Borrower Representative has provided Administrative Agent with
pro forma forecasted balance sheets, profit and loss statements, and cash flow
statements of Holdings and its Subsidiaries, all prepared on a basis consistent
with Holdings’ and its Subsidiaries’ historical financial statements, subject to
adjustments to reflect projected consolidated operations following the
Acquisition;

 

(p)               Borrower Representative has provided Administrative Agent with
reasonable calculations evidencing that on a pro forma basis created by adding
the historical combined financial statements of Holdings and its Subsidiaries
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the entity to be acquired
(or the historical financial statements related to the division, business or
assets to be acquired) pursuant to the Acquisition, subject to adjustments to
reflect projected consolidated operations following the Acquisition, Holdings
and its Subsidiaries are projected to be in compliance with the financial
covenants for each of the twelve months ended one year after the proposed date
of consummation of that Acquisition;

 

(q)               the provisions of Section 9.1.8 have been satisfied,
including, without limitation, simultaneously with the closing of that
Acquisition, the target company (if that Acquisition is structured as a purchase
of equity) or a Loan Party (other than Holdings) (if that Acquisition is
structured as a purchase of assets or a merger and a Loan Party (other than
Holdings) is the surviving entity) executes and delivers to Administrative Agent
(i) all documents necessary to grant to Administrative Agent a first-priority
Lien (subject to the Intercreditor Agreement) in all of the assets of each of
the target company or surviving company and its Subsidiaries, subject to the
terms of the Intercreditor Agreement, each in form and substance reasonably
satisfactory to Administrative Agent, and (ii) an unlimited guaranty of the
Obligations, or at the option of Administrative Agent in Administrative Agent’s
absolute discretion, a joinder agreement satisfactory to Administrative Agent in
which each of the target company or surviving company and its Subsidiaries
becomes a borrower under this Agreement and assumes primary joint and several
liability for the Obligations;

 

(r)                if the Acquisition is structured as a merger, a Loan Party
(other than Holdings) will be the surviving entity;

 

(s)                Administrative Agent has received a copy of the proposed
capital structure after giving pro forma effect to such Acquisition;

 



34 



 

(t)                 to the extent readily available to Borrowers, Borrower
Representative has provided Administrative Agent with all other information with
respect to that Acquisition as reasonably requested by Administrative Agent
(including, without limitation, all third-party due-diligence reports and
quality-of-earnings reports);

 

(u)               solely for the purposes of determining whether any assets
acquired in connection with such Acquisition shall be included in the Borrowing
Base, Administrative Agent shall be satisfied with the results of a field exam,
conducted at the Loan Parties’ expense, prior to the inclusion of any Accounts
of the target company in the Borrowing Base; and

 

(v)               concurrently with the consummation of that Acquisition, a
Senior Officer of the Borrower Representative shall have delivered to the
Administrative Agent a certificate stating that the foregoing conditions in this
definition have been satisfied.

 

“Permitted Liens” – a Lien expressly permitted under this Agreement pursuant to
Section 9.2.2.

 

“Person” – an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.

 

“Plan” – an employee benefit plan now or hereafter maintained for employees of
any Loan Party or any of their Subsidiaries that is covered by Title IV of
ERISA.

 

“Platform” – as defined in subsection 13.8.2.

 

“Pledge Agreements” – each pledge agreement executed by the Loan Parties or any
one of them, as applicable, granting in favor of Administrative Agent, for the
benefit of itself and Lenders, a Lien on the Equity Interests of the
Subsidiaries of such Loan Party or Loan Parties, in each case as amended,
restated, supplemented or otherwise modified from time to time.

 

“Prime Rate” – the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time. If multiple Prime Rates are
quoted in the Money Rates Section of The Wall Street Journal, then the highest
Prime Rate will be the Prime Rate hereunder. In the event that the Prime Rate is
no longer published by The Wall Street Journal in the “Money Rates” or similar
table, then the Administrative Agent may select an alternative published index
based upon comparable information as a substitute Prime Rate. The Prime Rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.

 

“Pro Rata Percentage” – (i) with respect to each Revolving Credit Lender, the
percentage equal to its Revolving Credit Commitment divided by the aggregate of
all Revolving Credit Commitments and (ii) with respect to each Term Loan Lender,
the percentage equal to its Term Loan Commitment divided by the aggregate of all
Term Loan Commitments.

 



35 



 

“Proceeding” – any investigation, inquiry, litigation, review, hearing, suit,
claim, audit, arbitration, proceeding or action (in each case, whether civil,
criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any governmental
authority or arbitrator.

 

“Product Obligations” – every obligation of any Borrower or any other Loan Party
under and in respect of any one or more of the following types of services or
facilities extended to such Borrower or any other Loan Party by Bank,
Administrative Agent, any Lender or any of their respective Affiliates:
(i) credit cards, (ii) cash management or related services including the
automatic clearing house transfer of funds for the account of such Borrower or
any other Loan Party pursuant to agreement or overdraft, (iii) treasury
management, including controlled disbursement services, (iv) Derivative
Obligations, (v) commercial cards (including so-called “procurement cards” or
“P-cards”), and (vi) supply chain financing and supply chain finance services
(including, without limitation, trade payable services and supplier accounts
receivable purchases).

 

“Projections” – for Holdings and its Subsidiaries forecasted Consolidated (i)
balance sheets, (ii) profit and loss statements, (iii) cash flow statements, and
(iv) capitalization statements, prepared on a consistent basis with the
historical financial statements of Holdings and its Subsidiaries, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Property” – any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Qualified ECP Guarantor” – in respect of any Swap Obligations, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interest” – any Equity Interest issued by Holdings (and not by
one or more of its Subsidiaries) that is not a Disqualified Equity Interest.

 

“Quarterly Average Excess Availability for Applicable Margin” – for any fiscal
quarter, the average of the Excess Availability for Applicable Margin amounts
for each Business Day during such fiscal quarter.

 

“Quarterly Average Excess Availability for Applicable Margin Percentage” – for
any fiscal quarter, Quarterly Average Excess Availability for Applicable Margin
for such fiscal quarter divided by the Revolving Credit Maximum Amount as at the
end of such fiscal quarter.

 

“Quest” – as defined in the preamble to this Agreement.

 

“Recipient” – (a) the Administrative Agent, (b) any Lender and (c) the Issuing
Bank, as applicable.

 



36 



 

“Register” – as defined in subsection 13.5.5.

 

“Regulation U” – Regulation U of the FRB.

 

“Related Agreements” – the Green Remedies Acquisition Agreement and all
agreements, instruments, and documents executed or delivered in connection with
the Green Remedies Agreement and the Green Remedies Acquisition.

 

“Related Parties” – with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Report” – as defined in Section 12.9.

 

“Reportable Event” – a reportable event as defined in Section 4043 of ERISA and
the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

“Requested Increase Amount” – as defined in subsection 2.4.1.

 

“Requested Increase Effective Date” – as defined in subsection 2.4.1.

 

“Reserves” – reserves in such amounts, and with respect to such matters, as
Collateral Agent shall deem necessary or appropriate in its reasonable credit
judgment exercised in good faith, against the Borrowing Base or Excess
Availability, including without limitation with respect to (i) price
adjustments, damages, unearned discounts, returned products or other matters for
which credit memoranda are issued in the ordinary course of any Loan Party’s
business; (ii) other sums chargeable against Borrowers’ Loan Account as
Revolving Credit Loans under any section of this Agreement and any sales tax
accruals as of the Closing Date until paid in full and evidence of the payment
of such sales tax owing has been delivered to the Administrative Agent;
(iii) amounts owing by any Loan Party to any Person to the extent secured by a
Lien on, or trust over, any Property of any Loan Party which constitutes
Collateral; (iv) amounts owing by any Loan Party in connection with Product
Obligations (provided, on the Closing Date, Administrative Agent is not
including a reserve for commercial cards, but reserves the right to add at any
time in its reasonable discretion), including, without limitation, the
Derivative Obligations Reserve; (v) rent for locations at which books, records,
or Equipment is stored and as to which Administrative Agent has not received a
satisfactory landlord’s agreement or bailee letter, as applicable; and (vi) such
other specific events, conditions or contingencies as to which Collateral Agent,
in its reasonable credit judgment exercised in good faith, determines reserves
should be established from time to time hereunder; provided, that,
notwithstanding the foregoing, Collateral Agent shall not establish any Reserves
in respect of any matters relating to any items of Collateral that have been
taken into account in determining Eligible Accounts or Eligible Unbilled
Accounts, as applicable.

 

“Restricted Payment” – as defined in Section 9.2.3.

 



37 



 

“Restrictive Agreement” – an agreement (other than a Loan Document) that
conditions or restricts the right of any Loan Party or any Subsidiary of any
Loan Party to incur or repay Debt, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Debt, or
to repay any intercompany Debt.

 

“Revolving Commitment Period” – the period after (and not including) the Closing
Date to, but not including, the Revolving Termination Date.

 

“Revolving Credit Commitment” – with respect to any Lender, the amount of such
Lender’s Revolving Credit Commitment pursuant to subsection 2.1.1, as set forth
next to such Lender’s name on Schedule 1 hereto, or any Assignment and
Acceptance Agreement executed by such Lender.

 

“Revolving Credit Commitments” – the aggregate amount of such commitments of all
Lenders.

 

“Revolving Credit Lender” – a Lender with a Revolving Credit Commitment.

 

“Revolving Credit Loan” – a Loan made by any Revolving Credit Lender pursuant to
Section 2.1, including (unless the context otherwise requires) Overadvances.

 

“Revolving Credit Maturity Date” – April 19, 2025.

 

“Revolving Credit Maximum Amount” – $15,000,000, as such amount may be increased
or reduced from time to time pursuant to the terms hereof.

 

“Revolving Credit Notes” – any promissory notes executed by Borrowers in favor
of each Revolving Credit Lender that requests a Revolving Credit Note to
evidence its Revolving Credit Loans, which shall be in the form of Exhibit 2.1
to this Agreement, together with any replacement or successor notes therefor.

 

“Revolving Daily Unused Fee Amount” – for any day, (a) the Revolving Daily
Unused Fee Rate for such day, multiplied by (b) the actual amount of such day by
which the Revolving Credit Commitment exceeds the Aggregate Revolving
Extensions.

 

“Revolving Daily Unused Fee Rate” – for any day, (a) an annual fixed rate of
0.25%, if on such day the quotient of the Aggregate Revolving Extensions divided
by the Revolving Credit Commitment is greater than or equal to 50% or (b) an
annual fixed rate of 0.375%, if on such day the quotient of the Aggregate
Revolving Extensions divided by the Revolving Credit Commitment is less than
50%.

 

“Revolving Termination Date” – the Revolving Credit Maturity Date or such
earlier date on which the Revolving Credit Commitments shall terminate or be
terminated in full as provided herein.

 

“S&P” – Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 



38 



 

“SBA PPP Loans” – all the one-time loans (and any potential future loans under
such similar program) obtained by any of the Borrowers incurred under 15 U.S.C.
636(a)(36) (as added to the Small Business Act by Section 1102 of the CARES Act)
under the Small Business Act, as amended.

 

“Schedule of Accounts” – as defined in subsection 7.2.1.

 

“Screen Rate” – has the meaning set forth in the definition of “LIBOR” herein.

 

“SEC” – the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

“Security Documents” – the Control Agreements, the Guaranty Agreements, the
Pledge Agreements, the Mortgages, the Intellectual Property Security Agreement
and all other instruments and agreements now or at any time hereafter securing
the whole or any part of the Obligations, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Senior Net Leverage Ratio” – as of any date of determination, the ratio of
(a) Total Senior Debt as of such date to (b) Consolidated EBITDA for the most
recently ended twelve month period, and if such date is not the last day of a
Fiscal Quarter, for the most recently ended twelve month period for which
financials have been delivered.

 

“Senior Officer” – with respect to any Loan Party, any of the president, chief
executive officer, the chief financial officer, or the treasurer of that Loan
Party.

 

“Side Letter” – that certain Side Letter, dated as of the Closing Date, by and
among the Loan Parties, the Administrative Agent and the Lenders.

 

“Solvent” – as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Debt (including contingent debts), (ii) is able to pay all of its Debt as such
Debt matures and (iii) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage.

 

“Specified Event of Default” means any Event of Default pursuant to Sections
11.1.1, 11.1.3 or 11.1.9 (but in the case of Section 11.1.3, solely with respect
to a failure to comply with the provisions of Sections 9.1.3, 9.1.4 and 9.2.12).

 

“Specified Financial Covenant” – as defined in Section 11.6(a).

 

“Specified Financial Covenant Default” – as defined in Section 11.6(a).

 

“Subordinated Debt” – Debt of any Loan Party or any Subsidiary of any Loan Party
that is subordinated to the Obligations in a manner satisfactory to
Administrative Agent, and contains terms, including without limitation, payment
terms, satisfactory to Administrative Agent.

 



39 



 

“Subsidiary” – with respect to any Person, a corporation, partnership, limited
liability company, or other entity of which that Person owns, directly or
indirectly, outstanding Equity Interests having more than 50% of the ordinary
voting power for the election of directors or other managers of that
corporation, partnership, limited liability company, or other entity. Unless the
context otherwise requires, each reference to Subsidiaries in this Agreement
refers to Subsidiaries of Holdings. Unless the context otherwise requires, each
reference to Subsidiaries in this Agreement refers to Subsidiaries of Holdings.

 

“Swap Obligation” – with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” – any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges, similar fees or withholdings imposed under
applicable law and/or by any governmental authority that are in the nature of a
tax, and any and all liabilities (including interest and penalties and other
additions to taxes) with respect to any of the foregoing.

 

“Term” – as defined in Section 5.1.

 

“Term Loan” – the Loan described in subsection 2.3.

 

“Term Loan Advances” – as defined in subsection 2.3.1.

 

“Term Loan Commitment” – with respect to any Lender, the amount of such Lender’s
Term Loan Commitment pursuant to subsection 2.3, as set forth next to such
Lender’s name on Schedule 1 hereto or any Assignment and Acceptance Agreement
executed by such Lender, minus all Term Loan payments paid to such Lender.

 

“Term Loan Daily Unused Fee Amount” – for any day during the Term Loan Draw
Period, (a) (i) the Term Loan Daily Unused Fee Rate for such day, multiplied by
(ii) the actual amount of such day by which the Term Loan Commitment exceeds the
Term Loans made hereunder, or (b) $0 for any day after the Term Loan Draw
Period.

 

“Term Loan Daily Unused Fee Rate” – for any day, (a) an annual fixed rate of
0.25%, if on such day the quotient of Term Loans made hereunder divided by the
Term Loan Commitment is greater than or equal to 50%, or (b) an annual fixed
rate of 0.375%, if on such day the quotient of Term Loans made hereunder divided
by the Term Loan Commitment is less than 50%.

 

“Term Loan Draw Period” – the period from the Closing Date up to an including
the third anniversary of the Closing Date.

 

“Term Loan Lender” – a Lender with a Term Loan Commitment.

 

“Term Loan Maturity Date” – April 19, 2025.

 

“Term Loan Notes” – any promissory notes executed by Borrowers in favor of each
Term Loan Lender that requests a Term Loan Note to evidence its Term Loans,
which shall be in the form of Exhibit 2.3 to this Agreement, together with any
replacement or successor notes therefor.

 



40 



 

“Termination Event” – with respect to a Pension Plan that is subject to Title IV
of ERISA, the following: (a) a Reportable Event; (b) the withdrawal of any
Borrower or any other member of the Controlled Group from that Pension Plan
during a plan year in which that Borrower or other member of the Controlled
Group was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
was deemed such under Section 4068(f) of ERISA; (c) the termination of that
Pension Plan, the filing of a notice of intent to terminate the Pension Plan or
the treatment of an amendment of that Pension Plan as a termination under
Section 4041 of ERISA; (d) the institution by the PBGC of proceedings to
terminate that Pension Plan; or (e) any event or condition that might reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, that Pension Plan.

 

“Total Credit Facility” – prior to the expiration of the Term Loan Draw Period,
$17,000,000 and thereafter, the sum of the Revolving Credit Maximum Amount and
the Term Loan Advances outstanding, as increased or reduced from time to time
pursuant to the terms hereof.

 

“Total Plan Liability” – at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Total Senior Debt” – all (a) Debt of Holdings and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP (excluding (u) contingent
obligations in respect of Contingent Liabilities (except to the extent
constituting (1) Contingent Liabilities in respect of Debt of a Person other
than any Loan Party, or (2) Contingent Liabilities in respect of undrawn letters
of credit), (v) Debt of any Borrower to any other Loan Party and Debt of any
Subsidiary to any Borrower or to any other Subsidiary, (w) any Debt that is
unsecured or contractually subordinated to the Obligations in form and substance
reasonably satisfactory to the Administrative Agent, (x) obligations with
respect to earn-out payments for Permitted Acquisitions until due and payable,
and (y) obligations for any leased real property to the extent unsecured and not
constituting debt for borrowed money) minus (b) unrestricted cash and Cash
Equivalent Investments of Holdings and its Subsidiaries in deposit accounts
subject to Control Agreements in favor of the Acquisition Term Agent and the
Administrative Agent not to exceed $1,000,000 (but excluding, for the avoidance
of doubt, the cash proceeds of any Term B Loans (as defined in the Acquisition
Term Loan Agreement) or any Incremental Facilities (as defined in the
Acquisition Term Loan Agreement)) as of any applicable date of determination;
provided, that for all purposes of calculating the Senior Net Leverage Ratio
under the Loan Documents, the amount of outstanding Revolving Credit Loans for
purposes of clause (a) above shall be calculated by taking the average of such
outstanding Revolving Credit Loans at the end of each business day for the
trailing ninety (90) day period (or, if prior to the date that is ninety (90)
days following the Closing Date, the period from the First Amendment Effective
Date to the date the Senior Net Leverage Ratio is being tested) (the averaging
of such outstanding revolving loans, the “Revolver Averaging Mechanic”).

 

“Type of Organization” – with respect to any Person, the kind or type of entity
by which such Person is organized, such as a corporation or limited liability
company.

 



41 



 

“UCC” – the Uniform Commercial Code as in effect in the State of Texas on the
date hereof, as it may be amended or otherwise modified.

 

“Unfunded Liability” – the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Unused Line Fee” – as defined in Section 3.5.

 

“U.S. Lender” – any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” – as defined in subsection 3.11.3.

 

“Voting Agreements” – (a) that certain Voting Agreement, dated as of April 11,
2019, by and among (i) Mitchell A. Saltz, Jeffery D. Forte, Brian Dick and each
of their respective affiliates, (ii) Hampstead Park Capital Management, LLC and
(iii) Holdings, (b) that certain Stock Grant Agreement, dated as of the First
Amendment Effective Date, by and among Holdings and Green Remedies, in each
case, as the same may be amended or otherwise modified as permitted hereunder
and (c) any similar agreements or arrangements relating to voting matters and/or
affecting the constitution of the board of directors of Holdings.

 

“Warrant Holder” – Monroe Capital or any of its affiliates or controlled
investment vehicles.

 

“Warrant Letter Agreement” means that certain Letter Agreement, dated as of the
date hereof, by and among Holdings and the Warrant Holder, as amended, restated,
supplemented or otherwise modified from time to time as permitted thereunder.

 

“Warrants” – collectively (a) that certain Warrant to Purchase Common Stock,
dated as of the First Amendment Effective Date, issued by Holdings to the
Warrant Holder and (b) any further warrant issued by Holdings to the Warrant
Holder.

 

“Wholly-Owned Subsidiary” – as to any Person, a Subsidiary all of the Equity
Interests of which (except directors’ qualifying Equity Interests) are at the
time directly or indirectly owned by that Person and/or another Wholly-Owned
Subsidiary of that Person. Unless the context otherwise requires, each reference
to Wholly-Owned Subsidiaries refers to Wholly-Owned Subsidiaries of Holdings.

 

“Write-Down and Conversion Powers” – with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2              Other Terms. All other terms contained in this Agreement shall
have, when the context so indicates, the meanings provided for by the UCC to the
extent the same are used or defined therein. Accounting terms not otherwise
specifically defined herein shall be construed in accordance with GAAP
consistently applied.

 



42 



 

1.3              Certain Matters of Construction. The terms “herein”, “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular section, paragraph or subdivision. Any pronoun
used shall be deemed to cover all genders. The section titles, table of contents
and list of exhibits and schedules appear as a matter of convenience only and
shall not affect the interpretation of this Agreement. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations. All references to any of the Loan Documents
shall include any and all modifications thereto and any and all extensions or
renewals thereof.

 

1.4              Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio, requirement or covenant in this
Agreement or any related definition, and either the Loan Parties or Majority
Lenders shall so request, Administrative Agent, the Lenders and the Loan Parties
shall negotiate in good faith to amend such ratio, requirement, covenant or
definition to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Majority Lenders); provided that, until so
amended, (i) such ratio, requirement, covenant or definition shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Loan Parties shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement setting forth a
reconciliation between calculations of such ratio, requirement, covenant or
definition made before and after giving effect to such change in GAAP.

 

1.5              Divisions. Any restriction, condition or prohibition applicable
to a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term set forth in the Loan Documents shall be
deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability companies, including any
“Division” or other process or action permitted under Section 18-217 of Title 6
of the Delaware Code, as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale or transfer, or similar term, as
applicable. Any reference in any Loan Document to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability companies (or the unwinding of such a division or allocation), as if
it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person under the Loan Documents (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity). For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 



43 



 

1.6              Notification and Limitation of Liability – LIBOR and Related
Matters. The interest rate on LIBOR Loans is determined by reference to LIBOR,
which is derived from the London Interbank Offered Rate, and the London
Interbank Offered Rate is currently administered by ICE Benchmark Administration
Limited (“IBA”). The U.K. Financial Conduct Authority announced in July 2017
that, after December 31, 2021, it would no longer persuade or compel
contributing banks to make rate submissions to IBA. As a result, it is possible
that the London Interbank Offered Rate may no longer be available after such
date or may no longer be deemed an appropriate reference rate upon which to
determine the interest rate on LIBOR Loans. Section 4.9 provides a mechanism for
(a) determining an alternative rate of interest in the event that LIBOR (or any
then-current Benchmark, as defined in Section 4.9) or any component thereof is
no longer available or in the other circumstances set forth in that Section and
(b) modifying this Agreement to give effect to such alternative rate of
interest. Neither the Administrative Agent nor BBVA USA individually, nor any
Affiliate of BBVA USA, warrants or accepts any responsibility for, or shall have
any liability with respect to, (i) the administration or submission of, or any
other matter related to, the London Interbank Offered Rate, LIBOR (or any
component thereof) or any such other Benchmark (or any component thereof) or, in
each case, with respect to any alternative or successor rate thereto or
replacement rate thereof, including, without limitation, whether any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to this Agreement, will have the same value as, or be
economically equivalent to, LIBOR or any such other Benchmark that is replaced,
or (ii) the effect, implementation or composition of any Benchmark Replacement
Conforming Changes, as defined in Section 4.9. References herein to a component
of, or a published component used in the calculation of, LIBOR are deemed to
include the Screen Rate.

 

Article II. CREDIT FACILITY

 

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a Total Credit Facility of up to $17,000,000 as increased or
decreased from time to time pursuant to the terms hereof, available upon
Borrowers’ request therefor, as follows:

 

2.1              Revolving Credit Loans.

 

2.1.1                    Revolving Credit Commitments. Each Revolving Credit
Lender agrees, severally and not jointly, to make Revolving Credit Loans to
Borrowers from time to time during the Revolving Commitment Period, as requested
by Borrower Representative, on its own behalf and on behalf of all other
Borrowers in the manner set forth in subsection 4.1.1 hereof, up to a maximum
principal amount at any time outstanding equal to the lesser of (i) such
Revolving Credit Lender’s Revolving Credit Commitment and (ii) the product of
such Revolving Credit Lender’s Pro Rata Percentage and the amount of the Line
Cap at such time, minus, in each case, the product of such Revolving Credit
Lender’s Pro Rata Percentage and an amount equal to the sum of the LC Amount.
Within the foregoing limits, Borrowers may borrow, repay and reborrow Revolving
Credit Loans. The Revolving Credit Loans shall be secured by all of the
Collateral.

 

2.1.2                    Overadvances. Insofar as (i) Borrower Representative,
on its own behalf and on behalf of all other Borrowers, may request and
Administrative Agent (as provided below) may be willing in its sole and absolute
discretion to make Revolving Credit Loans to Borrowers or (ii) Administrative
Agent, in its sole discretion, makes Revolving Credit Loans on behalf of
Lenders, if Administrative Agent, in its reasonable credit judgment, deems that
such Revolving Credit Loans are necessary or desirable (a) to protect all or any
portion of the Collateral, (b) to enhance the likelihood, or maximize the amount
of, repayment of the Loans and the other Obligations, or (c) to pay any other
amount chargeable to Borrowers pursuant to this Agreement, including without
limitation costs, fees and expenses as described in Sections 3.7 and 3.8, in
each case, at a time when the unpaid balance of Revolving Credit Loans plus the
LC Amount exceeds, or would exceed with the making of any such Revolving Credit
Loan, the Borrowing Base (such Loan or Loans being herein referred to
individually as an “Overadvance” and collectively, as “Overadvances”),
Administrative Agent shall enter such Overadvances as debits in the Loan
Account. All Overadvances shall be repaid on demand, shall be secured by the
Collateral and shall bear interest as provided in this Agreement for Revolving
Credit Loans generally. Any Overadvance made pursuant to the terms hereof shall
be made by all Revolving Credit Lenders ratably in accordance with their
respective Pro Rata Percentages. The foregoing notwithstanding, (i) unless
otherwise consented to by Majority Lenders, Overadvances shall not be
outstanding for more than sixty (60) consecutive days, and (ii) unless otherwise
consented to by all Lenders, no Overadvances shall be permitted to the extent
that such Overadvances would cause the Aggregate Revolving Extensions to exceed
the Revolving Credit Maximum Amount.

 



44 



 

2.2              Letters of Credit.

 

2.2.1                    Letters of Credit Commitment.

 

(i)                 Subject to the terms and conditions hereof, the Issuing
Bank, in reliance on the agreements of the other Revolving Credit Lenders set
forth in subsection 2.2.3(i), agrees to issue Letters of Credit for the account
of any Borrower on any Business Day during the Revolving Commitment Period in
such form as may be approved from time to time by the Issuing Bank; provided
that the Issuing Bank shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (A) the LC Amount shall exceed the LC
Sublimit, or (B) the principal amount of all Revolving Credit Loans then
outstanding plus the LC Amount, shall not exceed the Line Cap.

 

(ii)              Each Letter of Credit shall (A) be denominated in U.S.
Dollars, (B) have a face amount of at least $50,000 (unless otherwise agreed by
the Issuing Bank), and (C) expire no later than the earlier of (1) the first
anniversary of its date of issuance and (2) the date that is ten (10) Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(2) above).

 

(iii)            The Issuing Bank shall not at any time be obligated to issue
any Letter of Credit if:

 

(a)               the issuance of such Letter of Credit would conflict with, or
cause the Issuing Bank or any Revolving Credit Lender to exceed any limits
imposed by, any Applicable Law;

 



45 



 

(b)               any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Applicable Law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Bank in good faith
deems material to it;

 

(c)               any Revolving Credit Lender is at that time a Defaulting
Lender, unless the Issuing Bank has entered into arrangements, including the
delivery of cash collateral for Letters of Credit, satisfactory to the Issuing
Bank (in its sole discretion) with the Borrowers or such Lender to eliminate the
Issuing Bank’s actual or potential Fronting Exposure (after giving effect to
subsection 4.11.2) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Obligations as to which the Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(d)               the issuance of such Letter of Credit would violate one or
more policies of the Issuing Bank.

 

(iv)             The Issuing Bank shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Bank shall have all of the benefits and
immunities (i) provided to the Administrative Agent in Section 12 with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the documents
associated therewith as fully as if the term “Administrative Agent” as used in
Section 12 included the Issuing Bank with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the Issuing Bank.

 

(v)               References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the content otherwise requires.

 

2.2.2                    Procedure for Issuance of Letters of Credit. Borrower
Representative may from time to time request that the Issuing Bank issue a
Letter of Credit by delivering to the Issuing Bank at its address for notices
specified herein an LC Application therefor, completed to the satisfaction of
the Issuing Bank, and such other certificates, documents and other Issuer
Documents and information as the Issuing Bank may request. Upon receipt of any
LC Application, the Issuing Bank will process such LC Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Bank be required to issue any Letter of Credit earlier than three (3)
Business Days after its receipt of the LC Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the Issuing Bank and any Borrower. The Issuing
Bank shall furnish a copy of such Letter of Credit to the applicable Borrower
promptly following the issuance thereof. The Issuing Bank shall promptly furnish
to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

 



46 



 

2.2.3                    LC Participations.

 

(i)                 The Issuing Bank irrevocably agrees to grant and hereby
grants to each LC Participant, and, to induce the Issuing Bank to issue Letters
of Credit hereunder, each LC Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Bank, on the terms
and conditions hereinafter stated, for such LC Participant’s own account and
risk an undivided interest equal to such LC Participant’s Revolving Credit
Lender’s Pro Rata Percentage in the Issuing Bank’s obligations and rights under
and in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Bank thereunder. Each LC Participant unconditionally
and irrevocably agrees with the Issuing Bank that, if a draft is paid under any
Letter of Credit for which the Issuing Bank is not reimbursed in full by the
Borrowers in accordance with the terms of this Agreement, such LC Participant
shall pay to the Issuing Bank upon demand at the Issuing Bank’s address for
notices specified herein an amount equal to such LC Participant’s Revolving
Credit Lender’s Pro Rata Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.

 

(ii)              If any amount required to be paid by any LC Participant to the
Issuing Bank pursuant to subsection 2.2.3(i) in respect of any unreimbursed
portion of any payment made by the Issuing Bank under any Letter of Credit is
paid to the Issuing Bank within three (3) Business Days after the date such
payment is due, such LC Participant shall pay to the Issuing Bank on demand an
amount equal to the product of (A) such amount, times, (B) the daily average
Federal Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank, times, (C) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any LC Participant pursuant to subsection 2.2.3(i)
is not made available to the Issuing Bank by such LC Participant within three
(3) Business Days after the date such payment is due, the Issuing Bank shall be
entitled to recover from such LC Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to Base Rate Revolving Credit Loans. A certificate of the Issuing Bank submitted
to any LC Participant with respect to any amounts owing under this Section 2.2
shall be conclusive in the absence of manifest error.

 

(iii)            Whenever, at any time after the Issuing Bank has made payment
under any Letter of Credit and has received from any LC Participant its pro rata
share of such payment in accordance with subsection 2.2.3(i), the Issuing Bank
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Bank), or any payment of interest on account thereof, the Issuing Bank
will distribute to such LC Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Bank
shall be required to be returned by the Issuing Bank, such LC Participant shall
return to the Issuing Bank the portion thereof previously distributed by the
Issuing Bank to it.

 



47 



 

(iv)             Each LC Participant’s obligation to purchase participating
interests pursuant to subsection 2.2.3(i) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such LC Participant or any
Borrower may have against the Issuing Bank, any Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 10; (C) any adverse change in the condition (financial or otherwise)
of any Loan Party; (D) any breach of this Agreement or any other Loan Document
by any Borrower, any other Loan Party or any other Lender; or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.2.4                    Reimbursement Obligation of the Borrower. If any draft
is paid under any Letter of Credit, the Borrowers shall reimburse the Issuing
Bank for the amount of (i) the draft so paid and (ii) any taxes, fees, charges
or other out-of-pocket costs or expenses incurred by the Issuing Bank in
connection with such payment, not later than 12:00 Noon (Central time), on (A)
the Business Day that the Borrower Representative receives notice of such draft,
if such notice is received on such day prior to 10:00 A.M (Central time), or (B)
if clause (A) above does not apply, the Business Day immediately following the
day that the Borrower Representative receives such notice. Each such payment
shall be made to the Issuing Bank at its address for notices referred to herein
in U.S. Dollars and in immediately available funds. Interest shall be payable on
any such amounts from the date on which the relevant draft is paid until payment
in full at (x) until the Business Day next succeeding the date of the relevant
notice, the interest rate for Base Rate Revolving Credit Loans and
(y) thereafter, the Default Rate.

 

2.2.5                    Obligations Absolute. The Borrowers’ obligations under
this Section 2.2 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim, recoupment or
defense to payment that any Borrower may have or have had against the Issuing
Bank, any beneficiary of a Letter of Credit or any other Person. The Borrowers
also agree with the Issuing Bank that the Issuing Bank shall not be responsible
for, and the Borrowers’ LC Reimbursement Obligations under subsection 2.2.4
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
any Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of any
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Bank shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Bank. The Borrowers agree that any action taken or
omitted by the Issuing Bank under or in connection with any Letter of Credit or
the related drafts or Issuer Documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Borrowers and shall
not result in any liability of the Issuing Bank to any Borrower.

 



48 



 

2.2.6                    Letter of Credit Payments. If any draft shall be
presented for payment under any Letter of Credit, the Issuing Bank shall
promptly notify the Borrower Representative of the date and amount thereof. The
responsibility of the Issuing Bank to the Borrowers in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

2.2.7                    Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

2.3              Term Loan.

 

2.3.1                    Term Loan Commitments. Subject to the terms and
conditions of this Agreement and the other Loan Documents, each Term Lender
agrees, severally and not jointly, so long as no Default or Event of Default
exists, to make one or more advances to Borrower from time to time during the
Term Loan Draw Period (each a “Term Loan Advance”, and all such Term Loan
Advances the “Term Loan”) in an aggregate principal amount not to exceed eighty
percent (80%) of the hard cost (excluding taxes, shipping, delivery, handling,
installation and other so-called “soft” costs) evidenced by an invoice not more
than six (6) months prior to the date of the proposed advance of Eligible
Machinery and Equipment of Borrower specifically identified by Borrower as
constituting the basis for the requested Term Loan Advance, which Equipment must
constitute Eligible Machinery and Equipment and which Equipment must not have
been specifically identified by Borrower with an earlier existing Term Loan
Advance; provided, however, that the aggregate amount advanced for all such Term
Loan Advances shall not exceed $2,000,000. Amounts repaid with respect to the
Term Loan may not be reborrowed.

 

2.3.2                    Procedures. Borrower shall comply with the following
procedures in requesting a Term Loan Advance:

 

(i)                 All requests for a Term Loan Advance must be in writing to
Administrative Agent and must include a description of the relevant Equipment,
the amount of the requested Term Loan Advance, and all other documents,
agreements and information as reasonably required by Administrative Agent.

 

(ii)              Each Term Loan Advance must be in a minimum amount of at least
$250,000.

 

(iii)            All requests for a Term Loan Advance must be made in advance of
and provide sufficient time for the Administrative Agent to receive an appraisal
satisfactory to it in its reasonable discretion prior to the requested date of
such Term Loan Advance.

 



49 



 

(iv)             All requests for a Term Loan Advance must be made during the
Term Loan Draw Period.

 

2.4              Accordion. Subject to the terms and conditions of this Section
2.4, from and after the Closing Date, the Revolving Credit Maximum Amount may be
increased at any time (but on no more than two occasions) until the Revolving
Credit Maturity Date in an aggregate amount not to exceed $10,000,000 and in
increments of $5,000,000 (or in such lesser amount as required to draw the full
remaining amount):

 

2.4.1                    Not more than ninety (90) days and not less than thirty
(30) days prior to the proposed effective date of such increase in the Revolving
Credit Maximum Amount, the Borrowers may make a written request for such
increase to the Administrative Agent, who shall notify each Revolving Credit
Lender. Each request by the Borrowers pursuant to the immediately preceding
sentence shall specify a proposed effective date of such increase (the
“Requested Increase Effective Date”), the aggregate amount of such requested
increase (the “Requested Increase Amount”), and shall constitute an invitation
to each Revolving Credit Lender to increase its Revolving Credit Commitment by
its Pro Rata Percentage of such Requested Increase Amount.

 

2.4.2                    Each Revolving Credit Lender, acting in its sole
discretion and with no obligations to increase its Revolving Credit Commitment
pursuant to this Section 2.4, shall, within ten (10) days after the Borrowers’
request, provide a preliminary indication to the Borrowers and the
Administrative Agent with respect to such proposed Revolving Credit Commitment
increase, and within thirty (30) days after the Borrowers’ request, provide
written notice to the Borrowers and the Administrative Agent of its final
decision. Any such Revolving Credit Lender may accept all of its Pro Rata
Percentage of such increase, a portion of such increase, or decline to accept
any of such increase in the Revolving Credit Commitment. If any Revolving Credit
Lender shall not have responded affirmatively within such ten (10) day period,
such Revolving Credit Lender shall be deemed to have rejected the Borrowers’
request for an increase in the Revolving Credit Commitment in full. Promptly
following the conclusion of such ten (10) day period, the Administrative Agent
shall notify the Borrowers of the results of such request to the Revolving
Credit Lenders to so increase the Revolving Credit Commitment by the Requested
Increase Amount.

 

2.4.3                    If the aggregate amount of the increase in the
Revolving Credit Commitments which the Revolving Credit Lenders have accepted in
accordance with subsection 2.4.2 is less than the Requested Increase Amount, the
Administrative Agent shall provide notice to the other Revolving Credit Lenders,
and the other Revolving Credit Lenders shall have a five (5) day period in which
to provide the Administrative Agent written notice to provide the remaining
Requested Increase Amount. If two or more Revolving Credit Lenders offer to
provide the remaining Requested Increase Amount, such Revolving Credit Lenders
shall divide such amount in accordance with their Pro Rata Percentage prior to
giving effect to the increase to the Revolving Credit Maximum Amount.

 



50 



 

2.4.4                    The effectiveness of all such increases in the
Revolving Credit Maximum Amount are subject to the satisfaction of the following
conditions:

 

(i)                 the Administrative Agent shall have approved the Requested
Increase Amount;

 

(ii)              the Borrowers shall have delivered a Revolving Credit Note
including the Requested Increase Amount to any Revolving Credit Lender providing
such increase;

 

(iii)            the Borrowers shall have paid the fees set forth in the Fee
Letter and any other fees and other amounts under this Agreement and the other
Loan Documents;

 

(iv)             the representations and warranties of each Loan Party and its
Subsidiaries in the Loan Documents shall be true and correct in all material
respects (or, as to any representations and warranties which are subject to a
materiality or Material Adverse Effect qualifier, true and correct in all
respects) on the date hereof, and upon giving effect to, any funding of the
Requested Increase Amount (except for representations and warranties that
expressly relate to an earlier date);

 

(v)               no Default or Event of Default exists or would result after
giving effect to the funding of such Requested Increase Amount;

 

(vi)             since the Closing Date, there has not been any material adverse
change in the business, assets, financial condition, income, performance or
operations of any Loan Party and no event or condition exists which would be
reasonably likely to result in any Material Adverse Effect;

 

(vii)          the Borrowers shall have delivered a certificate of a responsible
officer of the Borrowers as to the matters set forth in clauses (iv)-(vi) of
this subsection 2.4.4.

 

2.4.5                    Schedule 1 shall be updated to reflect any increase of
the Revolving Credit Maximum Amount as set forth in this Section 2.4.

 

2.4.6                    Notwithstanding anything to the contrary herein, no
Ineligible Lender shall provide any Requested Increase Amount.

 

Article III. INTEREST, FEES AND CHARGES

 

3.1              Interest.

 

3.1.1                    Rates of Interest. Interest shall accrue on the
principal amount of the Base Rate Loans outstanding at the end of each day at a
fluctuating rate per annum equal to the Applicable Margin then in effect plus
the Base Rate; provided that in no event shall the Applicable Margin then in
effect plus the Base Rate at any time be less than the Applicable Margin plus
two percent (2%) per annum. Such rate of interest shall increase or decrease by
an amount equal to any increase or decrease in the Base Rate, effective as of
the opening of business on the day that any such change in the Base Rate occurs.
If Borrower Representative, on its own behalf and on behalf of all other
Borrowers, exercises the LIBOR Option as provided in Section 4.1, interest shall
accrue on the principal amount of the LIBOR Loans outstanding at the end of each
day at a rate per annum equal to the Applicable Margin then in effect plus LIBOR
applicable to each LIBOR Loan for the corresponding Interest Period; provided
that in no event shall the Applicable Margin then in effect plus LIBOR
applicable to such LIBOR Loan at any time be less than the Applicable Margin
then in effect plus one percent (1%) per annum.

 



51 



 

3.1.2                    Default Rate of Interest. At the option of
Administrative Agent, upon and after the occurrence of an Event of Default, and
during the continuation thereof, all Obligations shall bear interest or earn
fees at a rate per annum equal to 2.0% plus the rate otherwise applicable
thereto (the “Default Rate”).

 

3.1.3                    Maximum Interest. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or any
extension of credit under the Loan Documents, together with all fees, charges
and other amounts that are treated as interest on such Loan or extension of
credit under Applicable Law (collectively, “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by any Lender, Agent or Issuing Bank in accordance with
Applicable Law, the rate of interest payable hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate. To the
extent lawful, the interest and Charges that would have been paid in respect of
such Loan or extension of credit but were not paid as a result of the operation
of this subsection shall be cumulated and the interest and Charges payable to
such Lender, Agent or Issuing Bank shall be increased (but not above the amount
collectible at the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate for each day to the date of
repayment, shall have been received by such Lender, Agent or Issuing Bank. Any
amount collected by such Lender, Agent or Issuing Bank that exceeds the maximum
amount collectible at the Maximum Rate shall be applied to the reduction of the
principal balance of such Loan or extension of credit or refunded to Borrowers
so that at no time shall the interest and Charges paid or payable in respect of
such Loan or extension of credit exceed the maximum amount collectible at the
Maximum Rate. To the extent Chapter 303 of the Texas Finance Code is relevant to
such Lender, Agent or Issuing Bank for purposes of determining the Maximum Rate,
such Lender, Agent or Issuing Bank may elect to determine the Maximum Rate under
the Texas Finance Code pursuant to the “weekly ceiling” from time to time in
effect, as referred to in Chapter 303 of the Texas Finance Code; subject,
however, to any right such Lender, Agent or Issuing Bank subsequently may have
under Applicable Law to change the method of determining the Maximum Rate.

 

3.2              Computation of Interest and Fees. Interest with respect to Base
Rate Loans, LIBOR Loans, Letter of Credit fees and Unused Line Fees hereunder
shall be calculated daily and shall be computed on the actual number of days
elapsed over a year of 360 days and a 30-day month (unless computation would
result in an interest rate in excess of the Maximum Rate, in which event the
computation is made on the basis of a year of 365 or 366 days, as the case may
be).

 



52 



 

3.3              Fee Letter. Borrowers shall pay to Administrative Agent certain
fees and other amounts in accordance with the terms of the fee letter between
Borrowers and Administrative Agent (the “Fee Letter”).

 

3.4              Letter of Credit Fees. Borrowers shall pay to Administrative
Agent (i) for the ratable benefit of Revolving Credit Lenders, a per annum fee
equal to the Applicable Margin then in effect for LIBOR Revolving Credit Loans
multiplied by the aggregate undrawn available amount of such Letters of Credit
outstanding from time to time during the term of this Agreement, (ii) for the
benefit of Issuing Bank, all normal and customary charges associated with the
issuance, processing and administration thereof, which fees and charges shall be
deemed fully earned upon issuance of each such Letter of Credit or as advised by
Administrative Agent or Issuing Bank, and (iii) for the benefit of Issuing Bank,
a per annum fronting fee equal to 0.125% of the aggregate face amount of such
Letters of Credit outstanding from time to time during the term of this
Agreement. Such fees and charges shall be payable in arrears on each LC Fee
Payment Date or as advised by Administrative Agent or Issuing Bank and shall not
be subject to rebate or proration upon the termination of this Agreement for any
reason.

 

3.5              Unused Line Fees.

 

3.5.1                    On each Fee Payment Date, Borrowers shall pay to
Administrative Agent, for the ratable benefit of Lenders, a commitment fee equal
to the sum of the Revolving Daily Unused Fee Amounts for each day of the Fee
Period immediately preceding such Fee Payment Date. On the Revolving Termination
Date, Borrowers shall pay to Administrative Agent, for the ratable benefit of
Lenders, a commitment fee equal to the sum of the Revolving Daily Unused Fee
Amounts for each day of the period from the immediately preceding Fee Payment
Date up to but not including the Revolving Termination Date.

 

3.5.2                    On each Fee Payment Date, Borrowers shall pay to
Administrative Agent, for the ratable benefit of Lenders, a commitment fee equal
to the sum of the Term Loan Daily Unused Fee Amounts for each day of the Fee
Period immediately preceding such Fee Payment Date. On the Term Loan Termination
Date, Borrowers shall pay to Administrative Agent, for the ratable benefit of
Lenders, a commitment fee equal to the sum of the Term Loan Daily Unused Fee
Amounts for each day of the period from the immediately preceding Fee Payment
Date up to but not including the Term Loan Termination Date.

 

3.5.3                    The fees in this Section shall be due and payable in
arrears on each Fee Payment Date, the Revolving Termination Date, and the Term
Loan Termination Date.

 

3.6              [Reserved].

 

3.7              Reimbursement of Expenses. If, at any time or times regardless
of whether or not an Event of Default then exists, (i) any Agent incurs legal or
accounting expenses or any other costs or out-of-pocket expenses in connection
with (a) the negotiation and preparation of this Agreement or any of the other
Loan Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or any syndication or attempted syndication of the
Obligations (including, without limitation, printing and distribution of
materials to prospective Lenders and all costs associated with bank meetings,
but excluding any closing fees paid to Lenders in connection therewith) or
(b) the administration of this Agreement or any of the other Loan Documents and
the transactions contemplated hereby and thereby, or (ii) any Agent or any
Lender incurs legal or accounting expenses or any other costs or out-of-pocket
expenses in connection with (a) any litigation, contest, dispute, suit,
proceeding or action (whether instituted by any Agent, any Lender, any Borrower
or any other Person) relating to the Collateral, this Agreement or any of the
other Loan Documents or any Borrower’s, any of its Subsidiaries’ or any
Guarantor’s affairs, (b) any attempt to enforce any rights of Administrative
Agent or any Lender against any Borrower or any other Person which may be
obligated to Administrative Agent or any Lender by virtue of this Agreement or
any of the other Loan Documents or (c) any attempt to inspect, verify, protect,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Collateral, including, without limitation, any excise, property, sales,
and use taxes imposed by any state, federal, or local authority on any of the
Collateral or in respect of the sale thereof; then all such legal and accounting
expenses, other costs and out-of-pocket expenses of Administrative Agent or any
Lender, as applicable, shall be charged to Borrowers; provided, that, in the
case of each of clauses (i) and (ii), any such legal expenses shall be limited
to one counsel for Administrative Agent and one local counsel in each
appropriate jurisdiction, if necessary, and, in the case of clause (ii), one
additional counsel for all Lenders other than Administrative Agent. All amounts
chargeable to Borrowers under this Section 3.7 shall be Obligations secured by
all of the Collateral, shall be payable on demand to Administrative Agent or
such Lender, as the case may be, and shall bear interest from the date such
demand is made until paid in full at the rate applicable to Base Rate Revolving
Credit Loans from time to time. Borrowers shall also reimburse Administrative
Agent for expenses incurred by any Agent to the extent and in the manner
provided in Sections 3.8 and 3.9 hereof.

 



53 



 

3.8              Bank Charges. Borrowers shall pay to Administrative Agent, on
demand, any and all fees, costs or expenses which Administrative Agent or any
Lender pays to a bank or other similar institution arising out of or in
connection with (i) the forwarding to any Borrower or any other Person on behalf
of any Borrower, by Administrative Agent or any Lender, of proceeds of Loans
made to Borrowers pursuant to this Agreement and (ii) the depositing for
collection by Administrative Agent or any Lender of any check or item of payment
received or delivered to Administrative Agent or any Lender on account of the
Obligations.

 

3.9              Appraisals; Field Examinations. Each Loan Party will permit,
and will cause each Subsidiary to permit, each Agent and its representatives to
(i) conduct field examinations with respect to the Collateral and (iii) after
the outstanding principal balance of the Term Loan exceeds $500,000, obtain full
or desktop appraisals (or updates of existing appraisals) of all Equipment of
each Loan Party or Subsidiary in form and substance satisfactory to Collateral
Agent from an appraiser selected and engaged by Collateral Agent, provided that,
no more than one appraisal and two field examinations during any calendar year
will be at Borrowers’ cost and expense, unless (i) an Excess Availability
Triggering Event has occurred and until such Cure Date, or (ii) a Default or an
Event of Default exists, in which case one additional appraisal (for the
avoidance of doubt, permitted regardless of the then outstanding principal
balance of the Term Loan) and one additional field examination per calendar year
will be at Borrowers’ cost and expense. Administrative Agent may, in its
discretion upon prior notice to Borrowers, provide for the payment of such
amounts by making appropriate Revolving Credit Loans to Borrowers and charging
Borrowers’ Loan Account therefor.

 



54 



 

3.10          Payment of Charges. All amounts chargeable to Borrowers under this
Agreement shall be Obligations secured by all of the Collateral, shall be,
unless specifically otherwise provided, payable on demand and shall bear
interest from the date demand was made or such amount is due, as applicable,
until paid in full at the rate applicable to Base Rate Revolving Credit Loans
from time to time.

 

3.11          Taxes.

 

3.11.1                No Deductions. Any and all payments or reimbursements made
hereunder shall be made free and clear of and without deduction for any and all
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, other than Excluded Taxes (collectively, “Indemnified
Taxes”). If Applicable Law requires a deduction for any such Indemnified Taxes
from or in respect of any sum payable hereunder to Administrative Agent, Issuing
Bank or any Lender, then the sum payable hereunder shall be increased as may be
necessary so that, after all required deductions are made, Administrative Agent,
Issuing Bank or such Lender receives an amount equal to the sum it would have
received had no such deductions been made.

 

3.11.2                Indemnification for Taxes. The Loan Parties shall jointly
and severally indemnify Administrative Agent, Issuing Bank and each Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes payable or paid by Administrative Agent, Issuing Bank or such
Lender or required to be withheld or deducted from a payment to Administrative
Agent, Issuing Bank or such Lender and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered to the Loan Parties by Issuing Bank or a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of Issuing Bank or a Lender, shall be conclusive absent manifest error.
Notwithstanding any contrary provision in this Agreement, the obligation of the
Loan Parties under this Section 3.11 shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

3.11.3                Status of Lenders. Any Lender that is entitled to an
exemption from or reduction of withholding tax with respect to any payments made
hereunder or under any other Loan Document shall deliver to Borrowers and
Administrative Agent, at the time or times reasonably requested by the Loan
Parties or Administrative Agent, such properly completed and executed
documentation reasonably requested by the Loan Parties or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Loan
Parties or Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Loan Parties or
Administrative Agent as will the Loan Parties, Borrowers or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing:

 



55 



 

(i)                 each U.S. Lender shall deliver to the Loan Parties and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such U.S. Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Loan Parties or Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding;

 

(ii)              each Foreign Lender shall deliver to the Loan Parties and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Loan Parties or Administrative Agent), whichever of the following
is applicable:

 

(a)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party, executed originals of
IRS Form W-8BEN (or any successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding, and such other documentation as required
by the Code;

 

(b)               executed originals of IRS Form W-8ECI (or any successor
forms);

 

(c)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881I of the
Code, (x) certificates substantially in the form of Exhibit 3.11 (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or any
successor form); or

 

(d)               to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or any successor form), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form
W-9, and/or other certification documents (or successor forms) from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership (and not a participating lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption, a
U.S. Tax Compliance Certificate may be provided by such Foreign Lender on behalf
of each such direct and indirect partner;

 

(iii)            any Foreign Lender shall, to the extent it is legally eligible
to do so, deliver to the Loan Parties and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Loan Parties or
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Loan Parties
or Administrative Agent to determine the withholding or deduction required to be
made; and

 



56 



 

(iv)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Loan Parties and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Loan Parties or Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Loan Parties or
Administrative Agent as may be necessary for the Loan Parties and Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and/or to
determine the amount, if any, to deduct and withhold from such payment.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify the Loan Parties and Administrative Agent in
writing of its inability to do so. Notwithstanding any other provisions of this
subsection 3.11.3, a Lender shall not be required to deliver any documentation
that such Lender is not legally eligible to deliver.

 

3.12          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Documents, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)                 the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto that is an EEA Financial Institution; and

 

(ii)              the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(a)               a reduction in full or in part or cancellation of any such
liability;

 

(b)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(c)               the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



57 



 

Article IV. LOAN ADMINISTRATION

 

4.1              Procedures for Borrowing and LIBOR Option. Borrowings under the
credit facility established pursuant to Section 2 hereof shall be as follows:

 

4.1.1                    Loan Requests. Requests for a Revolving Credit Loan
shall be made, or shall be deemed to be made, in the following manner:

 

(i)                 Borrower Representative, on its own behalf and on behalf of
all other Borrowers, may give Administrative Agent notice of its intention to
borrow, in which notice Borrower Representative shall specify the amount of the
proposed borrowing of a Revolving Credit Loan (which shall be no less than
$500,000 or an integral multiple of $100,000 in excess thereof in the case of
Base Rate Revolving Credit Loans) and the proposed borrowing date, which shall
be a Business Day, no later than 11:00 a.m. (Central time) on the proposed
borrowing date (or in accordance with subsection 4.1.7 or 4.1.8, as applicable,
in the case of a request for a LIBOR Loan). There shall be no minimum borrowing
amount for Base Rate Revolving Credit Loans during the period of time Cash
Dominion is in effect. Notwithstanding the foregoing, a notice of its intention
to borrow shall not be required to be delivered if the Borrowers and
Administrative Agent have implemented automatic sweep to line functionality such
that Revolving Credit Loans are automatically funded to the Borrowers’ operating
account to fund the payments of disbursements from such operating account.

 

(ii)              On the date on which any amount required to be paid under this
Agreement, whether as interest, repayment of LC Obligations pursuant to Section
2.2, or for any other Obligation, becomes due and payable, Borrower
Representative, on its own behalf and on behalf of all other Borrowers, shall be
deemed irrevocably to have made a request for a Revolving Credit Loan on such
due date in the amount required to pay such interest or other Obligation.

 

4.1.2                    Disbursement. The proceeds of each Revolving Credit
Loan requested pursuant to subsection 4.1.1(i) shall be disbursed by
Administrative Agent in lawful money of the United States of America in
immediately available funds, in the case of the initial requested borrowing, in
accordance with the terms of the written disbursement letter from Borrower
Representative, on its own behalf and on behalf of all other Borrowers, and in
the case of each subsequent requested borrowing, by wire transfer to such bank
account as may be agreed upon by Borrowers and Administrative Agent from time to
time or elsewhere if pursuant to a written direction from Borrower
Representative. The proceeds of each Revolving Credit Loan that is deemed
requested pursuant to subsection 4.1.1(ii) shall be disbursed by Administrative
Agent in lawful money of the United States of America in immediately available
funds by way of direct payment of the relevant interest or other Obligation. If
at any time any Loan is funded by Administrative Agent or Lenders in excess of
the amount requested or deemed requested by Borrowers, Borrowers agree to repay
the excess to Administrative Agent immediately upon the earlier to occur of
(a) any Borrower’s discovery of the error and (b) notice thereof to Borrowers
from Administrative Agent or any Lender.

 



58 



 

4.1.3                    Payment by Lenders. Administrative Agent shall give to
each Lender prompt written notice by facsimile, e-mail or otherwise of the
receipt by Administrative Agent from Borrower Representative of any request for
a Revolving Credit Loan. Each such notice shall specify the requested date and
amount of such Revolving Credit Loan, whether such Revolving Credit Loan shall
be subject to the LIBOR Option, and the amount of each Lender’s advance
thereunder (in accordance with its applicable Pro Rata Percentage). Each Lender
shall, not later than 12:00 p.m. (Central time) on such requested date, wire to
a bank designated by Administrative Agent the amount of that Lender’s Pro Rata
Percentage of the requested Revolving Credit Loan. The failure of any Lender to
make the Revolving Credit Loans to be made by it shall not release any other
Lender of its obligations hereunder to make its Revolving Credit Loan. Neither
Administrative Agent nor any other Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Loan to be made by such other
Lender. The foregoing notwithstanding, Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Credit Loan on behalf of any
Lender. In such event, the Lender on behalf of whom Administrative Agent made
the Revolving Credit Loan shall reimburse Administrative Agent for the amount of
such Revolving Credit Loan made on its behalf, on a weekly (or more frequent, as
determined by Administrative Agent in its sole discretion) basis. On each such
settlement date, Administrative Agent will pay to each Lender the net amount
owing to such Lender in connection with such settlement, including without
limitation amounts relating to Loans, fees, interest and other amounts payable
hereunder. The entire amount of interest attributable to such Revolving Credit
Loan for the period from the date on which such Revolving Credit Loan was made
by Administrative Agent on such Lender’s behalf until Administrative Agent is
reimbursed by such Lender, shall be paid to Administrative Agent for its own
account.

 

4.1.4                    Authorization. Borrowers hereby irrevocably authorize
Administrative Agent, in Administrative Agent’s sole discretion, to advance to
Borrowers, and to charge to Borrowers’ Loan Account hereunder as a Revolving
Credit Loan (which shall be a Base Rate Revolving Credit Loan), a sum sufficient
to pay all interest accrued on the Obligations during the immediately preceding
month or quarter, as the case may be, and to pay all fees, costs and expenses
and other Obligations at any time owed by any Borrower to Administrative Agent
or any Lender hereunder.

 

4.1.5                    [Reserved].

 

4.1.6                    Method of Making Requests. As an accommodation to
Borrowers, unless a Default or an Event of Default is then in existence,
(i) Administrative Agent shall permit telephonic or electronic requests for
Revolving Credit Loans to Administrative Agent, (ii) Administrative Agent and
Issuing Bank may, in their discretion, permit electronic transmittal of requests
for Letters of Credit to them, and (iii) Administrative Agent may, in
Administrative Agent’s discretion, permit electronic transmittal of
instructions, authorizations, agreements or reports to Administrative Agent.
Unless Borrower Representative, on its own behalf and on behalf of all other
Borrowers specifically directs Administrative Agent or Issuing Bank in writing
not to accept or act upon telephonic or electronic communications from any
Borrower, neither Administrative Agent nor Issuing Bank shall have any liability
to Borrowers for any loss or damage suffered by any Borrower as a result of
Administrative Agent’s or Issuing Bank’s honoring of any requests, execution of
any instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically or electronically and purporting to have been
sent to Administrative Agent or Issuing Bank by any Borrower, and neither
Administrative Agent nor Issuing Bank shall have any duty to verify the origin
of any such communication or the authority of the Person sending it. Each
telephonic request for a Revolving Credit Loan or Letter of Credit accepted by
Administrative Agent and Issuing Bank, if applicable, hereunder shall be
promptly followed by a written confirmation of such request from Borrower
Representative to Administrative Agent and Issuing Bank, if applicable.

 



59 



 

4.1.7                    LIBOR Loan Request. By delivering a borrowing request
to Administrative Agent on or before 10:00 a.m., Central time, on a Business
Day, Borrower Representative, on its own behalf and on behalf of each other
Borrower, may from time to time irrevocably request, on not less than three nor
more than five Business Days’ notice, that a LIBOR Loan be made in a minimum
amount of $500,000 and integral multiples of $100,000, with an Interest Period
of one, two, three or six months. On the terms and subject to the conditions of
this agreement, each LIBOR Loan shall be made available to Borrowers no later
than 11:00 a.m. Central time on the first day of the applicable Interest Period
by deposit to the account of the applicable Borrower as shall have been
specified in its borrowing request. In no event shall Borrowers be permitted to
have outstanding at any one time LIBOR Loans with more than six different
Interest Periods.

 

4.1.8                    Continuation and Conversion Elections. By delivering a
continuation/conversion notice to Administrative Agent on or before 10:00 a.m.,
Central time, on a Business Day, Borrower Representative, on its own behalf and
on behalf of each other Borrower, may from time to time irrevocably elect, on
not less than three nor more than five Business Days’ notice, that all, or any
portion in an aggregate minimum amount of $500,000 and integral multiples of
$100,000, of any LIBOR Loan be converted on the last day of an Interest Period
into a LIBOR Loan with a different Interest Period, or continued on the last day
of an Interest Period as a LIBOR Loan with a similar Interest Period, provided,
however, that no portion of the outstanding principal amount of any LIBOR Loans
may be converted to, or continued as, LIBOR Loans when any Default or Event of
Default has occurred and is continuing, and no portion of the outstanding
principal amount of any LIBOR Loans may be converted to LIBOR Loans of a
different duration if such LIBOR Loans relate to any Derivative Obligations. If
any Default or Event of Default has occurred and is continuing, or in the
absence of delivery of a continuation/conversion notice with respect to any
LIBOR Loan at least three Business Days before the last day of the then current
Interest Period with respect thereto, each maturing LIBOR Loan shall
automatically be continued as a Base Rate Loan.

 

4.1.9                    Voluntary Prepayment of LIBOR Loans. LIBOR Loans may be
prepaid upon the terms and conditions set forth herein. For LIBOR Loans in
connection with which Borrowers have or may incur Derivative Obligations,
additional obligations may be associated with prepayment, in accordance with the
terms and conditions of the applicable underlying agreements relating to such
Derivative Obligations. Borrower Representative, on its own behalf and on behalf
of each other Borrower, shall give Administrative Agent, no later than 10:00
a.m., Central time, at least four (4) Business Days’ notice of any proposed
prepayment of any LIBOR Loan, specifying the proposed date of payment of such
LIBOR Loan, and the principal amount to be paid. Each partial prepayment of the
principal amount of any such LIBOR Loan shall be in a minimum amount of $500,000
and integral multiples of $100,000 and accompanied by the payment of all charges
outstanding on such LIBOR Loans and of all accrued interest on the principal
repaid to the date of payment. Borrowers acknowledge that prepayment or
acceleration of a LIBOR Loan during an Interest Period applicable thereto shall
result in Lenders incurring additional costs, expenses and/or liabilities and
that it is extremely difficult and impractical to ascertain the extent of such
costs, expenses and/or liabilities. Therefore, all full or partial prepayments
of LIBOR Loans shall be accompanied by, and Borrowers hereby promise to pay, on
each date a LIBOR Loan is prepaid or the date all sums payable hereunder become
due and payable, by acceleration or otherwise, in addition to all other sums
then owing, an amount equal to the loss, cost and expense incurred by each
Lender attributable to such event (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans and any loss, expense or
liability relating to any currency swap entered into by such Lender to fund such
LIBOR Loan, but excluding loss of anticipated profits) (“LIBOR Loan Prepayment
Fee”). A certificate of any Lender setting forth in reasonable detail any amount
or amounts that such Lender is entitled to receive pursuant to this subsection
4.1.9 shall be delivered to Borrower Representative (with a copy to
Administrative Agent) and shall be conclusive and binding absent manifest error.

 



60 



 

4.2              Payments. The Obligations shall be payable as follows:

 

4.2.1                    Principal.

 

(i)                 Revolving Credit Loans. Principal on account of Revolving
Credit Loans shall be payable by Borrowers to Administrative Agent for the
ratable benefit of Lenders immediately upon the earliest of (i) the occurrence
of an Event of Default in consequence of which Administrative Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations, or
(ii) termination of this Agreement pursuant to Section 5 hereof; provided,
however, that, if an Overadvance shall exist at any time, Borrowers shall, on
demand, repay the Overadvance. Each payment by Borrowers on account of principal
of the Revolving Credit Loans shall be applied first to Base Rate Revolving
Credit Loans and then to LIBOR Revolving Credit Loans.

 

(ii)              Term Loan. Beginning on the first day of the second full month
following each Term Loan Advance, and on the first day of each month thereafter,
principal payable on account of such Term Loan Advance shall be paid in equal
monthly installments equal to an amount sufficient to fully amortize the
aggregate outstanding principal balance of such Term Loan Advance over an
assumed term ending on the date which is sixty (60) months after the first
payment on such Term Loan Advance. The entire remaining principal amount then
outstanding, together with any and all other amounts due in respect of the Term
Loan, shall be due and payable on the Term Loan Maturity Date.

 

4.2.2                    Interest Provisions. Interest on the outstanding
principal amount of any Loan shall be payable on each applicable Interest
Payment Date.

 

4.2.3                    Costs, Fees and Charges. Costs, fees and charges
payable pursuant to this Agreement shall be payable by Borrowers to
Administrative Agent, as and when provided to Administrative Agent, Issuing Bank
or a Lender, as applicable, or to any other Person designated by Administrative
Agent, Issuing Bank or such Lender in writing.

 



61 



 

4.2.4                    Other Obligations. The balance of the Obligations
requiring the payment of money, if any, shall be payable by Borrowers to
Administrative Agent for distribution to Issuing Bank and Lenders, as
applicable, as and when provided in this Agreement or the other Loan Documents.

 

4.2.5                    LIBOR Loans. If the application of any payment made in
accordance with the provisions of this Agreement would result in the prepayment,
in whole or in part, of a LIBOR Loan prior to the last day of the Interest
Period for such LIBOR Loan, Borrowers shall pay to each Lender on the date of
each such prepayment any applicable LIBOR Loan Prepayment Fees of such Lender;
provided, that, if no Event of Default has occurred and is continuing at the
time such payment is to be applied, the amount of such prepayment shall not be
applied to such LIBOR Loan, but will, at Borrowers’ option, be held by
Administrative Agent in a non-interest-bearing account at Bank, which account is
in the name of Administrative Agent and from which account only Administrative
Agent can make any withdrawal, in each case to be applied as such amount would
otherwise have been applied hereunder at the earlier to occur of (i) the last
day of the relevant Interest Period or (ii) the occurrence of an Event of
Default, in which case, the LIBOR Loan Prepayment Fees shall be payable upon the
occurrence of such Event of Default.

 

4.3              Mandatory and Optional Prepayments.

 

4.3.1                    Proceeds of Sale, Loss, Destruction or Condemnation of
Collateral. Concurrently with the receipt by any Loan Party or its Subsidiaries
of any Net Cash Proceeds from any Asset Disposition, in an amount equal to 100%
of those Net Cash Proceeds; provided that, at the option of Borrower
Representative (as elected by Borrower Representative in writing to
Administrative Agent on or prior to the fifth Business Day after the date of
receipt of such Net Cash Proceeds), and so long as no Default or Event of
Default shall have occurred and be continuing, Borrowers may reinvest all or any
portion of such Net Cash Proceeds in long-term assets used or useful in their
business (such assets, “Additional Assets”) so long as such reinvestment is made
within 180 days after the receipt of such Net Cash Proceeds (as certified by
Borrower Representative in writing to Administrative Agent); provided further,
that any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 4.3.1 upon the expiration
of such applicable period; provided, further, to the extent that (1) the assets
that were subject to the Asset Disposition constituted ABL Priority Collateral
or Acquisition Term Loan Priority Collateral, such Additional Assets shall also
constitute ABL Priority Collateral or Acquisition Term Loan Priority Collateral,
respectively (and Borrowers or their Subsidiaries, as the case may be, shall
promptly take such action (if any) as may be required to cause that portion of
such reinvestment constituting ABL Priority Collateral or Acquisition Term Loan
Priority Collateral, as applicable, to be added to the ABL Priority Collateral
or Acquisition Term Loan Priority Collateral securing the Obligations or the
Acquisition Term Debt, as applicable), (2) any such Asset Disposition that
consisted of or constituted any portion of ABL Priority Collateral, such Net
Cash Proceeds shall be applied to the Obligations, and (3) any such Asset
Disposition is of assets solely constituting Acquisition Term Loan Priority
Collateral that are required to be applied to the Acquisition Term Debt pursuant
to the terms of the Acquisition Term Loan Agreement, then the Net Cash Proceeds
of such Asset Disposition shall first be applied to the Acquisition Term Debt as
required under the Acquisition Term Loan Documents until the Acquisition Term
Debt is Paid in Full and then to the Obligations as required hereunder. To the
extent the Net Cash proceeds of any Asset Disposition are required to be applied
to the Acquisition Term Debt under this Section 4.3.1 or the Intercreditor
Agreement, upon the payment in full of the Acquisition Term Debt, such Net Cash
Proceeds shall be applied to the Obligations as set forth in this Section 4.3.1.
To the extent that the Collateral sold, lost, destroyed or condemned consists of
ABL Priority Collateral other than Accounts, the applicable prepayment shall be
applied first, to the installments of principal due under the Term Loan ratably,
to be applied to future installment payments in inverse order of maturity until
paid in full, and second to repay outstanding principal of Revolving Credit
Loans without a reduction of the Revolving Credit Commitments. To the extent
that the Collateral sold, lost, destroyed or condemned consists of Accounts, the
applicable prepayment shall be applied to reduce the outstanding principal
balance of the Revolving Credit Loans, without a reduction of the Revolving
Credit Commitments. Prior to entering into any Asset Disposition of assets which
constitute Acquisition Term Loan Priority Collateral, Borrowers shall provide
not less than three (3) Business Days’ prior written notice thereof and identify
if any such proceeds are being delivered to the deposit accounts subject to
Control Agreements whereby Administrative Agent has a first-priority security
interest therein. If Administrative Agent does not receive prior written notice
that proceeds of Acquisition Term Loan Priority Collateral is being sent to such
deposit accounts, Administrative Agent may presumptively rely that all cash
received into the deposit account is subject to a first priority security
interest, is ABL Priority Collateral, and can be applied to the Revolving Credit
Loans as set forth herein.

 



62 



 

4.3.2                    Term Loan. If at any time the amount of the aggregate
outstanding principal amount of the Term Loan exceeds 85% of NOLV of the
Borrowers’ Eligible Machinery and Equipment, the Borrowers shall pay to
Administrative Agent, for the ratable benefit of the Term Loan Lenders, as a
mandatory prepayment of the Term Loan, the amount by which the aggregate
outstanding principal amount of the Term Loan exceeds 85% of NOLV of the
Borrowers’ Eligible Machinery and Equipment.

 

4.3.3                    Proceeds from Additional Debt. Subject to the
Intercreditor Agreement, if any Borrower receives proceeds of any additional
Debt incurred by such Borrower (other than Debt permitted pursuant to subsection
9.2.2), Borrowers shall pay to Administrative Agent, for the ratable benefit of
Lenders, when and as received by such Borrower and as a mandatory prepayment of
the Obligations, a sum equal to 100% of the net proceeds to such Borrower of the
incurrence of such Debt. Any such prepayment shall be applied to repay
outstanding principal of Revolving Credit Loans without a reduction of the
Revolving Credit Commitments.

 

4.3.4                    Excess Revolving Credit Extensions. If at any time the
Aggregate Revolving Extensions exceed the Line Cap at such time (except as a
result of Overadvances permitted under subsection 2.1.2), Borrowers shall
immediately repay the Revolving Credit Loans and/or cash collateralize the
Letters of Credit in an aggregate amount equal to such excess.

 

4.3.5                    Optional Reductions of Revolving Credit Commitments.
Borrowers may, at their option from time to time but not more than once in any
12-month period upon not less than three (3) Business Days’ prior written notice
to Administrative Agent, permanently reduce ratably in part, the unused portion
of the Revolving Credit Commitments, provided, however, that (i) each such
optional reduction shall be in an amount of $2,000,000 or integral multiples of
$1,000,000 in excess thereof and (ii) the aggregate of all optional reductions
to the Revolving Credit Commitments may not exceed $5,000,000 during the Term.
Except for charges under subsection 4.1.9, such prepayments shall be without
premium or penalty.

 



63 



 

4.3.6                    Optional Prepayments. Borrowers may, at their option
from time to time upon not less than three (3) days prior written notice to
Administrative Agent, prepay installments of the Term Loan. Each such prepayment
shall be applied to the installments of principal due under the Term Loan in the
order of application designated by Borrower; provided, that, Borrower shall only
be required to make such prepayments to the extent that, after giving effect
thereto, Excess Availability would be at least $3,000,000. Except for charges
under subsection 4.1.9, such prepayments shall be without premium or penalty.

 

4.3.7                    Proceeds from Equity Interests. Subject to the
Intercreditor Agreement, if any Loan Party or any of its Subsidiaries receives
any Net Cash Proceeds from any issuance of Equity Interests of any Loan Party or
any of its Subsidiaries, whether in connection with the issuance of any Curative
Equity or otherwise (excluding any issuance of Equity Interests (A) pursuant to
any employee or director option program, benefit plan or compensation program or
agreement, (B) by a Subsidiary to any Borrower or another Subsidiary and (C) the
Net Cash Proceeds of which are used substantially to fund a Permitted
Acquisition), concurrently with such receipt in an amount equal to 50% (or, in
the case of Net Cash Proceeds in the form of Curative Equity, 100%) of those Net
Cash Proceeds.

 

4.3.8                    Other Receipts. Subject to the Intercreditor Agreement,
if any Loan Party or any of its Subsidiaries receives any Other Receipts,
concurrently with such receipt in an amount equal to 100% of those Other
Receipts; provided that, so long as no Default or Event of Default shall have
occurred and be continuing, Borrowers may reinvest the first $500,000 of such
Other Receipts and up to 50% of any additional Other Receipts in the aggregate
over the term of this Agreement in the applicable acquired business so long as
such reinvestment is made within 180 days after the receipt of such Other
Receipts (as certified by Borrower Representative in writing to Administrative
Agent); provided further, that any Other Receipts not so reinvested shall be
immediately applied to the prepayment of the Term Loans upon the expiration of
such applicable period.

 

4.3.9                    Mandatory Prepayments under Acquisition Term Loan
Agreement. Notwithstanding anything in Sections 4.3.3, 4.3.7 and 4.3.8 to the
contrary, until the Payment in Full (as defined in the Acquisition Term Loan
Agreement), no mandatory prepayment under Sections 4.3.3, 4.3.7 and 4.3.8 shall
be required to be made, except with respect to any portion (if any) of any
proceeds that are declined by the holders of the Acquisition Term Loans in
accordance with the terms thereof.

 

4.4              Application of Payments and Collections.

 

4.4.1                    Collections. All items of payment received by
Administrative Agent by 12:00 noon, Central time, on any Business Day shall be
deemed received on that Business Day. All items of payment received after 12:00
noon, Central time, on any Business Day, in Administrative Agent’s discretion,
shall be deemed received on the following Business Day. If as the result of
collections of Accounts as authorized by subsection 7.2.4 hereof or otherwise, a
credit balance exists in the Loan Account, such credit balance shall not accrue
interest in favor of Borrowers, but shall be disbursed to Borrowers or otherwise
at Borrower Representative’s direction in the manner set forth in
subsection 4.1.2, upon Borrower Representative’s request at any time, so long as
no Default or Event of Default then exists. Administrative Agent may at its
option, offset such credit balance against any of the Obligations upon and
during the continuance of an Event of Default.

 



64 



 

4.4.2                    Apportionment, Application and Reversal of Payments.
Principal and interest payments shall be apportioned ratably among Lenders
(according to the unpaid principal balance of the Loans to which such payments
relate held by each Lender). Prior to the occurrence of an Event of Default, all
proceeds of Collateral shall be applied by Administrative Agent against the
outstanding Obligations as otherwise provided in this Agreement. Anything
contained herein or in any other Loan Document to the contrary notwithstanding
but subject in all respects to the Intercreditor Agreement, all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral received, in each instance, by Administrative Agent or any Lender
after the occurrence and during the continuance of an Event of Default and the
resultant declaration that all Obligations are immediately due and payable shall
be remitted to Administrative Agent and distributed as follows:

 

(i)                 first, to the payment of any outstanding costs and expenses
incurred by any Agent in monitoring, verifying, protecting, preserving or
enforcing the Liens on the Collateral, and in protecting, preserving or
enforcing rights under this Agreement or any of the other Loan Documents, and
payable by Borrowers under this Agreement, including, without limitation, under
Sections 3.7, 3.9 and 13.2 hereof (such funds to be retained by the applicable
Agent for its own account unless it has previously been reimbursed for such
costs and expenses by Lenders, in which event such amounts shall be remitted to
Lenders to reimburse them for payments theretofore made to such Agent);

 

(ii)              second, to the payment of any outstanding interest or fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(iii)            third, (a) to payment of all Product Obligations and (b) to the
payment of principal on the Revolving Credit Loans, the Term Loan, unpaid
reimbursement obligations in respect of Letters of Credit, together with amounts
to be held by Administrative Agent as collateral security for any outstanding
Letters of Credit pursuant to subsection 11.3.5 hereof, amounts owing with
respect to Derivative Obligations (other than Excess Derivative Obligations),
the aggregate amount paid to, or held as collateral security for, Lenders (and
their Affiliates, as applicable in the case of Derivative Obligations) to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

 



65 



 

(iv)             fourth, to the payment of all other unpaid Obligations and all
other indebtedness, obligations, and liabilities of the Loan Parties to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and

 

(v)               finally, to Borrowers or otherwise as required by law or court
order.

 

Except as otherwise specifically provided for herein, Borrowers hereby
irrevocably waive the right to direct the application of payments and
collections at any time received by Administrative Agent or any Lender from or
on behalf of Borrowers or any Guarantor, and Borrowers hereby irrevocably agree
that Administrative Agent shall have the continuing exclusive right to apply and
reapply any and all such payments and collections received at any time by
Administrative Agent or any Lender against the Obligations in the manner
described above. In the event that the amount of any Derivative Obligation is
not fixed and determined at the time proceeds of Collateral are received which
are to be allocated thereto, the proceeds of Collateral so allocated shall be
held by Administrative Agent as collateral security (in a non-interest bearing
account) until such Derivative Obligation is fixed and determined and then the
same shall (if and when, and to the extent that, payment of such liability is
required by the terms of the relevant contractual arrangements) be applied to
such liability.

 

4.5              All Loans to Constitute One Obligation. The Loans and LC
Obligations shall constitute one general Obligation of Borrowers and shall be
secured by Administrative Agent’s Lien upon all of the Collateral.

 

4.6              Loan Account. Administrative Agent shall enter all Loans as
debits to a loan account (the “Loan Account”) and shall also record in the Loan
Account all payments made by Borrowers on any Obligations and all proceeds of
Collateral which are finally paid to Administrative Agent, and may record
therein, in accordance with customary accounting practice, other debits and
credits, including interest and all charges and expenses properly chargeable to
Borrowers.

 

4.7              Statements of Account. Administrative Agent will account to
Borrower Representative monthly with a statement of Loans, charges and payments
made pursuant to this Agreement during the immediately preceding month, and such
account rendered by Administrative Agent shall be deemed final, binding and
conclusive upon Borrowers absent demonstrable error unless Administrative Agent
is notified by Borrowers in writing to the contrary within thirty (30) days of
the date each accounting is received by Borrowers. Such notice shall be deemed
an objection only to those items specifically objected to therein.

 

4.8              Increased Costs.

 

4.8.1                    Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except, to the extent applicable, any reserve requirement
reflected in LIBOR) or the Issuing Bank;

 



66 



 

(ii)              subject any Lender or the Issuing Bank to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or the Issuing Bank or, to the extent
applicable, the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrowers will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

4.8.2                    Capital Requirements. If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or Issuing Bank or any
lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

 

4.8.3                    Certificates for Reimbursement. A certificate of a
Lender or the Issuing Bank setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in subsection 4.8.1 or 4.8.2 and delivered to the
Borrowers, shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 



67 



 

4.8.4                    Delay in Requests. Failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Bank, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

4.9              Ineffective Interest Rate; Benchmark Replacement.

 

4.9.1                    If the Administrative Agent shall have determined with
respect to LIBOR or any other then-current Benchmark that (i) adequate and
reasonable means do not exist for ascertaining such Benchmark, (ii) such
Benchmark does not adequately and fairly reflect the effective cost to the
Lenders of making or maintaining a Loan based on such Benchmark, or (iii) the
making, maintenance or funding of a Loan based on such Benchmark has been made
impractical or unlawful, then, and in any such event (unless such event
constitutes a Benchmark Transition Event), Administrative Agent may so notify
Borrower and as of the date of such notification (y) any request hereunder for
the conversion of any Loan to, or continuation of any Loan as, a Loan based on
such Benchmark shall be ineffective and any such Loan shall be continued as or
converted to, as the case may be, a Base Rate Loan and (z) if any request is
made hereunder for a Loan based on such Benchmark, such Loan shall be made as a
Base Rate Loan, in each case unless and until Administrative Agent shall have
determined that such circumstances shall no longer exist and shall have revoked
such notice.

 

4.9.2                    Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, if, with respect to LIBOR or any other
then-current Benchmark, the Administrative Agent shall have determined that:

 

(i)                 the circumstances set forth in subsection 4.9.1(iii) have
arisen and such circumstances are unlikely to be temporary; or

 

(ii)              the administrator for such Benchmark (or for a published
component used in the calculation thereof) (the “Administrator”) has
discontinued its administration and publication of such Benchmark (or such
component), permanently or indefinitely, provided that, at the time of such
discontinuation, there is no successor administrator that will continue to
provide such Benchmark (or such component); or

 

(iii)            a public statement or publication of information has been made
by or on behalf of the Administrator announcing that the Administrator has
ceased or will cease to provide such Benchmark (or a published component used in
the calculation thereof), permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide such Benchmark (or such component); or

 



68 



 

(iv)             a public statement or publication of information has been made
by or on behalf of the regulatory supervisor for the Administrator, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
Administrator, a resolution authority with jurisdiction over the Administrator
or a court or an entity with similar insolvency or resolution authority over the
Administrator, which states that the Administrator has ceased or will cease to
provide such Benchmark (or a published component used in the calculation
thereof), permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Benchmark (or such component); or

 

(v)               a public statement or publication of information has been made
by or on behalf of the regulatory supervisor for the Administrator announcing
that such Benchmark (or a published component used in the calculation thereof)
is no longer representative; or

 

(vi)             syndicated credit facilities similar to the credit facility or
facilities under this Agreement being executed at such time, or that include
language similar to that contained in this subsection 4.9.2, are being executed
or amended, as the case may be, to incorporate or adopt a new benchmark interest
rate to replace such Benchmark (or a published component used in the calculation
thereof) and (in the case of this clause (vi)) the Administrative Agent has
elected to treat such circumstance as a Benchmark Transition Event hereunder,

 

(each of clauses (i) through (vi) above being referred to herein as a “Benchmark
Transition Event”) then the Administrative Agent and the Borrower may amend this
Agreement to replace LIBOR or such other then-current Benchmark, as applicable,
with a Benchmark Replacement. Notwithstanding anything to the contrary in
Section 13.3, any such amendment with respect to a Benchmark Transition Event
(A) pursuant to any of clauses (i) through (v) above will become effective
without any further action or consent of any other party to this Agreement at
5:00 p.m. Central time on the fifth (5th) Business Day after the Administrative
Agent has posted or otherwise made available such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Majority Lenders or (B) pursuant to clause (vi) above will become
effective without any further action or consent of any other party to this
Agreement on the date that Lenders comprising the Majority Lenders have
delivered to the Administrative Agent written notice that such Majority Lenders
accept such amendment. No replacement of a Benchmark with a Benchmark
Replacement pursuant to this subsection 4.9.2 will occur prior to the applicable
Benchmark Transition Start Date.

 

In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 



69 



 

The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 4.9, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 4.9.

 

Upon notice to the Borrower by the Administrative Agent in accordance with
Section 13.8 of the commencement of a Benchmark Unavailability Period and until
a Benchmark Replacement shall be determined in accordance with this subsection
4.9.2, (y) any request hereunder for the conversion of any Loan to, or
continuation of any Loan as, a Loan based on the then-current Benchmark shall be
ineffective and any such Loan shall be continued as or converted to, as the case
may be, a Base Rate Loan, and (z) if any request is made hereunder for a Loan
based on the then-current Benchmark, such Loan shall be made as a Base Rate
Loan. During any Benchmark Unavailability Period, any component of the Base Rate
based upon the then-current Benchmark will not be used in any determination of
the Base Rate.

 

4.9.3                    For purposes of this Section 4.9:

 

“Administrator” has the meaning specified in subsection 4.9.2.

 

“Benchmark” means LIBOR or a Benchmark Replacement that is in effect hereunder,
as applicable.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the then-current Benchmark (or any
applicable component thereof) for syndicated credit facilities similar to the
credit facility or facilities hereunder denominated in U.S. Dollars and (b) the
Benchmark Replacement Adjustment (which, in each case, may include a rate that
is published on an information service as selected by the Administrative Agent
from time to time, and may be updated periodically); provided that the Benchmark
Replacement shall incorporate or be subject to any floor corresponding to any
floor on or related to the Benchmark that is being replaced; provided, further,
that any Benchmark Replacement must be administratively feasible as determined
by Administrative Agent.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement under
this Agreement of the then-current Benchmark with an alternative benchmark rate
for each applicable Interest Period, the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the then-current Benchmark (or any applicable
component thereof) with an alternative benchmark rate, as applicable, by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the then-current
Benchmark (or any applicable component thereof) with an alternative benchmark
rate, as applicable, at such time for U.S. syndicated credit facilities
denominated in U.S. Dollars (which, in each case, may include an adjustment or
method for calculating or determining such an adjustment that is published on an
information service as selected by the Administrative Agent from time to time,
and may be updated periodically).

 



70 



 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period,”
the definition of “LIBOR Reserve Percentage” (it being understood that such a
factor may be applied in respect of a Benchmark Replacement), or the timing and
frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the then-current Benchmark (or any applicable component
thereof):

 

(a)               in the case of clause (i) of subsection 4.9.2, the date
selected by the Administrative Agent; or

 

(b)               in the case of clauses (ii), (iii) or (iv) of subsection
4.9.2, the later of:

 

A.                the date of the public statement or publication of information
referenced therein (if applicable) and

 

B.                 the date on which the Administrator permanently or
indefinitely ceases to provide such Benchmark (or component); or

 

(c)               in the case of clause (v) of subsection 4.9.2, the date of the
public statement or publication of information referenced therein; or

 

(d)               in the case of clause (vi) of subsection 4.9.2, the date
specified by the Administrative Agent by notice to the Borrower and the Lenders.

 

“Benchmark Transition Event” has the meaning specified in subsection 4.9.2.

 



71 



 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event pursuant to any of clauses (i) through (v) of subsection 4.9.2,
the earlier of (i) the applicable Benchmark Replacement Date and (ii) if such
Benchmark Transition Event is a public statement or publication of information
of a prospective event, the 90th day prior to the expected date of such event as
of such public statement or publication of information (or if the expected date
of such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of a
Benchmark Transition Event pursuant to any clause (vi) of subsection 4.9.2, the
date specified by the Administrative Agent by notice to the Borrower and the
Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to any
then-current Benchmark and solely to the extent that such Benchmark has not been
replaced with a Benchmark Replacement, the period (y) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the then-current Benchmark for all purposes under this
Agreement and the other Loan Documents in accordance with subsection 4.9.2 and
(z) ending at the time that a Benchmark Replacement has replaced such Benchmark
for all purposes under this Agreement and the other Loan Documents pursuant to
subsection 4.9.2.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

4.10          Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of any Loan made by it in excess of its ratable share of
payments on account of Loans made by all Lenders, such Lender shall forthwith
purchase from each other Lender such participation in such Loan as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each other Lender; provided that, if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lenders the purchase price to the extent of such recovery, together with an
amount equal to such Lender’s ratable share (according to the proportion of
(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 4.10 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation. Notwithstanding
anything to the contrary contained herein, all purchases and repayments to be
made under this Section 4.10 shall be made through Administrative Agent.

 

4.11          Defaulting Lender. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 



72 



 

4.11.1                The Unused Line Fee shall cease to accrue on the Revolving
Credit Commitment of such Lender so long as it is a Defaulting Lender (except to
the extent it is payable to an Issuing Bank pursuant to subsection 4.11.2(v)
below);

 

4.11.2                If any Letters of Credit are outstanding at the time a
Lender becomes a Defaulting Lender then:

 

(i)                 (A) the exposure under all or any part of any Letters of
Credit shall be reallocated among the applicable non-Defaulting Lenders that are
Revolving Credit Lenders in accordance with their respective Pro Rata
Percentages but only to the extent the sum of all such non-Defaulting Lenders’
Revolving Credit Loans outstanding, plus the LC Amount, does not exceed the
total of all such non-Defaulting Lenders’ Revolving Credit Commitments; and (B)
with respect to any such exposure so reallocated, each applicable non-Defaulting
Lender shall be deemed to have irrevocably and unconditionally purchased from
the Issuing Bank an undivided interest and participation in the portion of each
Letter of Credit so reallocated, in accordance with the applicable provisions of
Section 2.2. Subject to Section 3.12, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation;

 

(ii)              if the reallocations described in clause (i) above cannot, or
can only partially, be effected, Borrowers shall within one (1) Business Day
following notice by Administrative Agent (after giving effect to any partial
reallocation pursuant to clause (i) above) cash collateralize Letters of Credit
in an amount equal to the product of such Defaulting Lender’s Pro Rata
Percentage times the total LC Amount;

 

(iii)            if any portion of the Letters of Credit is cash collateralized
pursuant to clause (ii) above, Borrowers shall not be required to pay the Letter
of Credit fee described in clause (i) of Section 3.4 with respect to such
portion so long as it is cash collateralized;

 

(iv)             if any portion of the exposure under Letters of Credit of such
Defaulting Lender is reallocated to the non-Defaulting Lenders pursuant to
clause (i) above, then the Letter of Credit fee described in clause (i) of
Section 3.4 with respect to such portion so reallocated to each such
non-Defaulting Lender shall be paid to such non-Defaulting Lender; and

 

(v)               if any portion of the exposure under Letters of Credit of such
Defaulting Lender is neither cash collateralized nor reallocated pursuant to
this subsection 4.11.2, then, without prejudice to any rights or remedies of
Issuing Bank or any Lender hereunder, the Unused Line Fee that otherwise would
have been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Revolving Credit Commitment that was utilized by such
Letters of Credit) and the Letter of Credit fee described in clause (i) of
Section 3.4 payable with respect to such Letters of Credit shall be payable to
Issuing Bank until such Letters of Credit are fully cash collateralized and/or
reallocated.

 



73 



 

4.11.3                So long as any Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with subsection 4.11.2, and participations in any such newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages (and Defaulting Lenders
shall not participate therein).

 

4.11.4                Any amount payable to a Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise but excluding
subsection 13.5.6) may, in lieu of being distributed to such Defaulting Lender,
be retained by Administrative Agent in a segregated non-interest bearing account
and, subject to any Applicable Law, be applied at such time or times as may be
determined by Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to Administrative Agent hereunder, (ii) second,
pro rata, to the payment of any amounts owing by such Defaulting Lender to
Issuing Bank hereunder, (iii) third, to the funding of any Loan or the funding
or cash collateralization of any participation in any Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent, (iv)
fourth, if so determined by Administrative Agent and Borrowers, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that if such
payment is a prepayment of the principal amount of any Loans or LC Obligations
in respect of which a Defaulting Lender has funded its participation
obligations, such payment shall be applied solely to prepay the Loans of, and LC
Obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans of, or LC Obligations owed to, any Defaulting
Lender.

 

4.11.5                In the event that Administrative Agent, Borrowers and
Issuing Bank agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the exposure of the
Lenders under the Letters of Credit shall be readjusted to reflect the inclusion
of such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Revolving Credit Loans of the other Lenders as
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Pro Rata Percentage.
The rights and remedies against a Defaulting Lender under this Section 4.11 are
in addition to other rights and remedies that Borrowers, Administrative Agent,
Issuing Bank and the non-Defaulting Lenders may have against such Defaulting
Lender. The arrangements permitted or required by this Section 4.11 shall be
permitted under this Agreement, notwithstanding any limitation on Liens or the
pro rata sharing provisions or otherwise.

 



74 



 

Article V. TERM AND TERMINATION

 

5.1              Term of Agreement. Subject to the right of Lenders to cease
making Loans to Borrowers during the continuance of any Default or Event of
Default, this Agreement shall be in effect through and including [______], 2025
(the “Term”), unless terminated as provided herein.

 

5.2              Termination.

 

5.2.1                    Termination by Lenders. Administrative Agent may, and
at the direction of Majority Lenders shall, terminate this Agreement without
notice after the occurrence and during the continuance of an Event of Default.

 

5.2.2                    Termination by Borrowers. Upon at least three (3)
Business Days’ prior written notice to Administrative Agent and Lenders,
Borrowers may, at their option, terminate this Agreement; provided, however,
that no such termination shall be effective until Borrowers have paid or
collateralized to Administrative Agent’s reasonable satisfaction all of the
Obligations (including any obligations in connection with Derivative Obligations
of any Loan Party but excluding indemnity Obligations for which no claim has
been made) in immediately available funds, all Letters of Credit have expired,
terminated or have been cash collateralized or supported by a backstop letter of
credit, in the case of any such cash collateralization or backstop letter of
credit, at 103% of the face amount thereof to Administrative Agent’s reasonable
satisfaction and Borrowers have complied with subsection 4.1.9. Any notice of
termination given by Borrowers shall be irrevocable unless all Lenders otherwise
agree in writing and no Lender shall have any obligation to make any Loans or
issue or procure any Letters of Credit on or after the termination date stated
in such notice; provided, that a notice of termination may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrowers (by notice to Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

5.2.3                    Effect of Termination. All of the Obligations shall be
immediately due and payable upon the termination date stated in any notice of
termination of this Agreement, or, if later, upon the expiration of the Term.
All undertakings, agreements, covenants, warranties and representations of
Borrowers contained in the Loan Documents shall survive any such termination and
Administrative Agent shall retain its Liens in the Collateral and Administrative
Agent and each Lender shall retain all of its rights and remedies under the Loan
Documents notwithstanding such termination until all Obligations (other than
indemnity Obligations for which no claim has been made) have been discharged or
paid, in full, in immediately available funds, including, without limitation,
all Obligations under subsection 4.1.9 resulting from such termination and all
Letters of Credit have expired, terminated or have been cash collateralized or
supported by a backstop letter of credit, in the case of any such cash
collateralization or backstop letter of credit, at 103% of the face amount
thereof to Administrative Agent’s reasonable satisfaction. Notwithstanding the
foregoing or the payment in full of the Obligations, Administrative Agent shall
not be required to terminate its Liens in the Collateral unless, with respect to
any loss or damage Administrative Agent may incur as a result of dishonored
checks or other items of payment received by Administrative Agent from any
Borrower or any Account Debtor and applied to the Obligations, Administrative
Agent shall, at its option, (i) have received a written agreement satisfactory
to Administrative Agent, executed by any Borrower and by any Person whose loans
or other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Administrative Agent and each Lender from any such
loss or damage or (ii) have retained cash Collateral or other Collateral for
such period of time as Administrative Agent, in its reasonable discretion, may
deem necessary to protect Administrative Agent and each Lender from any such
loss or damage.

 



75 



 

Article VI. SECURITY INTERESTS

 

6.1              Security Interest in Collateral.

 

6.1.1                    Grant of Security Interest by Borrowers. To secure the
prompt payment and performance to Administrative Agent and each Lender of the
Obligations, each Borrower hereby grants to Administrative Agent for the benefit
of itself and each Lender a continuing Lien upon all of such Borrower’s assets,
including all of the following Property and interests in Property of such
Borrower (other than Excluded Property), whether now owned or existing or
hereafter created, acquired or arising and wheresoever located:

 

(i)                 Accounts;

 

(ii)              Certificated Securities;

 

(iii)            Chattel Paper;

 

(iv)             Commercial Tort Claims, including, without limitation, any
Commercial Tort Claims set forth on Schedule 6.1 hereto;

 

(v)               Computer Hardware and Software and all rights with respect
thereto, including any and all licenses, options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing;

 

(vi)             Contract Rights;

 

(vii)          Deposit Accounts;

 

(viii)        Documents;

 

(ix)             Equipment;

 

(x)               Financial Assets;

 

(xi)             Fixtures;

 

(xii)          General Intangibles, including Payment Intangibles;

 

(xiii)        Goods (including all of its Equipment, Fixtures and Inventory),
and all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

 



76 



 

(xiv)         Instruments;

 

(xv)           Intellectual Property;

 

(xvi)         Inventory;

 

(xvii)      Investment Property;

 

(xviii)    money (of every jurisdiction whatsoever);

 

(xix)         Letter of Credit Rights;

 

(xx)           Payment Intangibles;

 

(xxi)         Security Entitlements;

 

(xxii)      Supporting Obligations;

 

(xxiii)    Uncertificated Securities; and

 

(xxiv)     to the extent not included in the foregoing, all other personal
property of any kind or description;

 

together with all books, records, writings, databases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing.

 

6.1.2                    Grant of Security Interest by Holdings. To secure
prompt payment and performance to Administrative Agent and each Lender of the
Obligations, Holdings hereby grants to Administrative Agent, for the benefit of
itself and each Lender, a continuing Lien upon all Equity Interests, whether
certificated or uncertificated, in Parent and in each other immediate Subsidiary
of Holdings which becomes a Loan Party hereunder, whether now owned or existing
or hereafter created, together with all books, records, evidence of ownership
and other property relating to, used or useful in connection with or evidencing
the foregoing, and all Proceeds of the foregoing. Reference is hereby made to
that certain Pledge Agreement, dated on or about the date hereof, executed by
Holdings, in favor of Administrative Agent, for further provisions of this grant
by Holdings of a security interest in such Equity Interests and Administrative
Agent’s rights and remedies in connection therewith.

 

6.1.3                    Grant of Security Interest by Parent. To secure prompt
payment and performance to Administrative Agent and each Lender of the
Obligations, Parent hereby grants to Administrative Agent, for the benefit of
itself and each Lender, a continuing Lien upon all Equity Interests, whether
certificated or uncertificated, in Quest, whether now owned or existing or
hereafter created, together with all books, records, evidence of ownership and
other property relating to, used or useful in connection with or evidencing the
foregoing, and all Proceeds of the foregoing. Reference is hereby made to that
certain Pledge Agreement, dated on or about the date hereof, executed by Parent,
in favor of Administrative Agent, for further provisions of this grant by Parent
of a security interest in such Equity Interests and Administrative Agent’s
rights and remedies in connection therewith.

 



77 



 

6.2              Other Collateral.

 

6.2.1                    Commercial Tort Claims. The Borrowers shall promptly
notify Administrative Agent in writing upon any Borrower incurring or otherwise
obtaining a Commercial Tort Claim after the Closing Date against any third party
and, upon request of Administrative Agent, promptly enter into an amendment to
this Agreement and do such other acts or things deemed appropriate by
Administrative Agent to give Administrative Agent a security interest in any
such Commercial Tort Claim. The Borrowers represent and warrant that as of the
date of this Agreement, except as set forth on Schedule 6.1 hereto, to their
knowledge, no Borrower possesses any Commercial Tort Claims.

 

6.2.2                    Other Collateral. The Borrowers shall promptly notify
Administrative Agent in writing upon acquiring or otherwise obtaining any
Collateral after the date hereof consisting of Deposit Accounts, Investment
Property, Letter of Credit Rights or Electronic Chattel Paper and, upon the
request of Administrative Agent, promptly execute such other documents, and do
such other acts or things deemed appropriate by Administrative Agent to deliver
to Administrative Agent control with respect to such Collateral; promptly notify
Administrative Agent in writing upon acquiring or otherwise obtaining any
Collateral after the date hereof consisting of Documents or Instruments and,
upon the request of Administrative Agent, will promptly execute such other
documents, and do such other acts or things deemed appropriate by Administrative
Agent to deliver to Administrative Agent possession of such Documents which are
negotiable and Instruments, and, with respect to nonnegotiable Documents, to
have such nonnegotiable Documents issued in the name of Administrative Agent;
and with respect to Collateral in the possession of a third party, other than
Certificated Securities and Goods covered by a Document, obtain an
acknowledgment from the third party that it is holding the Collateral for the
benefit of Administrative Agent.

 

6.3              Lien Perfection; Further Assurances. The Loan Parties authorize
the filing of such UCC-1 financing statements as are required by the UCC and
shall execute such other instruments, assignments or documents as are necessary
to perfect Administrative Agent’s Lien upon any of the Collateral and shall take
such other action as may be required to perfect or to continue the perfection of
Administrative Agent’s Lien upon the Collateral, including, without limitation,
as to the Borrowers, the filing of UCC-1 financing statements that indicate the
Collateral (i) as all assets of such Borrower or words of similar effect, or
(ii) as being of an equal or lesser scope, or with greater or lesser detail,
than as set forth in Section 6.1, on such Borrower’s behalf. Each Loan Party
also hereby ratifies its authorization for Administrative Agent to have filed in
any jurisdiction any such UCC-1 financing statements or amendments thereto if
filed prior to the date hereof. At Administrative Agent’s request, each Loan
Party shall also promptly execute or cause to be executed and shall deliver to
Administrative Agent any and all documents, instruments and agreements deemed
necessary by Administrative Agent, to give effect to or carry out the terms or
intent of the Loan Documents.

 

6.4              Lien on Realty. The due and punctual payment and performance of
the Obligations shall also be secured by the Lien created by the Mortgages upon
all real Property of the Borrowers described therein. If any Borrower shall
acquire at any time or times hereafter any interest in other real Property
(other than Excluded Property), such Borrower agrees promptly to execute and
deliver to Administrative Agent, for its benefit and the benefit of Lenders, as
additional security and Collateral for the Obligations, a Mortgage covering such
real Property, which Mortgage shall be reasonably satisfactory in form and
substance to Administrative Agent. Each Mortgage shall be duly recorded (at the
Loan Parties’ expense) in each office where such recording is required to
constitute a valid Lien on the real Property covered thereby. In respect of any
real Property subject to a Mortgage, the Borrowers shall deliver to
Administrative Agent, at the Borrowers’ expense, each of the other
Mortgage-Related Documents.

 



78 



 

Article VII. COLLATERAL ADMINISTRATION

 

7.1              General.

 

7.1.1                    Location of Collateral. Set forth on Schedule 7.1.1
hereto are (i) each Loan Party’s chief executive office, (ii) the locations at
which each Borrower maintains its books and records relating to Accounts and
General Intangibles, (iii) each other business location of the Loan Parties and
(iv) each location (including bailees, warehouses, consignees and similar
parties) at which Collateral, other than Inventory in transit and motor vehicles
are located. All Collateral, other than Inventory in transit and motor vehicles,
will at all times be kept by the Loan Parties at one or more of the business
locations set forth in Schedule 7.1.1 hereto, as updated by the Loan Parties
providing prior written notice to Administrative Agent of any new location.

 

7.1.2                    Insurance of Collateral. The Borrowers shall at all
times maintain and pay for insurance upon all Collateral wherever located and
with respect to the business of the Borrowers, covering casualty, hazard, public
liability, workers’ compensation and such other risks in such amounts and with
such insurance companies as are reasonably satisfactory to Administrative Agent.
The Borrowers shall provide that such policies shall include satisfactory
endorsements, naming Administrative Agent as a lender loss payable or additional
insured, as appropriate, as its interest may appear. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
ten (10) days’ prior written notice to Administrative Agent in the event of
cancellation of the policy for nonpayment of premium and not less than thirty
(30) days’ prior written notice to Administrative Agent in the event of
cancellation of the policy for any other reason whatsoever and a clause
specifying that the interest of Administrative Agent shall not be impaired or
invalidated by any act or neglect of any Borrower, any of their Subsidiaries or
the owner of the Property or by the occupation of the premises for purposes more
hazardous than are permitted by such policy. If an Event of Default has occurred
and is continuing, all proceeds of business interruption insurance (if any) of
the Borrowers shall be remitted to Administrative Agent for application to the
outstanding balance of the Revolving Credit Loans. Upon the occurrence and
during the continuance of an Event of Default, Administrative Agent shall,
subject to the Intercreditor Agreement, have the sole right to file claims under
any property and general liability insurance policies in respect of the
Collateral, to receive, receipt and give acquittance for any payments that may
be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

 



79 



 

Unless the Borrowers provide Administrative Agent with evidence of the insurance
coverage required by this Agreement, Administrative Agent may purchase insurance
at the Borrowers’ expense to protect Administrative Agent’s interests in the
Properties of the Borrowers. This insurance may, but need not, protect the
interests of the Borrowers. The coverage that Administrative Agent purchases may
not pay any claim that any Borrower makes or any claim that is made against any
Borrower in connection with such Property. The Borrowers may later cancel any
insurance purchased by Administrative Agent, but only after providing
Administrative Agent with evidence that the Borrowers have obtained insurance as
required by this Agreement. If Administrative Agent purchases insurance, the
Borrowers will be responsible for the costs of that insurance, including
interest and any other charges Administrative Agent may impose in connection
with the placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
that the Borrowers may be able to obtain on their own.

 

7.1.3                    Protection of Collateral. Neither Administrative Agent
nor any Lender shall be liable or responsible in any way for the safekeeping of
any of the Collateral or for any loss or damage thereto (except for reasonable
care in the custody thereof while any Collateral is in Administrative Agent’s or
any Lender’s actual possession) or for any diminution in the value thereof, or
for any act or default of any warehouseman, carrier, forwarding agency or other
person whomsoever, but the same shall be at the Loan Parties’ sole risk.

 

7.2              Administration of Accounts.

 

7.2.1                    Records, Schedules and Assignments of Accounts. The
Borrowers shall keep records that are accurate and complete, in all material
respects, of their Accounts and all payments and collections thereon and shall
submit to Collateral Agent on such periodic basis as Collateral Agent shall
request, in its reasonable credit judgment, a sales and collections report for
the preceding period, in form acceptable to Collateral Agent, in its reasonable
credit judgment, and consistent with the reports currently prepared by the
Borrowers with respect to such information/acceptable to Collateral Agent.
Concurrently with the delivery of each Borrowing Base Certificate described in
subsection 9.1.4, or more frequently as requested by Collateral Agent or during
the existence of an Event of Default, from and after the date hereof, the
Borrowers shall deliver to Collateral Agent a detailed aged trial balance of all
of their Accounts and a detailed description with respect to any unbilled
Accounts, specifying the names, addresses (updated on an annual basis), face
values, dates of invoices and due dates for each Account Debtor obligated on an
Account so listed in a form consistent with reports currently prepared by the
Borrowers with respect to such information (“Schedule of Accounts”), and upon
Collateral Agent’s written request therefor, copies of proof of delivery and the
original copy of all documents, including, without limitation, repayment
histories and present status reports relating to the Accounts so scheduled and
such other matters and information relating to the status of then existing
Accounts as Collateral Agent shall request, in its reasonable credit judgment.
If requested by Collateral Agent in writing, upon the occurrence and during the
continuation of an Event of Default, the Borrowers shall execute and deliver to
Collateral Agent formal written assignments of all of their Accounts weekly or
daily, which shall include all Accounts that have been created since the date of
the last assignment, together with copies of invoices or invoice registers
related thereto and a detailed description with respect to any unbilled
Accounts.

 



80 



 

7.2.2                    Discounts; Allowances; Disputes. If any Borrower grants
any discounts, allowances or credits that are not shown on the face of the
invoice for the Account involved, the Borrowers shall report such discounts,
allowances or credits, as the case may be, to Collateral Agent as part of the
next required Schedule of Accounts.

 

7.2.3                    Account Verification. Any of Collateral Agent’s
officers, employees or agents shall have the right, at any time or times if an
Event of Default has occurred and is continuing, in the name of Collateral
Agent, any designee of Collateral Agent or any Borrower, to verify the validity,
amount or any other matter relating to any Accounts by mail, telephone,
electronic communication or otherwise. The Borrowers shall cooperate fully with
Collateral Agent in an effort to facilitate and promptly conclude any such
verification process.

 

7.2.4                    Maintenance of Blocked Accounts. Within ninety (90)
days of the Closing Date, or such later date as shall be agreed to by
Administrative Agent, in its sole discretion (provided, that, with respect to
the deposit accounts designated as Payables Accounts in the Accounts Side
Letter, each located at Citizens Bank, Quest and the other Loan Parties shall
have 90 days following the date at which the Administrative Agent establishes an
integrated payables arrangement for such accounts to move such accounts to the
Administrative Agent), Quest and the other Loan Parties will maintain their
primary depository, blocked account and cash management relationship with
Administrative Agent or its affiliate. The Administrative Agent shall have
control of all deposit and securities accounts of all Borrowers pursuant to
executed Control Agreements and other executed documentation as shall be
required by Administrative Agent, in its reasonable discretion, such
documentation to be in form and substance satisfactory to Administrative Agent
and delivered to Administrative Agent, it being understood and agreed that,
other than with respect to any Excluded Deposit Account, the Term Loan
Collateral Account (as defined in the Intercreditor Agreement) and deposit
accounts designated as Springing Accounts in the Accounts Side Letter, Quest and
the other Borrowers will cause or direct all cash to be transferred daily to
Administrative Agent, and maintained in, accounts subject to Control Agreements
whereby Administrative Agent has a first-priority security interest (except the
Term Loan Collateral Account (as defined in the Intercreditor Agreement)) in
such accounts and all amounts held therein. If an Excess Availability Triggering
Event occurs or an Event of Default has occurred and is continuing,
Administrative Agent shall at all times require (a)(i) that all such cash and
proceeds of the Collateral (other than Acquisition Term Loan Priority
Collateral) be swept on a daily basis to an account of Administrative Agent to
be applied by Administrative Agent to (ii) repay outstanding Revolving Credit
Loans, LC Obligations, other amounts then due and payable and solely to the
extent such proceeds are derived from ABL Priority Collateral consisting of
equipment, to repay the Acquisition Term Debt, and (iii) if a Default or Event
of Default exists, to cash collateralize outstanding Letters of Credit in an
amount equal to 103% of the face amount thereof and (b) send notices as required
under the Control Agreements to trigger full dominion of all such deposit
accounts (“Cash Dominion”) which shall continue until the Default or Event of
Default has been waived or Cure Date. Unless an Excess Availability Triggering
Event or a Default or Event of Default has occurred and is continuing, the
Administrative Agent waives Cash Dominion except for the Collection Accounts
designated in the Accounts Side Letter. Prior to entering into any Term Loan
Collateral Account (as defined in the Intercreditor Agreement), Borrowers shall
provide at least ten (10) Business Days’ prior written notice thereof and shall
deliver a form of Control Agreement whereby the Administrative Agent has a
second-priority security interest in such deposit account and the cash held
therein. With respect to any deposit accounts not maintained with Administrative
Agent or its affiliate, Borrowers shall maintain Control Agreements whereby
Administrative Agent has a first-priority security interest in such deposit
accounts, and all amounts held therein reasonably acceptable to Administrative
Agent with such banks as may be selected by the Borrowers and be reasonably
acceptable to Administrative Agent; provided, that Administrative Agent hereby
agrees that it shall not institute or otherwise require a Control Agreement
and/or springing or blocked account agreement with regard to any Excluded
Deposit Account or the Term Loan Collateral Account (as defined in the
Intercreditor Agreement) maintained by any Borrower. Administrative Agent shall
have control over and a Lien on all funds deposited in any springing or blocked
account (other than Excluded Deposit Accounts), for the ratable benefit of
Lenders, and, with respect to deposit accounts not maintained with
Administrative Agent or its affiliate, the Borrowers shall obtain the agreement
by such banks in favor of Administrative Agent to waive any recoupment, setoff
rights, and any security interest in, or against, the funds so deposited (except
to the extent of any such bank’s customary fees). Such lockbox and blocked
account arrangements shall include irrevocable instructions directing such banks
to remit all payments or other remittances received in the blocked accounts on a
daily basis to an account of Administrative Agent for application on account of
the Obligations to the extent provided for herein. At any time Cash Dominion is
in existence, Administrative Agent shall have the right to issue to any such
banks irrevocable instructions directing such banks to remit all payments or
other remittances received in the blocked accounts to an account of
Administrative Agent for application on account of the Obligations as provided
herein. Administrative Agent assumes no responsibility for such lockbox and
blocked account arrangements, including, without limitation, any claim of accord
and satisfaction or release with respect to deposits accepted by any bank
thereunder.

 



81 



 

7.2.5                    Collection of Accounts; Proceeds of Collateral. Each
Borrower agrees that all invoices rendered and other requests made by any
Borrower for payment in respect of Accounts shall contain a written statement
directing payment in respect of such Accounts to be paid to a lockbox or blocked
account established pursuant to subsection 7.2.4. To expedite collection, each
Borrower shall endeavor in the first instance to make collection of its Accounts
for Administrative Agent. All remittances received by any Borrower in respect of
Accounts, together with the proceeds of any other ABL Priority Collateral (and
after the Acquisition Term Debt has been Paid in Full, any Collateral), shall be
held as Administrative Agent’s property, for its benefit and the benefit of
Lenders, by such Borrower as trustee of an express trust for Administrative
Agent’s benefit and such Borrower shall immediately deposit the same in a
blocked account established pursuant to subsection 7.2.4. Administrative Agent
retains the right at all times after the occurrence and during the continuance
of a Default or an Event of Default to notify Account Debtors that the
Borrowers’ Accounts have been assigned to Administrative Agent and to collect
the Borrowers’ Accounts directly in its own name, or in the name of
Administrative Agent’s agent, and to charge the collection costs and expenses,
including attorneys’ fees, to the Borrowers.

 

7.2.6                    Taxes. If an Account includes a charge for any tax
payable to any Governmental Authority, Administrative Agent is authorized, in
its sole discretion, to pay the amount thereof to the proper Governmental
Authority for the account of the Borrowers and to charge the Borrowers therefor,
except for taxes that (i) are being actively contested in good faith and by
appropriate proceedings and with respect to which the Borrowers maintain
reasonable reserves on its books therefor and (ii) would not reasonably be
expected to result in any Lien other than a Permitted Lien. In no event shall
Administrative Agent or any Lender be liable for any taxes to any Governmental
Authority that may be due by any Borrower.

 



82 



 

7.3              [Reserved].

 

7.4              Administration of Eligible Machinery and Equipment. The
Borrowers shall keep records of their Eligible Machinery and Equipment which
shall be complete and accurate in all material respects itemizing and describing
the kind, type, quality, quantity and book value of its Eligible Machinery and
Equipment, and the Borrowers shall, and shall cause each of their Subsidiaries
to, furnish Administrative Agent with a current schedule containing the
foregoing information on at least an annual basis and more often if reasonably
requested by Administrative Agent. Promptly after the request therefor by
Administrative Agent, the Borrowers shall deliver to Administrative Agent any
and all evidence of ownership, if any, of any of their Eligible Machinery and
Equipment.

 

7.5              Payment of Charges. All amounts chargeable to the Loan Parties
under Section 7 hereof shall be Obligations secured by all of the Collateral,
shall be payable on demand and shall bear interest from the date such advance
was made until paid in full at the rate applicable to Base Rate Revolving Credit
Loans from time to time.

 

Article VIII. REPRESENTATIONS AND WARRANTIES

 

8.1              General Representations and Warranties. To induce
Administrative Agent and each Lender to enter into this Agreement and to make
advances hereunder, the Loan Parties represent and warrant to Administrative
Agent and each Lender, on a joint and several basis, that:

 

8.1.1                    Qualification. Each Loan Party and each of their
Subsidiaries is a corporation, limited partnership or limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization. Each Loan Party and each of
their Subsidiaries is duly qualified and is authorized to do business and is in
good standing as a foreign limited liability company, limited partnership or
corporation, as applicable, in each state or jurisdiction listed on
Schedule 8.1.1 hereto and in all other states and jurisdictions in which the
failure of any Borrower to be so qualified could reasonably be expected to have
a Material Adverse Effect.

 

8.1.2                    Power and Authority. Each Loan Party and each of their
Subsidiaries is duly authorized and empowered to enter into, execute, deliver
and perform this Agreement and each of the other Loan Documents to which it is a
party. The execution, delivery and performance of this Agreement and each of the
other Loan Documents have been duly authorized by all necessary corporate or
other relevant action and do not and will not: (i) require any consent or
approval of the shareholders, partners or members, as the case may be, of any
Loan Party or any of the shareholders, partners or members, as the case may be,
of any Subsidiary of any Loan Party; (ii) contravene any Loan Party’s or any of
its Subsidiaries’ charter, articles or certificate of incorporation, partnership
agreement, articles or certificate of formation, by-laws, limited liability
agreement, operating agreement or other organizational documents (as the case
may be); (iii) violate, or cause any Loan Party or any of its Subsidiaries to be
in default under, any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award in effect having
applicability to such Loan Party or any of its Subsidiaries, the violation of
which could reasonably be expected to have a Material Adverse Effect;
(iv) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which any
Loan Party or any of its Subsidiaries is a party or by which it or its
Properties may be bound or affected, the breach of or default under which could
reasonably be expected to have a Material Adverse Effect; or (v) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the Properties now owned or hereafter acquired by
any Loan Party or any of its Subsidiaries.

 



83 



 

8.1.3                    Legally Enforceable Agreement. This Agreement is, and
each of the other Loan Documents when delivered under this Agreement will be, a
legal, valid and binding obligation of each Loan Party and each of its
Subsidiaries party thereto, enforceable against it in accordance with its
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

8.1.4                    Capital Structure. Schedule 8.1.4 hereto states, as of
the date hereof, (i) the number, nature and holder of all outstanding Equity
Interests of each Loan Party and each Subsidiary of any Loan Party, and (ii) the
name of each Loan Party’s and each of its Subsidiaries’ joint venture
relationships and the nature of the relationship. Each Loan Party has good title
to all of the Equity Interests it purports to own of each of such Subsidiaries,
free and clear in each case of any Lien other than Permitted Liens. All such
Equity Interests have been duly issued and are fully paid and non-assessable. As
of the date hereof, there are no outstanding options to purchase, or any rights
or warrants to subscribe for, or any commitments or agreements to issue or sell
any Equity Interests or obligations convertible into, or any powers of attorney
relating to any Equity Interests of any Loan Party or any of its Subsidiaries.
Except as set forth on Schedule 8.1.4, as of the date hereof, there are no
outstanding agreements or instruments binding upon any of any Loan Party’s or
any of its Subsidiaries’ partners, members or shareholders, as the case may be,
relating to the ownership of its Equity Interests.

 

8.1.5                    Names; Organization. Within the five (5) years prior to
the Closing Date, neither any Loan Party nor any of their respective
Subsidiaries has been known as or has used any legal, fictitious or trade names
except those listed on Schedule 8.1.5 hereto. Within the five (5) years prior to
the Closing Date, except as set forth on Schedule 8.1.5, neither any Loan Party
nor any of their respective Subsidiaries has been the surviving entity of a
merger or consolidation or has acquired all or substantially all of the assets
of any Person. The exact legal name, jurisdiction of incorporation or
organization, Type of Organization and Organizational I.D. Number of each Loan
Party and each of their respective Subsidiaries is set forth on Schedule 8.1.5.

 

8.1.6                    Title to Properties; Priority of Liens. Each Loan Party
and each of its Subsidiaries has good, indefeasible and marketable title to and
fee simple ownership of, or valid and subsisting leasehold interests in, all of
its real Property, and good title to all of the Collateral and all of its other
Property, in each case, free and clear of all Liens except Permitted Liens. Each
Loan Party and each of its Subsidiaries has paid or discharged all lawful claims
which, if unpaid, might become a Lien against any of such Loan Party’s or such
Subsidiary’s Properties that is not a Permitted Lien. The Liens granted to
Administrative Agent under Section 6 hereof in the Collateral are first-priority
(subject to the Intercreditor Agreement) Liens, subject only to Permitted Liens.

 



84 



 

8.1.7                    Accounts. Administrative Agent may rely, in determining
which Accounts are Eligible Accounts or Eligible Unbilled Accounts, on all
statements and representations made by the with respect to any Account or
Accounts. With respect to each of the Borrower’s Accounts, whether or not such
Account is an Eligible Account or an Eligible Unbilled Account, unless otherwise
disclosed to Administrative Agent in writing:

 

(i)                 It is genuine and in all respects what it purports to be,
and it is not evidenced by a judgment;

 

(ii)              It arises out of a completed, bona fide sale and delivery of
goods or rendition of services by a Borrower, in the ordinary course of its
business and in accordance with the terms and conditions of all purchase orders,
contracts or other documents relating thereto and forming a part of the contract
between such Borrower and the Account Debtor;

 

(iii)            It is for a liquidated amount maturing as stated in the
duplicate invoice covering such sale or rendition of services, a copy of which
(other than in the case of an Eligible Unbilled Account) has been furnished or
is available to Administrative Agent;

 

(iv)             There are no facts, events or occurrences which in any way
impair the validity or enforceability of any Accounts or tend to reduce the
amount payable thereunder from the face amount of the invoice and statements
delivered or made available to Administrative Agent with respect thereto;

 

(v)               To the best of such Borrower’s knowledge, the Account Debtor
thereunder (a) had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (b) such Account Debtor is
Solvent; and

 

(vi)             To the best of such Borrower’s knowledge, there are no
proceedings or actions which are threatened or pending against the Account
Debtor thereunder which might result in any material adverse change in such
Account Debtor’s financial condition or the collectability of such Account.

 

8.1.8                    Equipment. The Equipment of each Borrower is in good
operating condition and repair, and all necessary replacements of and repairs
thereto shall be made so that the operating efficiency thereof shall be
maintained and preserved, reasonable wear and tear expected. No Borrower will
permit any Equipment to become affixed to any real Property leased to any
Borrower so that an interest arises therein under the real estate laws of the
applicable jurisdiction unless the landlord of such real Property has executed a
landlord waiver or leasehold mortgage in favor of and in form reasonably
acceptable to Administrative Agent, and the Borrowers will not permit any of the
Equipment of any Borrower to become an accession to any personal Property other
than Equipment that is subject to first-priority Liens (subject to the terms of
the Intercreditor Agreement) in favor of Administrative Agent, subject to
Permitted Liens.

 



85 



 

8.1.9                    Financial Statements; Fiscal Year. The Financial
Statements, copies of which have been delivered to each Lender, were prepared in
accordance with GAAP (subject, in the case of any such unaudited statements, to
the absence of footnotes and to normal year-end adjustments) and present fairly
in all material respects the consolidated financial condition of Holdings and
its Subsidiaries and Green Remedies, as applicable, as at the dates covered in
the Financial Statements and the results of their operations for the periods
then ended. As of the First Amendment Effective Date, since December 31, 2019,
there has been no material adverse change in the financial condition,
operations, assets, business, prospects, or properties of the Loan Parties and
their Subsidiaries, taken as a whole. As of the date hereof, the fiscal year of
Holdings and each of its Subsidiaries ends on December 31 of each year.

 

8.1.10                Full Disclosure. The financial statements referred to in
subsection 8.1.9 hereof do not, nor does this Agreement or any other written
statement of the Loan Parties to Administrative Agent or any Lender, contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements contained therein or herein not misleading. There is no fact
which the Loan Parties have failed to disclose to Administrative Agent or any
Lender in writing which could reasonably be expected to have a Material Adverse
Effect.

 

8.1.11                Solvent Financial Condition. On the First Amendment
Effective Date, and immediately prior to and after giving effect to each
borrowing under this Agreement and the use of the proceeds thereof, with respect
to Holdings, individually, and the Loan Parties taken as a whole, (a) the fair
value of its or their assets is greater than the amount of its or their
liabilities (including disputed, contingent and unliquidated liabilities) as
that value is established and liabilities evaluated in accordance with GAAP;
(b) the present fair saleable value of its or their assets is not less than the
amount that will be required to pay the probable liability on its or their debts
as they become absolute and matured; (c) it is, and they are, able to realize
upon its or their assets and pay its or their debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) it does not, and they do not, intend to, and
it does not, and they do not, believe that it or they will, incur debts or
liabilities beyond its or their ability to pay as those debts and liabilities
mature; and (e) it is not, and they are not, engaged in or about to engage in
business or a transaction for which its or their property would constitute
unreasonably small capital.

 

8.1.12                Taxes. Each Loan Party and each of its Subsidiaries has
filed all federal, state and local tax returns and other reports relating to
taxes it is required by law to file, and has paid, or made provision for the
payment of, all taxes, assessments, fees, levies and other governmental charges
upon it, its income and Properties as and when such taxes, assessments, fees,
levies and charges are due and payable, unless and to the extent any thereof are
being actively contested in good faith and by appropriate proceedings, and each
Loan Party and each of its Subsidiaries maintains reasonable reserves on its
books therefor. The provision for taxes on the books of each Loan Party and each
of its Subsidiaries is adequate for all years not closed by applicable statutes,
and for the current fiscal year.

 



86 



 

8.1.13                Brokers. Except as shown on Schedule 8.1.13 hereto, there
are no claims for brokerage commissions, finder’s fees or investment banking
fees in connection with the transactions contemplated by this Agreement or any
other Initial Closing Date Transactions.

 

8.1.14                Patents, Trademarks, Copyrights and Licenses. Each
Borrower owns, possesses or licenses or has the right to use all the patents,
trademarks, service marks, trade names, copyrights, licenses and other
Intellectual Property necessary for the present and planned future conduct of
its business without any known conflict with the rights of others, except for
such conflicts as could not reasonably be expected to have a Material Adverse
Effect. All such patents, trademarks, service marks, trade names, copyrights,
licenses and other similar rights are listed on Schedule 8.1.14 hereto. No claim
has been asserted to any Borrower which is currently pending that their use of
their Intellectual Property or the conduct of their business does or may
infringe upon the Intellectual Property rights of any third party. To the
knowledge of the Borrowers and except as set forth on Schedule 8.1.14 hereto, as
of the date hereof, no Person is engaging in any activity that infringes in any
material respect upon any Borrower’s material Intellectual Property. Except as
set forth on Schedule 8.1.14, each Borrower’s (i) material patents, trademarks,
service marks and copyrights are registered with the U.S. Patent and Trademark
Office or in the U.S. Copyright Office, as applicable and (ii) material license
agreements and similar arrangements relating to its Inventory (a) permit, and do
not restrict, the assignment by any Borrower to Administrative Agent, or any
other Person designated by Administrative Agent, of all of such Borrower’s
rights, title and interest pertaining to such license agreement or such similar
arrangement and (b) would permit the continued use by such Borrower, or
Administrative Agent or its assignee, of such license agreement or such similar
arrangement and the right to sell Inventory subject to such license agreement
for a period of no less than 6 months after a default or breach of such
agreement or arrangement. The consummation and performance of the transactions
and actions contemplated by this Agreement and the other Loan Documents,
including, without limitation, the exercise by Administrative Agent of any of
its rights or remedies under Section 11, will not result in the termination or
impairment of any of such Borrower’s ownership or rights relating to its
Intellectual Property, except for such Intellectual Property rights the loss or
impairment of which could not reasonably be expected to have a Material Adverse
Effect. Except as listed on Schedule 8.1.14 and except as could not reasonably
be expected to have a Material Adverse Effect, (i) no Borrower is in breach of,
or default under, any term of any license or sublicense with respect to any of
its Intellectual Property and (ii) to the knowledge of the Borrowers, no other
party to such license or sublicense is in breach thereof or default thereunder,
and such license is valid and enforceable.

 

8.1.15                Governmental Consents. Each Loan Party and each of its
Subsidiaries has, and is in good standing with respect to, all governmental
consents, approvals, licenses, authorizations, permits, certificates,
inspections and franchises necessary to continue to conduct its business as
heretofore or proposed to be conducted by it and to own or lease and operate its
Properties as now owned or leased by it, except where the failure to possess or
so maintain such rights could not reasonably be expected to have a Material
Adverse Effect.

 



87 



 

8.1.16                Compliance with Laws; Environmental.

 

(i)                 Each Loan Party and each of its Subsidiaries has duly
complied, and its Properties, business operations and leaseholds are in
compliance with, the provisions of all federal, state, local and foreign laws,
rules and regulations applicable to such Loan Party or such Subsidiary, as
applicable, its Properties or the conduct of its business, except for such
non-compliance as could not reasonably be expected to have a Material Adverse
Effect, and there have been no citations, notices or orders of non-compliance
issued to any Loan Party or any of its Subsidiaries under any such law, rule or
regulation, except where such non-compliance could not reasonably be expected to
have a Material Adverse Effect. Each Loan Party and each of its Subsidiaries has
established and maintains an adequate monitoring system to insure that it
remains in compliance in all material respects with all federal, state, local
and foreign rules, laws and regulations applicable to it. No Inventory has been
produced in violation of the Fair Labor Standards Act (29 U.S.C. §201 et seq.),
as amended.

 

(ii)              The on-going operations of each of the Loan Parties and their
Subsidiaries comply in all respects with all Environmental Laws, except for
non-compliance that could not (if enforced in accordance with applicable law)
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. Each of the Loan Parties and their Subsidiaries has
obtained, and maintained in good standing, all licenses, permits,
authorizations, registrations, and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each of the Loan
Parties and their Subsidiaries is in compliance with all terms and conditions
thereof, except where the failure to do so could not reasonably be expected to
result in material liability to any of the Loan Parties and their Subsidiaries
and could not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. None of the Loan Parties and their
Subsidiaries, and none of the properties or operations of the Loan Parties and
their Subsidiaries, is subject to, and none of the Loan Parties and their
Subsidiaries reasonably anticipates the issuance of, (a) any written order from
or agreement with any federal, state, or local governmental authority, or
(b) any judicial or docketed administrative or other proceeding respecting any
Environmental Law, Environmental Claim, or Hazardous Substance that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. There are no Hazardous Substances or other conditions
or circumstances existing with respect to any property, arising from operations
prior to the First Amendment Effective Date, or relating to any waste disposal
of any Loan Party or any Subsidiary thereof that could reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
None of the Loan Parties and their Subsidiaries has any underground storage
tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances that could reasonably be expected to
result in material liability to any of the Loan Parties and their Subsidiaries.

 

8.1.17                Restrictions. Neither any Loan Party nor any of its
Subsidiaries is a party or subject to any contract or agreement which restricts
its right or ability to incur Debt, other than as set forth on Schedule 8.1.17
hereto, none of which prohibits the execution of or compliance with this
Agreement or the other Loan Documents by any Loan Party or any of its
Subsidiaries, as applicable.

 



88 



 

8.1.18                Litigation. Except as set forth on Schedule 8.1.18 hereto,
there are no actions, suits, proceedings or investigations pending, or to the
knowledge of the Loan Parties, threatened, against or affecting any Loan Party
or any of its Subsidiaries, or the business, operations, Properties, prospects,
profits or condition of any Loan Party or any of its Subsidiaries which, singly
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Neither any Loan Party nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, judgment, decree or rule of any
Governmental Authority, which, singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

8.1.19                No Defaults. No event has occurred and no condition exists
which would, upon or after the execution and delivery of this Agreement or any
Loan Party’s performance hereunder, constitute a Default or an Event of Default.

 

8.1.20                Pension Plans.

 

(i)                 The Unfunded Liability of all Pension Plans does not in the
aggregate exceed 20% of the Total Plan Liability for all such Pension Plans.
Except as could not reasonably be expected to result in a Material Adverse
Effect, each Pension Plan complies with all applicable requirements of law and
regulations. No contribution failure under Section 430 of the Code, Section 303
of ERISA, or the terms of any Pension Plan has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or
otherwise to have a Material Adverse Effect. There are no pending or, to the
knowledge of any Loan Party, threatened claims, actions, investigations, or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or any
Borrower or other any member of the Controlled Group with respect to a Pension
Plan or a Multiemployer Pension Plan which could reasonably be expected to have
a Material Adverse Effect. Neither any Borrower nor any other member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Pension Plan which would subject that Person to any
material liability. Within the past five years, neither any Borrower nor any
other member of the Controlled Group has engaged in a transaction that resulted
in a Pension Plan with an Unfunded Liability being transferred out of the
Controlled Group, except as could not reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, except as could not reasonably be
expected to have a Material Adverse Effect.

 

(ii)              (a) All contributions (if any) have been made to any
Multiemployer Pension Plan that are required to be made by any Borrower or any
other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable law; (b) neither any Borrower
nor any other member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Pension Plan, incurred any withdrawal liability
with respect to any such plan, or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could reasonably be expected to
result in a withdrawal or partial withdrawal from any such plan; and (c) neither
any Borrower nor any other member of the Controlled Group has received any
notice that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.

 



89 



 

8.1.21                Trade Relations. There exists no actual or, to the Loan
Parties’ knowledge, threatened termination, cancellation or limitation of, or
any modification or change in, the business relationship between any Loan Party
or any of its Subsidiaries and any customer or any group of customers whose
purchases individually or in the aggregate are material to the business of the
Loan Parties and their Subsidiaries, or with any material supplier, except in
each case, where the same could not reasonably be expected to have a Material
Adverse Effect, and there exists no present condition or state of facts or
circumstances which would prevent any Loan Party or any of its Subsidiaries from
conducting such business after the consummation of the transactions contemplated
by this Agreement in substantially the same manner in which it has heretofore
been conducted.

 

8.1.22                Labor Relations. Except as described on Schedule 8.1.22
hereto, as of the date hereof, neither any Loan Party nor any of its
Subsidiaries is a party to any collective bargaining agreement. There are no
material grievances, disputes or controversies with any union or any other
organization of any Loan Party’s or any of its Subsidiaries’ employees, or
threats of strikes, work stoppages or any asserted pending demands for
collective bargaining by any union or organization, except those that could not
reasonably be expected to have a Material Adverse Effect.

 

8.1.23                Leases. Schedule 8.1.23 hereto is a complete listing of
all capitalized leases of the Loan Parties and their Subsidiaries and all real
property leases of the Loan Parties and their Subsidiaries. Each Loan Party and
each of its Subsidiaries is in full compliance with all of the terms of each of
its respective capitalized and operating leases, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

 

8.1.24                Material Contracts. Set forth on Schedule 8.1.24 to the
First Amendment is a complete and accurate list as of the First Amendment
Effective Date of all Material Contracts of each of the Loan Parties and their
Subsidiaries, showing the parties and subject matter thereof and amendments and
modifications thereto. Each such Material Contract (a) is in full force and
effect and is binding upon and enforceable against each of the Loan Parties and
their Subsidiaries that is a party thereto and, to each Loan Party’s knowledge,
all other parties thereto in accordance with its terms; (b) has not been
otherwise amended or modified; and (c) is not in default due to the action of
any of the Loan Parties and their Subsidiaries or, to the knowledge of any Loan
Party, any other party thereto.

 

8.1.25                Related Businesses. As of the Closing Date, the Loan
Parties are engaged in the business of providing businesses with one-step
management programs to reuse, recycle and dispose of a wide variety of waste
streams and recyclables generated by their business. These operations require
financing on a basis such that the credit supplied can be made available from
time to time to the Loan Parties, as required for the continued successful
operation of the Loan Parties taken as a whole. Each Loan Party and each
Subsidiary of each Loan Party expects to derive benefit (and the board of
directors or equivalent governing body of each Loan Party and each Subsidiary of
each Loan Party has determined that such Loan Party or Subsidiary may reasonably
be expected to derive benefit), directly or indirectly, from a portion of the
credit extended by Lenders hereunder, both in its separate capacity and as a
member of the group of companies, since the successful operation and condition
of each Loan Party and each Subsidiary of each Loan Party is dependent on the
continued successful performance of the functions of the group as a whole. Each
Loan Party acknowledges that, but for the agreement of each of the other Loan
Parties to execute and deliver this Agreement, Administrative Agent and Lenders
would not have made available the credit facilities established hereby on the
terms set forth herein.

 



90 



 

8.1.26                Not a Regulated Entity. No Loan Party is an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940.

 

8.1.27                Margin Stock. No Loan Party or any of their Subsidiaries
is engaged, principally or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
No Loan proceeds or Letters of Credit will be used by the Loan Parties to
purchase or carry, or to reduce or refinance any Debt incurred to purchase or
carry, any Margin Stock or for any related purpose governed by Regulations T, U
or X of the Federal Reserve Board of Governors.

 

8.1.28                Foreign Assets Control Regulations and Anti-Money
Laundering.

 

(i)                 No Loan Party nor any Subsidiary is (i) a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Party and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a Person who engages in any dealings
or transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of such Section 2, or
(iii) a Person on the list of Specially Designated Nationals and Blocked Persons
or subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.

 

(ii)              Each of the Loan Parties and their Subsidiaries are in
compliance, in all material respects, with the Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 



91 



 

8.1.29                EEA Financial Institution. No Borrower is an EEA Financial
Institution.

 

8.1.30                Hedging Agreements. None of the Loan Parties and their
Subsidiaries is a party to, nor will it be a party to, any Hedging Agreement,
except as permitted under Section 9.2.1(vi).

 

8.1.31                OFAC. Each of the Borrowers and their Subsidiaries is and
will remain in compliance in all material respects with all U.S. economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it. None of the
Borrowers and their Subsidiaries and Affiliates is (a) a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions; (b) a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with that Person; or (c) controlled by
(including, without limitation, by virtue of that Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a foreign government that is the target
of U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

 

8.1.32                Patriot Act. Each of the Borrowers and their Subsidiaries
and Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto; (b) the Patriot Act; and (c)
other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

8.1.33                Related Agreements.

 

(i)                 The Loan Parties have furnished Administrative Agent true
and correct copies of the Related Agreements.

 

(ii)              The Loan Parties have duly taken all necessary company action
to authorize the execution, delivery, and performance of the Related Agreements
and the consummation of transactions contemplated by the Related Agreements.

 

(iii)            The Related Transaction will comply with all applicable legal
requirements, and all necessary governmental, regulatory, creditor, shareholder,
partner, and other material consents, approvals, and exemptions required to be
obtained by the Loan Parties and, to each Loan Party’s knowledge, each other
party to the Related Agreements in connection with the Related Transaction will
be, prior to consummation of the Related Transaction, duly obtained and will be
in full force and effect. As of the date of the Related Agreements, all
applicable waiting periods with respect to the Related Transaction will have
expired without any action being taken by any competent governmental authority
which restrains, prevents or imposes material adverse conditions upon the
consummation of the Related Transaction.

 



92 



 

(iv)             The execution and delivery of the Related Agreements did not,
and the consummation of the Related Transaction will not, violate any statute or
regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment, or decree of any court
or governmental body binding on any Loan Party or, to any Borrower’s knowledge,
any other party to the Related Agreements, or result in a breach of, or
constitute a default under, any material agreement, indenture, instrument, or
other document, or any judgment, order, or decree, to which any Loan Party is a
party or by which any Loan Party is bound or, to any Borrower’s knowledge, to
which any other party to the Related Agreements is a party or by which any such
party is bound.

 

(v)               As of the Closing Date, no statement or representation made in
the Related Agreements by any Loan Party or, to any Borrower’s knowledge, any
other Person, contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary in order to make
the statements made therein, in light of the circumstances under which they are
made, not misleading in any material respect.

 

8.1.34                Holdings. Holdings is not and has not, directly or
indirectly, engaged in any business activities, does not hold and has not held
any material assets, has not granted any Lien, and has not incurred any Debt,
other than (a) acting as a holding company and transactions incidental thereto;
(b) entering into the Loan Documents and the transactions required in this
Agreement or permitted in this Agreement to be performed by Holdings; (c)
receiving and distributing the dividends, distributions, and payments permitted
to be made to Holdings pursuant to Section 9.2.3; (d) entering into engagement
letters and similar agreements with attorneys, accountants, and other
professionals; and (e) issuing Equity Interests and performing its obligations
under its organizational documents, its governing documents, and agreements with
the holders of its Equity Interests.

 

8.1.35                Customers and Suppliers. There exists no actual or
threatened termination, cancellation, or limitation of, or modification to or
change in, the business relationship between (a) any of the Loan Parties and
their Subsidiaries, on the one hand, and any customer or any group thereof, on
the other hand, whose agreements with any of the Loan Parties and their
Subsidiaries are individually or in the aggregate material to the business or
operations of any of the Loan Parties and their Subsidiaries; or (b) of the Loan
Parties and their Subsidiaries, on the one hand, and any supplier or any group
thereof, on the other hand, whose agreements with any of the Loan Parties and
their Subsidiaries are individually or in the aggregate material to the business
or operations of any of the Loan Parties and their Subsidiaries. To the Loan
Parties’ knowledge there exists no present state of facts or circumstances that
could reasonably be expected to give rise to or result in any such termination,
cancellation, limitation, modification or change.

 



93 



 

8.1.36                Acquisition Term Loan Documents. As of the First Amendment
Effective Date, the Borrowers have delivered to the Administrative Agent true
and correct copies of the Acquisition Term Loan Documents. The Acquisition Term
Loan Documents are in full force and effect as of the First Amendment Effective
Date and have not been terminated, rescinded or withdrawn as of such date. The
execution, delivery and performance of the Acquisition Term Loan Agreement on
the First Amendment Effective Date does not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any governmental authority, other than consents or approvals that have
been obtained and that are still in full force and effect. This Agreement, the
other Loan Documents and the Obligations incurred hereunder and thereunder are
permitted to be incurred by the Acquisition Term Loan Documents. Each Person
that is a guarantor or a borrower under the Acquisition Term Loan Documents is a
Loan Party hereunder.

 

8.2              Continuous Nature of Representations and Warranties. Each
representation and warranty contained in this Agreement and the other Loan
Documents shall be continuous in nature and shall remain accurate, complete and
not misleading at all times during the term of this Agreement, except for
changes in the nature of any Loan Party’s or one of any Loan Party’s
Subsidiary’s business or operations that would render the information in any
Schedule attached hereto or to any other Loan Document either inaccurate,
incomplete or misleading, so long as Majority Lenders have consented to such
changes, such changes are expressly permitted by this Agreement or such changes
do not have or evidence a Material Adverse Effect. Without limiting the
generality of the foregoing, each Loan request made or deemed made pursuant to
subsection 4.1.1 hereof shall constitute a reaffirmation, as of the date of each
such Loan request, of each representation or warranty made or furnished to
Administrative Agent or any Lender by or on behalf of any Loan Party or any
Subsidiary of any Loan Party in this Agreement, any of the other Loan Documents,
or any instrument, certificate or financial statement furnished in compliance
with or in reference thereto.

 

8.3              Survival of Representations and Warranties. All representations
and warranties of the Loan Parties contained in this Agreement or any of the
other Loan Documents shall survive the execution, delivery and acceptance
thereof by Administrative Agent and each Lender and the parties thereto and the
closing of the transactions described therein or related thereto.

 

Article IX. COVENANTS AND CONTINUING AGREEMENTS

 

9.1              Affirmative Covenants. During the Term, and thereafter for so
long as there are any Obligations outstanding (other than indemnity Obligations
for which no claim has been made), the Loan Parties covenant that they shall:

 

9.1.1                    Visits and Inspections; Lender Meeting. Permit
(i) representatives of each Agent, and during the continuation of any Default or
Event of Default any Lender, from time to time, as often as may be reasonably
requested, but only during normal business hours, to visit and inspect the
Properties of each Loan Party and each of its Subsidiaries, inspect, audit and
make extracts from its books and records, and discuss with its officers, its
employees and its independent accountants, each Loan Party’s and each of its
Subsidiaries’ business, assets, liabilities, financial condition, business
prospects and results of operations and (ii) auditors engaged pursuant to
Section 3.9 (whether or not personnel of any Agent), from time to time, as often
as may be reasonably requested, but only during normal business hours, to visit
and inspect the Properties of each Loan Party and each of its Subsidiaries, for
the purpose of completing audits pursuant to Section 3.9. Each Agent, if no
Default or Event of Default then exists, shall give the Loan Parties reasonable
prior notice of any such inspection or audit. Without limiting the foregoing,
the Loan Parties will participate and will cause their key management personnel
to participate in a meeting with Administrative Agent and Lenders periodically
during each year (except that during the continuation of an Event of Default
such meetings may be held more frequently as requested by Administrative Agent
or Majority Lenders), which meeting(s) shall be held at such times and such
places as may be reasonably requested by Administrative Agent. The Collateral
Agent may, at Borrowers’ expense, conduct up to two visits per year; provided,
that, if a Default or Event of Default has occurred and is continuing, or if an
Excess Availability Triggering Event has occurred and prior to the Cure Date,
the Collateral Agent may perform an additional visit at Borrowers’ expense.

 



94 



 

9.1.2                    Notices.

 

(i)                 Notify Administrative Agent, for itself and on behalf of
Lenders, in writing, promptly after a Loan Party’s obtaining knowledge thereof,
of any of the following that affects a Loan Party: (a) the threat or
commencement of any proceeding or investigation, whether or not covered by
insurance, if an adverse determination could reasonably be expected to have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) the existence of
any Default or Event of Default; (d) any judgment in an amount exceeding
$500,000; (e) the assertion of any claim in respect of material Intellectual
Property, if an adverse resolution could reasonably be expected to have a
Material Adverse Effect; (f) any violation or asserted violation of any (1)
Anti-Terrorism Law or (2) any other Applicable Law if an adverse resolution
could reasonably be expected to have a Material Adverse Effect; (g) any
Environmental Release by a Loan Party or on any Property owned, leased or
occupied by a Loan Party; or receipt of any Environmental Notice; (h) the
discharge of or any withdrawal or resignation by Loan Parties’ independent
accountants; (i) any material change in accounting or financial reporting
practices; (j) the filing of any documentation with the IRS or any other
Governmental Authority outside the ordinary course of business, or (k) actual
termination, cancellation or material limitation of or any actual material
negative modification in or material change in the business relationship or
agreements with any Account Debtor whose business with Borrowers constitutes
more than 20% of Borrowers’ total revenue.

 

(ii)              Promptly notify Administrative Agent in writing of the
occurrence of any event or the existence of any fact which renders any
representation or warranty in this Agreement or any of the other Loan Documents
inaccurate, incomplete or misleading in any material respect as of the date made
or remade. In addition, the Loan Parties agree to provide Administrative Agent
with prompt written notice of any change in the information disclosed in any
Schedule hereto, as required under this Agreement, in each case after giving
effect to the materiality limits and Material Adverse Effect qualifications
contained therein.

 



95 



 

(iii)            No later than five (5) Business Days prior to the earlier of
the execution date or the effective date thereof, copies of substantially final
drafts of any proposed amendment, supplement, waiver or other modification under
or pursuant to the Acquisition Term Loan Documents or any other documentation
evidencing Debt from any other lender.

 

(iv)             Promptly upon delivery of or receipt of the same, any notices
of default under the Acquisition Term Loan Documents or any notices of any
Enforcement Action (as defined in the Intercreditor Agreement).

 

(v)               On the First Amendment Effective Date, fully executed and
assembled Acquisition Term Loan Documents.

 

9.1.3                    Financial Statements. Keep, and cause each of their
Subsidiaries to keep, adequate records and books of account with respect to its
business activities in which proper entries are made in accordance with
customary accounting practices reflecting all its financial transactions; and
cause to be prepared and furnished to Administrative Agent and each Lender, the
following, all to be prepared in accordance with GAAP applied on a consistent
basis:

 

(i)                 not later than one hundred twenty (120) days after the close
of each fiscal year of Holdings, unqualified (except for a qualification for a
change in accounting principles with which the accountant concurs) audited
financial statements of Holdings and its Subsidiaries as of the end of such
year, on a Consolidated basis, certified by a firm of independent certified
public accountants of recognized standing reasonably acceptable to
Administrative Agent (it being acknowledged by Administrative Agent that Semple,
Marchal & Cooper, LLP is acceptable) and, within a reasonable time thereafter a
copy of any management letter issued in connection therewith;

 

(ii)              [Reserved];

 

(iii)            not later than forty-five (45) days after the end of each
Fiscal Quarter, consolidated balance sheets of Holdings and its Subsidiaries as
of the end of that Fiscal Quarter, together with consolidated statements of
earnings and a consolidated statement of cash flows for that Fiscal Quarter and
for the period beginning with the first day of that Fiscal Year and ending on
the last day of that Fiscal Quarter, together with a comparison with the
corresponding period of the previous Fiscal Year and a comparison with the
budget for that period of the current Fiscal Year, together with a management
discussion and analysis, all certified by a Senior Officer of Holdings;

 

(iv)             not later than thirty (30) days after the end of each month
hereafter, unaudited interim financial statements of Holdings and its
Subsidiaries (balance sheet, income statement and cash flow statement without
notes) as of the end of such month and of the portion of the fiscal year then
elapsed, on a Consolidated and consolidating basis, presenting the financial
position and results of operations of Holdings and its Subsidiaries for such
month and period subject to changes from audit and year-end, quarterly or
monthly adjustments;

 



96 



 

(v)               together with each delivery of financial statements pursuant
to clause (i) of this subsection 9.1.3, and on a quarterly basis excluding the
fourth fiscal quarter (within forty-five (45) days of the end of each fiscal
quarter), a management report (a) setting forth in comparative form the
corresponding figures for the corresponding periods of the previous fiscal year
and the corresponding figures from the most recent Projections for the current
fiscal year delivered pursuant to subsection 9.1.7 and (b) identifying the
reasons for any significant variations;

 

(vi)             together with each delivery of financial statements pursuant to
clauses (i) and (iii) of this subsection 9.1.3, or more frequently if reasonably
requested by Administrative Agent, Holdings shall cause to be prepared and
furnished to Administrative Agent a Compliance Certificate in the form of
Exhibit 9.1.3 hereto (a “Compliance Certificate”). The Compliance Certificate
shall include (a) a certification to the effect that that Senior Officer has not
become aware of any Default or Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it, and (b) a written statement of Holdings’ management
setting forth a discussion of Holdings’ and its Subsidiaries’ financial
condition, changes in financial condition, and results of operations;

 

(vii)          together with each delivery of financial statements pursuant to
clause (i) of this subsection 9.1.3, and on a quarterly basis excluding the
fourth fiscal quarter (within forty-five (45) days of the end of each fiscal
quarter), a management report setting forth the individual consolidating amounts
for Holdings and its Subsidiaries and eliminations that reconcile to the
financial statements pursuant to clause (i) of this subsection 9.1.3;

 

(viii)        promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports which any Loan
Party has made available to holders of its public Equity Interests and copies of
any regular, periodic and special reports or registration statements which any
Loan Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefor or
any national securities exchange;

 

(ix)             upon request of Administrative Agent, copies of any annual
report to be filed with ERISA in connection with each Plan;

 

(x)               any other data or information required to be provided to the
Acquisition Term Agent or any Acquisition Term Lenders of any Loan Party, at the
same time such data or information is provided to the Acquisition Term Agent or
Acquisition Term Lenders, as applicable;

 

(xi)             on a quarterly basis (within forty-five (45) days of the end of
each fiscal quarter), a detailed list of Eligible Machinery and Equipment and an
address for such Eligible Machinery and Equipment (if such Eligible Machinery
and Equipment is not located at a Borrower’s location for which the Borrowers
have delivered the Administrative Agent a collateral access agreement in favor
of the Administrative Agent in form and substance satisfactory to the
Administrative Agent); and

 



97 



 

(xii)          such other data and information (financial and otherwise) as
Administrative Agent or any Lender, from time to time, may reasonably request,
bearing upon or related to the Collateral or the Loan Parties’ or any of their
Subsidiaries’ financial condition or results of operations.

 

9.1.4                    Borrowing Base Certificates.

 

(i)                 On or before the last day of each month from and after the
date hereof, the Borrowers shall deliver to Collateral Agent, in form acceptable
to Collateral Agent, a Borrowing Base Certificate as of the last day of the
immediately preceding month, with such supporting materials as Collateral Agent
shall reasonably request. If Collateral Agent shall request at any time (i) an
Event of Default has occurred and is continuing or (ii) following an Excess
Availability Triggering Event and continuing until the Cure Date or following
the occurrence of a Default or Event of Default and so long as it is continuing,
the Borrowers shall execute and deliver to Collateral Agent Borrowing Base
Certificates on or before the third (3rd) Business Day of each week, provided
that any referenced amounts with respect to unbilled Accounts will continue to
be updated monthly.

 

(ii)              Together with each delivery of a Borrowing Base Certificate,
the Borrower Representative shall deliver to Collateral Agent, in the form
reasonably acceptable to Collateral Agent, a detailed accounts receivable and
accounts payable aging of the Borrowers' accounts aged by invoice date, account
roll- forward with supporting details supplied from sales journals,
collection journals, credit registers and any other records, unbilled accrued
receivables report, unapplied deposits report, unbilled accrued payables
reports, deferred revenue report, detailed list of Eligible Accounts and
Eligible Unbilled Accounts,  access to review new major contracts (MSAs and
scope of work arrangements), sales tax accruals and a reconciliation to
Borrower's general ledger and the Borrowing Base Certificate delivered by the
Borrower as of such date and to such Borrower's most recent financial statements
and all with supporting information and materials as Collateral Agent shall
reasonably request.

 

9.1.5                    Landlord, Processor and Storage Agreements. Provide
Administrative Agent with access to review all agreements between any Loan Party
or any of its Subsidiaries and any landlord which owns or is the lessee of any
premises at which any books and records and may, from time to time, be kept. In
the event the Borrowers do not provide Administrative Agent with a landlord
waiver with respect to any such leased location, the Borrowers acknowledge that
Collateral Agent may, in Collateral Agent’s reasonable credit judgment,
establish a Reserve in the amount of three months’ rent for such location. In
the event the Term Lender receives a collateral access agreement from Borrowers,
Borrowers shall promptly deliver to the Administrative Agent a collateral access
agreement in favor of the Administrative Agent in form and substance
satisfactory to the Administrative Agent.

 



98 



 

9.1.6                    Guarantor Financial Statements. Deliver or cause to be
delivered to Administrative Agent financial statements, if any, for each
Guarantor (to the extent not consolidated with the financial statements
delivered to Administrative Agent under subsection 9.1.3) in form and substance
satisfactory to Administrative Agent at such intervals and covering such time
periods as Administrative Agent may request.

 

9.1.7                    Projections. No later than thirty (30) days after the
end of each fiscal year of Holdings, deliver to Administrative Agent (i) the
Projections of each of Holdings and each of its Subsidiaries for the forthcoming
fiscal year, month by month and (ii) any such other projections as required to
be delivered under the Acquisition Term Loan Agreement.

 

9.1.8                    Subsidiaries. Cause each Subsidiary of each Loan Party
(other than an Excluded Subsidiary) hereafter acquired or created, to execute
and deliver to Administrative Agent a joinder agreement in form and substance
reasonably acceptable to Administrative Agent whereby such Subsidiary would
become either an additional Borrower or Guarantor hereunder, the determination
as to whether such Subsidiary shall be a Borrower or a Guarantor to be made by
Administrative Agent, in its sole discretion. A Subsidiary which becomes a
Borrower hereunder shall by such joinder become a party to this Agreement as a
“Borrower” and subject to the terms, conditions and provisions of this
Agreement, which shall include, without limitation, a grant to Administrative
Agent pursuant to subsection 6.1.1 hereof of a first-priority (subject to the
Intercreditor Agreement) Lien the Collateral (subject only to Permitted Liens)
on all of its Properties of the types described in subsection 6.1.1; provided,
however, prior to the inclusion of any Accounts of such Borrower in the
Borrowing Base, Administrative Agent shall be satisfied with the results of a
field exam, conducted at the Loan Parties’ expense, as to such Accounts. A
Subsidiary which becomes a Guarantor hereunder shall by such joinder become a
party to this Agreement as a “Guarantor” and subject to the terms, conditions
and provisions of this Agreement, and in addition to but not in limitation of
the foregoing, shall grant to Administrative Agent, for the benefit of itself
and each Lender, a continuing Lien upon all Equity Interests, whether
certificated or uncertificated, in each of its Subsidiaries which are Loan
Parties, and comply with the provisions of subsection 6.1.3 hereof as if it were
an original party to this Agreement, except that the reference to “Parent” shall
be construed to be a reference to such Guarantor and the reference to “Quest”
shall be construed to be a reference to such Subsidiary and the reference to
“Pledge Agreement” shall be construed to be a reference to the Pledge Agreement
in form and substance satisfactory to Administrative Agent, Guarantor shall be
required to execute in connection with becoming a Guarantor hereunder.

 

9.1.9                    Deposit and Brokerage Accounts. For each deposit
account or brokerage account that any Borrower at any time opens after the
Closing Date, the Borrowers shall cause the depository bank or securities
intermediary, as applicable, to enter into a Control Agreement and/or blocked
account agreement in accordance with subsection 7.2.4, except to the extent any
such agreement is not required thereunder.

 

9.1.10                Use of Proceeds. The Revolving Credit Loans and Term Loans
shall be used solely for (i) the satisfaction of existing Debt of the Borrowers
to Citizens Bank, National Association, (ii) the Loan Parties’ general operating
capital needs and general corporate purposes in a manner consistent with the
provisions of this Agreement and all Applicable Law, (iii) other purposes
permitted under this Agreement, and (iv) to pay costs and fees in connection
with the Closing Date Transactions.

 



99 



 

9.1.11                Compliance with Laws. Comply with all (i) Anti-Terrorism
Laws and (ii) other Applicable Laws if the failure to comply with such other
Applicable Laws could reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Loan Party or Subsidiary, it shall act
promptly and diligently to investigate and report to Administrative Agent and
all appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.

 

9.1.12                Payment of Obligations. Pay, discharge or otherwise
satisfy as the same shall become due and payable (i) all material Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, which, if unpaid, could reasonably be expected to result
in the creation of a Lien upon its Property, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained and (ii) all material
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless such claims would not become a Lien on the Collateral and the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained.

 

9.1.13                Preservation of Existence. Preserve, renew and maintain in
full force and effect its legal existence under the Applicable Law of the
jurisdiction of its organization, other than as a result of a transaction
expressly permitted hereunder.

 

9.1.14                Maintenance of Properties, Permits, Etc. (i) Maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear and casualty or condemnation excepted, and make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice, (ii) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (iii) preserve or renew all of
its registered patents, trademarks, service marks and copyrights, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

9.1.15                SBA PPP Loans.

 

(i)                 Use of Proceeds. The Borrowers will (i) use all of the
proceeds of any SBA PPP Loan exclusively for CARES Forgivable Uses in the manner
required under the CARES Act, as amended, to obtain forgiveness of the largest
possible amount of such SBA PPP Loan and (ii) take all commercially reasonable
steps to have the SBA PPP Loans forgiven pursuant to the CARES Act and use
commercially reasonable efforts to conduct their business in a manner that
maximizes the amount of the SBA PPP Loans that is forgiven. The Borrowers
acknowledge that as of the Closing Date, in order to obtain forgiveness of the
largest possible amount of the SBA PPP Loans, the Borrowers would not be allowed
to use less than 60% of each SBA PPP Loan proceeds for CARES Payroll Costs,
subject to amendment.

 



100 



 

(ii)              CARES Act. The Borrowers and their use of the SBA PPP Loans
will comply in all material respects with the applicable requirements of the
CARES Act.

 

(iii)            Notice. The Borrowers will provide the Bank with (i) prompt
written notice (but in any event within two Business Days) of the failure of any
SBA PPP Loan incurred by any of the Borrowers to qualify for contingent
forgiveness under the CARES Act and (ii) if requested by the Bank, copies all
correspondence sent to, and received from, the SBA or SBA 7(a) lender bank.

 

9.1.16                Equipment Rental/Lease Agreements. To the extent that any
Equipment constitutes Eligible Machinery and Equipment that is rented or leased
to a Borrower’s customer and is located at such customer’s location and with
respect to all master service agreements or other contracts relating to any
Eligible Account, use commercially reasonable efforts to ensure that any such
rental lease or master service agreement is assignable to Borrower’s financing
sources.

 

9.1.17                Subcontractor Liens. (i) use commercially reasonable
efforts to prevent any contractor or subcontractor from obtaining or enforcing a
lien with respect to any contract to which any Loan Party is a party and (ii)
promptly notify the Administrative Agent if (x) any Loan Party fails to pay any
uncontested amounts to a subcontractor under any contract when due after any
applicable cure period or (y) any subcontractor obtains a lien with respect to
any contract to which any Loan Party is a party.

 

9.1.18                Information Systems. Not less than three (3) months prior
to the commencement of any program or process to implement a material change,
consolidation or modification of a Loan Party’s information technology and/or
enterprise resource planning software system, such Loan Party shall provide
notice of such proposed change, consolidation or modification to Administrative
Agent. From the commencement of such program or process through the completion
of such change, consolidation or modification, the Borrowers shall provide
Administrative Agent an update on the progress of such change, consolidation or
modification concurrently with the delivery of the written statement required to
be delivered pursuant to clause (b) of Section 9.1.3(vi) relating to the
Borrowers’ financial condition, changes in financial condition and results of
operations.

 

9.1.19                Key Performance Indicators. Contemporaneously with the
furnishing of a copy of each set of monthly financial statements pursuant to
Section 9.1.3(iv), a report summarizing key performance indicators of Holdings
and its Subsidiaries for the period then ending in form reasonably satisfactory
to the Administrative Agent (and in any event shall include (without limitation)
(1) any new material customers added or customers lost during the applicable
month being measured along with the gross profit impact of such change on an
annual basis and (2) the top 5 customers of Holdings and its Subsidiaries
measured by trailing twelve month gross profit).

 



101 



 

9.2              Negative Covenants. Until payment in full of the Obligations,
Holdings and each Borrower shall, unless at any time the Administrative Agent
otherwise expressly consents in writing, do the following:

 

9.2.1                    Debt. Not, and not permit any of the Loan Parties and
their Subsidiaries to, create, incur, assume, or suffer to exist any Debt,
except the following:

 

(i)                 Obligations under this Agreement and the other Loan
Documents;

 

(ii)              Debt of any of the Loan Parties (other than Holdings) and
their Subsidiaries secured by Liens permitted by Section 9.2.2, and extensions,
renewals, replacements, and refinancings thereof, so long as the aggregate
amount of all such Debt at any time outstanding does not exceed $500,000;

 

(iii)            Debt of any Loan Party to any other Loan Party, so long as (i)
that Debt is evidenced by a demand note in form and substance reasonably
satisfactory to Administrative Agent and pledged and delivered to Administrative
Agent pursuant to the Security Documents as additional collateral security for
the Obligations, and (ii) the obligations under that demand note are
subordinated to the obligations of the Loan Parties under the Loan Documents
(including the Obligations of Borrowers under this Agreement) in a manner
reasonably satisfactory to Administrative Agent;

 

(iv)             Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

 

(v)               Debt of any Loan Party to any employee, officer, or director
or any such Person’s spouse, estate, or estate-planning vehicle to repurchase
Equity Interests from that Person upon the death, disability, or termination of
employment of that employee, officer of director, so long as the aggregate
amount of all such Debt at any time outstanding does not exceed $250,000;

 

(vi)             unsecured Hedging Obligations consisting of commodity swap
agreements of the Loan Parties (other than Holdings) and their Subsidiaries in
an aggregate amount not to exceed $250,000 incurred for bona fide hedging
purposes and not for speculation with respect to risks arising in the ordinary
course of Borrowers’ business;

 

(vii)          Debt described on Schedule 9.2.1 and any extension, renewal,
replacement or refinancing thereof so long as the principal amount thereof is
not increased;

 

(viii)        the Debt to be Repaid (so long as that Debt is repaid on the First
Amendment Effective Date with the proceeds of the Acquisition Term Debt);

 

(ix)             Contingent Liabilities arising with respect to (i) customary
indemnification obligations by any of the Loan Parties (other than Holdings) and
their Subsidiaries in favor of purchasers in connection with dispositions
permitted under Section 9.2.9, and (ii) the guaranty by any of the Loan Parties
(other than Holdings) and their Subsidiaries of a lease, sublease, license, or
sublicense entered into in the ordinary course of business by another Loan Party
or any Subsidiary thereof;

 



102 



 

(x)               unsecured Debt incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business;

 

(xi)             so long as the Acquisition Term Debt is subject to the terms
and conditions of the Intercreditor Agreement, the Acquisition Term Debt in an
aggregate principal amount outstanding under this clause (xi) at any time not to
exceed the Term Loan Cap (as defined in the Intercreditor Agreement) at any time
outstanding and any permitted Refinancing (as defined in the Intercreditor
Agreement) thereof; provided, that, any Acquisition Term Debt that exceeds the
Term Loan Cap shall still be permitted hereunder to the extent it constitutes
Excess Term Loan Debt (as defined in the Intercreditor Agreement) under the
Intercreditor Agreement;

 

(xii)          Debt owed to any person or entity providing property, casualty or
liability insurance to any Borrower or any Subsidiary of any Borrower in
connection with the financing of insurance premiums in the ordinary course of
business to the extent not due and payable;

 

(xiii)        unsecured Debt of any Borrower or any of its Subsidiaries owing to
banks or other financial institutions under corporate credit cards issued to
officers and employees for business related expenses in the ordinary course of
business in an aggregate amount not to exceed $375,000 at any time outstanding;

 

(xiv)         [Reserved];

 

(xv)           Debt in the form of Capital Lease obligations or purchase money
obligations of any entity that becomes a Loan Party after the date hereof
pursuant to a Permitted Acquisition; provided, that (x) such Debt exists at the
time such entity becomes such a Subsidiary and is not created in contemplation
of or in connection with such entity becoming such a Subsidiary, (y) such Debt
is not guaranteed in any respect by any Borrower or Guarantor (other than by any
such entity that guaranteed such Debt at the time such entity became a
Subsidiary) and (z) such Debt in the aggregate does not exceed $750,000 at any
time outstanding and any renewals, extensions, or refinancings thereof so long
as the principal amount thereof is not increased;

 

(xvi)         Debt in an aggregate amount not to exceed $250,000 at any time
outstanding in connection with surety or similar bonds, letters of credit and
performance bonds obtained in the ordinary course of business of the Borrowers
and their Subsidiaries;

 

(xvii)      deposits supporting the performance of operating leases in the
ordinary course of business in an aggregate amount not to exceed $250,000 at any
time outstanding;

 



103 



 

(xviii)    unsecured Debt arising from agreements providing for customary
adjustments of purchase price or similar obligations, or from guarantees
securing the performance of any Borrower or any Subsidiary of any Borrower
pursuant to such agreements, in connection with any Permitted Acquisitions;

 

(xix)         cash obligations under incentive, non-compete, consulting,
deferred compensation, or other similar arrangements, other than sales
commissions, incurred by it in the ordinary course of business in an aggregate
amount not to exceed $2,000,000 at any time outstanding;

 

(xx)           (A) the Green Remedies Seller Note to the extent subject to the
Green Remedies Seller Note Subordination Agreement, (B) other unsecured seller
notes issued by Holdings of up to 150% of the EBITDA of the target for the most
recently ended twelve month period for which financial statements have been
delivered to Administrative Agent, in an aggregate amount not to exceed
$12,000,000 at any time outstanding to the extent subject to a subordination
agreement or other subordination arrangement in favor of the Obligations
reasonably acceptable to Administrative Agent and subject to documentation and
structure reasonably acceptable to the Administrative Agent and (C) other
unsecured earn-outs owing by Holdings of up to 150% of the EBITDA of the target
for the most recently ended twelve month period for which financial statements
have been delivered to Administrative Agent, in an aggregate amount not to
exceed $12,000,000 at any time outstanding the extent subject to a subordination
agreement or other subordination arrangement in favor of the Obligations
reasonably acceptable to Administrative Agent and subject to documentation and
structure reasonably acceptable to the Administrative Agent;

 

(xxi)         Debt consisting of SBA PPP Loans in an aggregate amount not to
exceed $1,408,000 at any time outstanding; and

 

(xxii)      other unsecured Debt of the Loan Parties and their Subsidiaries not
otherwise provided for herein in an aggregate amount not at any time exceeding
$750,000 at any time outstanding; provided, to the extent any such Debt is in
the form of seller notes, earn-out or similar obligations, such Debt shall only
be issued by Holdings and shall be subject to a subordination agreement or other
subordination arrangement in favor of the Obligations reasonably acceptable to
Administrative Agent.

 

9.2.2                    Liens. Not, and not permit any of the Loan Parties and
their Subsidiaries to, create or permit to exist any Lien on any of its real or
personal properties, assets, or rights of whatsoever nature (whether now owned
or hereafter acquired), except the following:

 

(i)                 Liens for taxes or other governmental charges (excluding any
Lien imposed pursuant to any provisions of ERISA) not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings so long as such Lien would not reasonably be expected
to materially adversely affect the Administrative Agent’s rights or the priority
of the Administrative Agent’s Lien on any Collateral and, in each case, for
which it maintains adequate reserves in accordance with GAAP and the execution
or other enforcement of which is effectively stayed;

 



104 



 

(ii)              Liens arising in the ordinary course of business any of the
Loan Parties (other than Holdings) and their Subsidiaries (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds, and similar obligations) for sums not
overdue or being diligently contested in good faith by appropriate proceedings
diligently prosecuted and not involving any advances or borrowed money or the
deferred purchase price of property or services and, in each case (1) for which
it maintains adequate reserves in accordance with GAAP and the execution or
other enforcement of which is effectively stayed and (2) only so long as payment
in respect of any such Lien is not at the time required and such Liens do not,
in the aggregate, materially detract from the value of the assets of such Loan
Party or any of its Subsidiaries or materially impair the use thereof in the
operation of the business of such Loan Party or any of its Subsidiaries;

 

(iii)            Liens described on Schedule 9.2.2 as of the First Amendment
Effective Date and renewals and extensions thereof on the assets currently
subject to those Liens;

 

(iv)             subject to the limitation set forth in Section 9.2.1(ii), the
following: (i) Liens arising in connection with Capital Leases (and attaching
only to the property being leased); (ii) Liens existing on property at the time
of the acquisition thereof by any of the Loan Parties (other than Holdings) and
their Subsidiaries (and not created in contemplation of that acquisition); and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring that property, so long as any such Lien attaches to the applicable
property within twenty (20) days of the acquisition thereof and attaches solely
to the property so acquired;

 

(v)               easements, rights of way, restrictions (including zoning
restrictions), covenants, encroachments, and other similar real estate charges
or encumbrances, minor defects or irregularities in title, and other similar
real estate Liens granted in the ordinary course of business not interfering in
any material respect with the ordinary conduct of the business of any Loan Party
or any Subsidiary thereof;

 

(vi)             leases, subleases, licenses, or sublicenses of the assets or
properties of any of the Loan Parties and their Subsidiaries, in each case
entered into in the ordinary course of business and not interfering in any
material respect with the business of any of the Loan Parties and their
Subsidiaries;

 

(vii)          customary set-off rights against depository accounts permitted
under this Agreement in favor of banks at which any of the Loan Parties and
their Subsidiaries maintains any such depository accounts, so long as those
set-off rights secure only the obligations of that Loan Party or that Subsidiary
to pay ordinary course fees and bank charges;

 



105 



 

(viii)        Liens consisting of precautionary filings of UCC financing
statements filed with respect to Operating Leases permitted under this Agreement
and any interest of title of a lessor under any Operating Lease permitted under
this Agreement;

 

(ix)             Liens arising under the Loan Documents;

 

(x)               Liens arising from judgments in circumstances not constituting
an Event of Default;

 

(xi)             Liens securing the Acquisition Term Debt to the extent
permitted by Section 9.2.1(xi) so long as such Liens are subject to the terms of
the Intercreditor Agreement; and

 

(xii)          other Liens incurred in the ordinary course of business of the
Loan Parties and their Subsidiaries with respect to obligations that do not in
the aggregate exceed $500,000 at any time outstanding.

 

9.2.3                    Restricted Payments. Not, and not permit any of the
Loan Parties and their Subsidiaries to, (a) make any dividend or distribution to
any holders of its Equity Interests; (b) purchase or redeem any of its Equity
Interests; (c) pay any management fees, transaction-based fees, or similar fees
to any of its equity holders or any Affiliate thereof; (d) make any payment on
account of Debt that has been contractually subordinated in right of payment to
the Obligations if that payment is not permitted at that time under the
applicable subordination terms and conditions; (e) make any prepayment of any
unsecured Debt or any Debt secured by a Lien that is junior or subordinated to
the Liens securing the Obligations; or (f) set aside funds for any of the
foregoing (any of the foregoing described in clauses (a) through (f), each a
“Restricted Payment”), except that:

 

(i)                 any Subsidiary may pay dividends or make other distributions
to a Loan Party and any Loan Party may pay dividends or make other distributions
to any Loan Party or any Subsidiary of any Loan Party;

 

(ii)              in the event the Borrowers file a consolidated, combined,
unitary or similar type income Tax return with Holdings, the Borrowers shall be
permitted to make distributions to Holdings to permit Holdings to pay federal
and state income Taxes when due and payable to the extent such Taxes are
attributable to the income of the Borrowers and their Subsidiaries;

 

(iii)            the Loan Parties and their Subsidiaries may make payments for
earn-outs and deferred purchase price payments in connection with Permitted
Acquisitions in an aggregate amount not to exceed of up to 150% of the EBITDA of
the target for the most recently ended twelve month period for which financial
statements have been delivered to Administrative Agent, provided that
immediately before and after giving effect to such payments the Payment
Conditions are satisfied;

 



106 



 

(iv)             in each case to the extent due and payable on a nonaccelerated
basis, each Borrower may make regularly scheduled payments of interest in
respect of subordinated Debt in the form of seller notes or earn-outs, provided,
that (a) the Payment Conditions are satisfied, and (b) such payments are
permitted under the applicable subordination agreement related thereto, and

 

(v)               each Borrower and each of its Subsidiaries may make dividends
or distributions payable solely in its Equity Interests;

 

(vi)             each Borrower and each of its Subsidiaries may make cash
payments under the Warrant solely to the extent such payments are permitted
under the Intercreditor Agreement; and

 

(vii)          the Loan Parties and their Subsidiaries may make payments in the
form of Equity Interests of Holdings as required by the Consideration Agreement
(as defined in the Green Remedies Acquisition Agreement as in effect on the date
hereof) as in effect on the date hereof.

 

9.2.4                    Mergers, Consolidations, Sales. Not, and not permit any
of the Loan Parties and their Subsidiaries to, (a) be a party to any merger or
consolidation; (b) change its state of incorporation or organization, its
organization type or organization identification number or change its legal
name; (c) sell, transfer, dispose of, convey, or lease any of its assets or
Equity Interests (including the sale of Equity Interests of any Subsidiary); (d)
sell or assign with or without recourse any receivables; (e) acquire all or any
substantial part of the properties of any Person; or (f) purchase or otherwise
acquire all or substantially all of the assets or any Equity Interests, or any
partnership or joint venture interest in, any other Person or make any
Acquisition, except the following:

 

(i)                 any merger or consolidation of a Loan Party or any
Subsidiary of a Loan Party with another Loan Party or another Wholly-Owned
Subsidiary of a Loan Party; provided, that a Loan Party shall be the surviving
entity in any merger or consolidation involving a Loan Party, a Borrower shall
be the surviving entity in any merger or consolidation involving a Borrower and
Holdings shall be the surviving entity in any merger or consolidation involving
Holdings;

 

(ii)              Permitted Acquisitions;

 

(iii)            dispositions of equipment that is substantially worn, damaged,
or obsolete; provided that in the case of any disposition of equipment financed
hereunder, the outstanding advance amount and all interest payable with respect
thereto shall be paid to the Administrative Agent to be applied to the Term Loan
as set forth herein;

 

(iv)             the licensing, on a non-exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business;

 

(v)               the lapse of registered patents, trademarks, copyrights and
other intellectual property of any Loan Party or any of its Subsidiaries to the
extent not economically desirable and useful in the conduct of its business;

 



107 



 

(vi)             transfers of assets (a) to a Loan Party by (x) a Loan Party
(other than Holdings, provided that the foregoing shall not limit Restricted
Payments permitted by Section 9.2.3) or (y) a Subsidiary of a Loan Party (other
than by a Borrower to such Subsidiary, provided that the foregoing shall not
limit Restricted Payments permitted by Section 9.2.3 hereof) or (b) to a
Borrower by a Borrower;

 

(vii)          sales of inventory in the ordinary course of business;

 

(viii)        dispositions of Cash Equivalent Investments;

 

(ix)             transfers of cash permitted by Section 9.2.9(xiii); and

 

(x)               so long as no Default or Event of Default exists and is
continuing, other dispositions, not provided for in any other clause of this
Section 9.2.4 in an aggregate amount not to exceed $500,000 during any
consecutive twelve-month period.

 

Notwithstanding the foregoing, in no event shall any disposition or transfer be
made to Quest Vertigent One, LLC other than pursuant to clause (ix) of this
Section 9.2.4.

 

9.2.5                    Modification of Certain Documents; Organizational Form.

 

(i)                 Not permit the organizational documents or governing
documents of any Loan Party to be amended or modified in any way that could
reasonably be expected to be adverse to the interests of the Lenders (it being
agreed that any change to the organizational or governing documents of Holdings
related to the board of directors or voting rights of equityholders shall be
deemed adverse to the interests of the Lenders).

 

(ii)              Not change, or allow any Loan Party to change, its state of
formation or its organizational form without providing the Administrative Agent
at least ten (10) Business Days’ prior written notice.

 

(iii)            Not amend, restate, supplement, waive, refinance, replace or
otherwise modify any provision of any of the Acquisition Term Loan Documents
except to the extent permitted by the Intercreditor Agreement.

 

(iv)             Not amend, restate, supplement, waive, refinance, replace or
otherwise modify any provision of the Green Remedies Seller Note unless
permitted by the Green Remedies Seller Note Subordination Agreement.

 

(v)               Without the prior written consent of the Administrative Agent,
not amend, waive or otherwise modify any provision of the Green Remedies
Acquisition Agreement or the documents and instruments delivered in connection
therewith if such amendment, waiver or modification would be material or adverse
to the Administrative Agent or the Lenders.

 

9.2.6                    Transactions with Affiliates. Not, and not permit any
of the Loan Parties and their Subsidiaries to, enter into, or cause, suffer, or
permit to exist any transaction, arrangement, or contract with any of its other
Affiliates (other than the Loan Parties) which is on terms which are less
favorable than are obtainable from any Person which is not one of its Affiliates
(except to the extent expressly permitted by Sections 9.2.3 and 9.2.4(i)).

 



108 



 

9.2.7                    Inconsistent Agreements. Not, and not permit any of the
Loan Parties and their Subsidiaries to, enter into any agreement containing any
provision that would (a) be violated or breached by any borrowing by Borrowers
under this Agreement or by the performance by any Loan Party of any of its
Obligations under this Agreement or under any other Loan Document; (b) prohibit
any Loan Party from granting to Administrative Agent and the Lenders a Lien on
any of its assets; or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to Holdings, any Borrower, or any other Subsidiary,
or incur or pay any Debt (or modify, extend or renew any agreement evidencing
Debt) owed to Holdings, any Borrower, or any other Subsidiary or to repay any
intercompany Debt, (ii) make loans or advances to any Loan Party, or (iii)
transfer any of its assets or properties to any Loan Party, other than (A)
customary restrictions and conditions contained in agreements relating to the
sale of all or a substantial part of the assets of any Subsidiary pending any
such sale, so long as those restrictions and conditions apply only to the
Subsidiary to be sold and that sale is permitted under this Agreement (but
those); (B) restrictions or conditions imposed by any agreement relating to
purchase money Debt, Capital Leases, and other secured Debt permitted by this
Agreement, so long as those restrictions or conditions apply only to the
property or assets securing that Debt; (C) customary provisions in leases and
other contracts restricting the assignment thereof; and (D) restrictions and
conditions set forth in the Loan Documents and the ABL Loan Documents.

 

9.2.8                    Business Activities; Holdings. (x) Not, and not permit
any of the Loan Parties and their Subsidiaries to, engage in any line of
business other than the businesses engaged in on the First Amendment Effective
Date and businesses reasonably related or reasonably complementary thereto, and
(y) not permit Holdings to engage in any trade or business other than acting as
a holding company for the Equity Interests of the Loan Parties and any
activities reasonably incidental thereto. Holdings shall not hold any cash or
Cash Equivalent Investment that is not subject to a Control Agreement.

 

9.2.9                    Investments. Not, and not permit any of the Loan
Parties and their Subsidiaries to, make or permit to exist any Investment in any
other Person, except the following:

 

(i)               contributions by Holdings, Borrowers, or any Subsidiary to the
capital of any Borrower;

 

(ii)              Investments constituting Debt permitted by Section 9.2.1;

 

(iii)            Contingent Liabilities constituting Debt permitted by Section
9.2.1 or Liens permitted by Section 9.2.2;

 

(iv)             Cash Equivalent Investments;

 

(v)               subject to Section 9.1.11, bank deposits in the ordinary
course of business;

 



109 



 

(vi)             Permitted Acquisitions;

 

(vii)          non-cash consideration received pursuant to the consummation of
asset dispositions and Permitted Acquisitions, in each case permitted under this
Agreement;

 

(viii)        bank deposits established in the ordinary course of business in
accordance with the Loan Documents;

 

(ix)           Investments listed on Schedule 9.2.9 as of the First Amendment
Effective Date;

 

(x)            advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes in the ordinary course of business;

 

(xi)           Investments by Holdings and its Subsidiaries in the Loan Parties
(other than Holdings);

 

(xii)          prepaid expenses and extensions of trade credit, in each case, in
the ordinary course of business and consistent with past practices;

 

(xiii)        Investments of cash into Quest Vertigent One, LLC to be used
solely for the purpose of paying consultant fees and general corporate expenses
of Quest Vertigent One, LLC in an amount not to exceed $50,000 in any Fiscal
Year; and

 

(xiv)         other Investments not provided for in any other clause of this
Section 11.9 in an aggregate amount not to exceed $250,000 so long as the
Payment Conditions are satisfied immediately before and after giving effect to
such Investment.

 

Notwithstanding the foregoing, in no event shall any Investment be made in Quest
Verging One, LLC other than pursuant to clause (xiii) of this Section 9.2.9.

 

9.2.10                Restriction of Amendments to Certain Documents. Not amend
or otherwise modify, or waive any rights under any Warrants, Related Agreement
or Material Contract, other than immaterial amendments, modifications, and
waivers not adverse to the interests of Administrative Agent or Lenders.

 

9.2.11                Fiscal Year; Accounting Policies. Not, and not permit any
of the Loan Parties and their Subsidiaries to (a) change its Fiscal Year or its
method of determining Fiscal Quarters or fiscal months or (b) make any change in
its accounting policies that is not required under GAAP.

 



110 



 

9.2.12                Financial Covenants.

 

(i)                 Fixed Charge Coverage Ratio. Not permit the Fixed Charge
Coverage Ratio for any Computation Period to be less than 1.10 to 1.00 for that
Computation Period.

 

(ii)              Senior Net Leverage Ratio. Not permit the Senior Net Leverage
Ratio as of the last day of any Computation Period to exceed the applicable
ratio set forth below for that Computation Period:

 

Computation 
Period Ending

Senior Net Leverage

Ratio

    December 31, 2020 3.25 to 1.00 March 31, 2021, June 30, 2021 and September
30, 2021 3.00 to 1.00 December 31, 2021 and March 31, 2022 2.75 to 1.00 June 30,
2022, September 30, 2022 and December 31, 2022 2.50 to 1.00 March 31, 2023 and
the last day of each Fiscal Quarter thereafter 2.00 to 1.00

 

Notwithstanding anything herein to the contrary (x) with respect to any
provision of the Loan Documents that references compliance or satisfaction with
the Senior Net Leverage Ratio required by this Section 9.2.12(ii) prior to
December 31, 2020, such provision shall be deemed to refer to the Senior Net
Leverage Ratio required as of December 31, 2020 and (y) the Borrowers and the
Administrative Agent shall negotiate in good faith to reset the maximum Senior
Net Leverage Ratios permitted under this Section 9.2.12(ii) to reflect the
impact of any Debt incurred in connection with any Permitted Acquisition as
permitted hereunder.

 

9.2.13                Compliance with Laws. Not, and shall not permit any of
their Subsidiaries to, fail to comply with the laws, regulations and executive
orders referred to in Sections 8.1.31 and 8.1.32.

 

9.2.14                Equity Interests of Subsidiaries. Not permit any Loan
Parties (excluding Holdings) or any of their Subsidiaries to issue any
additional Equity Interests, except to a Loan Party or other Subsidiary of a
Loan Party and except for director’s qualifying Equity Interests to the extent
required under applicable law. Not permit Holdings to issue any Disqualified
Equity Interests.

 

9.2.15                Tax Consolidation. Not permit any Loan Party or any
Subsidiary of any Loan Party to file or consent to the filing of any
consolidated income tax return with any Person other than Holdings (or a present
or future direct or indirect parent of Holdings), any other present or future
Loan Party and/or any present or future Subsidiary of any Loan Party.

 



111 



 

9.2.16                Bill-and-Hold Sales, Etc. Not permit any Loan Parties or
any of their Subsidiaries to make a sale to any customer on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, repurchase or return or
consignment basis.

 

9.2.17                Acquisition Term Debt. Not permit any Loan Parties or any
of their Subsidiaries to purchase or hold any of the Acquisition Term Debt.

 

9.2.18                Fiscal Year End. Not change, or permit any Subsidiary of
any Loan Party to change, its fiscal year end.

 

9.2.19                OFAC. Not (i) Become a Person whose property or interests
in property are blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Party and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079(2001)), (ii) engage in any dealings or transactions
prohibited by Section 2 of such executive order, or be otherwise associated with
any such Person in any manner violative of such Section 2, or (iii) become a
Person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.

 

9.2.20                Prepayments.

 

(i)                 Voluntary Prepayments. Not make any voluntary prepayment on
the Acquisition Term Debt unless the following conditions have been satisfied:
(a) no Default or Event of Default has occurred and is continuing or would
immediately result therefrom, (b) after giving effect to any such voluntary
prepayment, Excess Availability (as defined under the Intercreditor Agreement)
is not less than $3,000,000, and (c) Borrower Representative has delivered a
certificate to Administrative Agent certifying the satisfaction of the foregoing
conditions.

 

(ii)              Mandatory Prepayments. Not make any mandatory prepayment in
respect of Excess Cash Flow (as defined in the Acquisition Term Loan Agreement)
on the Acquisition Term Debt unless the following conditions have been
satisfied: (a) no Default or Event of Default has occurred and is continuing or
would immediately result therefrom, (b) after giving effect to any such
voluntary prepayment, Excess Availability (as defined under the Intercreditor
Agreement) is not less than $750,000, and (c) Borrower Representative has
delivered a certificate to Administrative Agent certifying the satisfaction of
the foregoing conditions; provided, however, provided, that, to the extent the
Loan Parties were not permitted to make such mandatory prepayment described
above because such conditions were not met, then the Loan Parties shall be
permitted to make such payments on the next Business Day that such conditions
are satisfied so long as for the 30 day period ending on the date of such
prepayment, Excess Availability (as defined in the Intercreditor Agreement) has
exceeded the sum of $750,000.

 



112 



 

Article X. CONDITIONS PRECEDENT

 

10.1          Initial Loans. Notwithstanding any other provision of this
Agreement or any of the other Loan Documents, and without affecting in any
manner the rights of Agents or any Lender under the other sections of this
Agreement, no Lender shall be required to make the Loans, nor shall Issuing Bank
be required to issue any Letter of Credit to be made or issued on the Closing
Date unless and until each of the following conditions has been and continues to
be satisfied or waived by Majority Lenders:

 

10.1.1                Documentation. Administrative Agent shall have received,
in form and substance satisfactory to Administrative Agent and its counsel, a
duly executed copy of this Agreement and the other Loan Documents, together with
such additional documents, instruments, opinions and certificates as
Administrative Agent and its counsel shall require in connection therewith from
time to time, all in form and substance satisfactory to Administrative Agent and
its counsel.

 

10.1.2                [Reserved].

 

10.1.3                No Litigation. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain or prohibit, or to obtain
damages in respect of, or which is related to or arises out of, this Agreement
or the consummation of the Initial Closing Date Transactions.

 

10.1.4                Closing Date – Minimum Excess Availability and
Consolidated EBITDA. Administrative Agent shall have received evidence that the
Borrowers have (i) Excess Availability of not less than $3,000,000 and (ii)
Consolidated EBITDA of at least $2,000,000 for the trailing twelve month period
calculated on a consolidated basis for Holdings and its Subsidiaries as of June
30, 2020.

 

10.1.5                Repayment of Existing Debt. (i) Administrative Agent shall
have received evidence that all Debt (including any commitments therefor) not
permitted under subsection 9.2.2 shall have been terminated and all outstanding
amounts therefor shall have been paid in full pursuant to documentation in form
and substance satisfactory to Administrative Agent and (ii) satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith.

 

10.1.6                Material Adverse Effect. As of the Closing Date, since
December 31, 2019, there has not been any material adverse change in the
business, assets, financial condition, income, performance or operations of any
Loan Party and no event or condition exists which would be reasonably likely to
result in any Material Adverse Effect.

 

10.1.7                UCC Filings and Lien Perfection. Administrative Agent
shall have received acknowledgments of all filings, notifications or
recordations necessary to perfect its Liens in the Collateral, as well as UCC,
intellectual property and other Lien searches and other evidence satisfactory to
Administrative Agent that such Liens are the only Liens upon the Collateral,
except Permitted Liens. Administrative Agent shall have received all possessory
collateral required to be delivered to Administrative Agent pursuant to the Loan
Documents, duly endorsed in a manner satisfactory to Administrative Agent
indicating Administrative Agent’s security interest therein.

 



113 



 

10.1.8                Officer’s Certificate. Administrative Agent shall have
received a certificate, in form and substance satisfactory to it, from a duly
authorized officer of the Loan Parties certifying that (a) each Loan Party is
now and, after giving effect to the initial Loans to be made and the initial
Letters of Credit to be issued hereunder and the consummation of each other
Closing Date Transaction, will be, Solvent; (b) no Default or Event of Default
exists or would result after giving effect to the Initial Closing Date
Transactions; (c) the representations and warranties set forth in Section 8 are
true and correct; and (d) the Loan Parties have complied with all agreements and
conditions to be satisfied by them under the Loan Documents.

 

10.1.9                Resolutions, Organizational Documents, Incumbency
Certificate. Administrative Agent shall have received a certificate of a duly
authorized officer of each Loan Party, certifying (a) that attached copies of
such Loan Party’s Organizational Documents are true and complete, and in full
force and effect, without amendment except as shown, (b) that an attached copy
of resolutions authorizing execution and delivery of the Loan Documents is true
and complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility, and (c) to the title,
name and signature of each Person authorized to sign the Loan Documents.
Administrative Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Loan Party in writing.

 

10.1.10            Legal Opinion. Administrative Agent shall have received a
written opinion of Olshan Frome Wolosky LLP, counsel to the Loan Parties, each
in form and substance satisfactory to Administrative Agent.

 

10.1.11            Good Standing Certificates. Administrative Agent shall have
received copies of the charter documents of each Loan Party, certified as
appropriate by the Secretary of State or another official of such Loan Party’s
jurisdiction of organization. Administrative Agent shall have received good
standing certificates for each Loan Party, issued by the Secretary of State or
other appropriate official of (a) such Loan Party’s jurisdiction of organization
and (b) each jurisdiction where such Loan Party’s conduct of business or
ownership of Property necessitates qualification, except where failure to
maintain such qualification could not reasonably be expected to result in a
Material Adverse Effect.

 

10.1.12            Insurance. Administrative Agent shall have received evidence
of the insurance and additional insured, lender loss payable and other
endorsements required hereunder and under the other Loan Documents, and
certificates of such insurance policies and/or endorsements naming
Administrative Agent, all in form and substance reasonably satisfactory to
Administrative Agent.

 

10.1.13            Due Diligence Financial Statements and Projections.
Administrative Agent shall have completed its business, financial and legal due
diligence of Loan Parties, including:

 



114 



 

(i)                 Administrative Agent or its Affiliates shall have conducted
a field examination of the Borrowers’ assets, liabilities, cash management
systems, books and records, and the results of such field examination shall be
reasonably satisfactory to Administrative Agent in all respects;

 

(ii)              Administrative Agent shall have received copies of (a) the
internally prepared monthly financial statements of Holdings and its
Subsidiaries on a Consolidated basis for the calendar month ending May 31, 2020,
(b) the audited Consolidated financial statements of Holdings and its
Subsidiaries for the fiscal year ended December 31, 2019, (c) the Projections of
Holdings and its Subsidiaries (1) on a monthly basis for the fiscal year ending
December 31, 2020, and (2) on an annual basis for the fiscal years ending
December 31, 2021 through December 31, 2024, and (d) evidence and materials
satisfactory to Administrative Agent demonstrating after giving effect to the
Initial Closing Date Transactions, pro forma compliance with all covenants of
this Agreement; and

 

(iii)            Administrative Agent shall have received its internal credit
committee approval.

 

10.1.14            Payment of Fees. The Loan Parties shall have paid all fees
and expenses, including the reasonable and documented fees and expenses of legal
counsel, to be paid to Administrative Agent and Lenders on the Closing Date.

 

10.1.15            Borrowing Base Certificate. Collateral Agent shall have
received a Borrowing Base Certificate prepared as of the Closing Date or as of
such other date as Collateral Agent may elect.

 

10.1.16            Third Party Waivers and Consents. Administrative Agent shall
have received, in form and substance reasonably satisfactory to Administrative
Agent, all consents, waivers, acknowledgments and other agreements from third
persons (including, without limitation, customs brokers) and Governmental
Authorities which Administrative Agent may deem necessary in order to permit,
protect and perfect its Lien upon the Collateral or to effectuate the provisions
or purposes of this Agreement and the other Loan Documents.

 

10.1.17            USA PATRIOT Act. The Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

10.1.18            Deposit and Lockbox Accounts. The Loan Parties shall have (i)
opened their main depository account with BBVA and (ii) opened lockbox and
blocked account agreements reasonably acceptable to the Administrative Agent,
including a springing deposit account Control Agreement with the Administrative
Agent in favor of the Administrative Agent.

 

10.1.19            Perfection Certificate. Administrative Agent shall have
received a Questionnaire and Perfection Certificate duly executed by the Loan
Parties, in form and substance acceptable to the Agent.

 



115 



 

10.2          Conditions Precedent to All Loans and Credit Accommodations. No
Lender shall be required to make any Loan, nor shall Issuing Bank be required to
issue any Letter of Credit unless and until the following conditions are
satisfied:

 

10.2.1                No Default or Event of Default. No Default or Event of
Default shall exist at the time of, or result from, such funding, issuance or
grant; and

 

10.2.2                Representations and Warranties. The representations and
warranties of each Loan Party and its Subsidiaries in the Loan Documents shall
be true and correct in all material respects (or, as to any representations and
warranties which are subject to a materiality or Material Adverse Effect
qualifier, true and correct in all respects) on the date of, and upon giving
effect to, such funding, issuance or grant (except for representations and
warranties that expressly relate to an earlier date or for such changes as
provided in Section 8.2).

 

Article XI. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

 

11.1          Events of Default. The occurrence of one or more of the following
events shall constitute an “Event of Default”:

 

11.1.1                Payment of Obligations. The Loan Parties shall fail to pay
any of the Obligations hereunder or under any Note (i) consisting of principal
on the due date thereof or (ii) consisting of interest, fees or any other
amount, within five (5) days after the due date thereof (in each instance,
whether due at stated maturity, on demand, upon acceleration or otherwise).

 

11.1.2                Misrepresentations. Any representation, warranty or other
statement made or furnished to Administrative Agent or any Lender by or on
behalf of any Loan Party in this Agreement, any of the other Loan Documents or
any instrument, certificate or financial statement furnished in compliance with
or in reference thereto proves to have been false or misleading in any material
respect when made, furnished or reaffirmed pursuant to Section 8.2 hereof.

 

11.1.3                Breach of Specific Covenants. Any Loan Party shall fail or
neglect to perform, keep or observe any covenant contained in any of the
following Sections or subsections: 6.2 (Other Collateral), 6.3 (Lien Perfection;
Further Assurances), 7.1.1 (Location of Collateral), 7.1.2 (Insurance of
Collateral), 7.2.4 (Maintenance of Blocked Accounts), 7.2.5 (Collection of
Accounts; Proceeds of Collateral), 9.1.1 (Visits and Inspections; Lender
Meeting), 9.1.3 (Financial Statements), 9.1.4 (Borrowing Base Certificates),
9.1.5 (Landlord, Processor and Storage Agreements), 9.1.7 (Projections), 9.1.8
(Subsidiaries), 9.1.9 (Deposit and Brokerage Accounts), 9.1.10 (Use of
Proceeds), 9.1.13 (Preservation of Existence), 9.1.14 (Maintenance of
Properties, Permits, Etc.), 9.1.15 (SBA PPP Loans), 9.1.16 (Acquisition Term
Debt), or 9.2 (Negative Covenants) hereof on the date that the Loan Parties are
required to perform, keep or observe such covenant.

 

11.1.4                Breach of Other Covenants. The Loan Parties shall fail or
neglect to perform, keep or observe any covenant contained in this Agreement
(other than a covenant which is dealt with specifically elsewhere in
Section 11.1 hereof) or any other Loan Document and the breach of such other
covenant is not cured to Administrative Agent’s satisfaction within thirty (30)
days after the sooner to occur of any Loan Party’s receipt of notice of such
breach from Administrative Agent or the date on which such failure or neglect
first becomes known to any officer of any Loan Party.

 



116 



 

11.1.5                Acquisition Term Loan Documents. After giving effect to
any applicable cure periods, any event of default shall have occurred under any
of the Acquisition Term Loan Documents.

 

11.1.6                Other Material Obligations. There shall occur any default
in the payment when due, or in the performance or observance of, any Material
Contract.

 

11.1.7                Other Defaults. There shall occur any default or event of
default on the part of any Loan Party under any agreement, document or
instrument to which such Loan Party is a party or by which such Loan Party or
any of its Property is bound, evidencing or relating to any Debt (other than the
Obligations) with an outstanding principal balance in excess of $750,000, if the
payment or maturity of such Debt is or could be accelerated in consequence of
such event of default or demand for payment of such Debt is made or could be
made in accordance with the terms thereof.

 

11.1.8                Uninsured Losses. Any material loss, theft, damage or
destruction of any portion of the Collateral having a fair market value of
$750,000, in the aggregate, if not fully covered (subject to such deductibles
and self-insurance retentions as Administrative Agent shall have permitted) by
insurance.

 

11.1.9                Insolvency and Related Proceedings. An Insolvency
Proceeding is commenced by a Loan Party; a Loan Party makes an offer of
settlement, extension or composition to its unsecured creditors generally; a
trustee is appointed to take possession of any substantial Property of or to
operate any of the business of a Loan Party; or an Insolvency Proceeding is
commenced against a Loan Party and such Loan Party consents to institution of
the proceeding, the petition commencing the proceeding is not timely contested
by such Loan Party, the petition is not dismissed within forty-five (45) days
after filing, or an order for relief is entered in the proceeding.

 

11.1.10            Business Disruption; Condemnation. There shall occur a
cessation of a substantial part of the business of Loan Party which could
reasonably be expected to have a Material Adverse Effect; or any Loan Party
shall suffer the loss or revocation of any material license or permit now held
or hereafter acquired by any Loan Party which loss could reasonably be expected
to have a Material Adverse Effect; or any Loan Party shall be enjoined,
restrained or in any way prevented by court, governmental or administrative
order from conducting all or any material part of its business affairs which
injunction, restraint or other prevention could reasonably be expected to have a
Material Adverse Effect; or any material lease or agreement pursuant to which
any Loan Party leases, uses or occupies any Property shall be canceled or
terminated prior to the expiration of its stated term, the cancellation or
termination of which could not reasonably be expected to have a Material Adverse
Effect; or any portion of the Collateral shall be taken through condemnation or
the value of such Property shall be impaired through condemnation which
condemnation or impairment could reasonably be expected to have a Material
Adverse Effect.

 



117 



 

11.1.11            Change of Control. A Change of Control shall occur.

 

11.1.12            Uninsured Losses. Any material loss, theft, damage or
destruction of any portion of the Collateral having a fair market value of
$750,000 in the aggregate, if not fully covered (subject to such deductibles and
self-insurance retentions as Administrative Agent shall have permitted) by
insurance.

 

11.1.13            ERISA. A Reportable Event shall occur which, in
Administrative Agent’s determination, constitutes grounds for the termination by
the Pension Benefit Guaranty Corporation of any Plan or for the appointment by
the appropriate United States district court of a trustee for any Plan, or any
Plan shall be terminated or any such trustee shall be requested or appointed, or
if any Loan Party is in “default” (as defined in Section 4219I(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from such Loan Party’s
complete or partial withdrawal from such Plan and any such event could
reasonably be expected to have a Material Adverse Effect.

 

11.1.14            Challenge to Agreement. Any Loan Party shall challenge or
contest in any action, suit or proceeding the validity or enforceability of this
Agreement or any of the other Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any Lien granted to
Administrative Agent or this Agreement or any of the other Loan Documents,
Obligations or perfection or priority of any Lien granted to Administrative
Agent shall cease to actually be legal and enforceable (other than as a result
of any action or inaction by Administrative Agent or any Lender).

 

11.1.15            Repudiation of or Default under Guaranty Agreement. Any
Guarantor shall revoke or attempt to revoke the Guaranty Agreement signed by
such Guarantor or shall repudiate such Guarantor’s liability thereunder or shall
be in default under the terms thereof.

 

11.1.16            Criminal Forfeiture. Any Loan Party shall be criminally
indicted or convicted under any law that could lead to a forfeiture of any
Property of any Loan Party.

 

11.1.17            Judgments. Any money judgment, writ of attachment or similar
process (collectively, “Judgments”) is issued or rendered against any Loan
Party, or any of their respective Property (i) in the case of money judgments,
in an amount of $750,000 or more for all such judgments, attachments or
processes in the aggregate, in each case in excess of any applicable insurance
with respect to which the insurer has admitted liability, and (ii) in the case
of non-monetary Judgments, such Judgment or Judgments (in the aggregate) could
reasonably be expected to have a Material Adverse Effect, in each case which
Judgment is not stayed, released or discharged within thirty (30) days.

 

11.1.18            Material Adverse Effect. Any event occurs which reasonably
could be expected to have a Material Adverse Effect.

 

11.1.19            Intercreditor Agreement. The provisions of the Intercreditor
Agreement, the Green Remedies Seller Note Subordination Agreement or any other
intercreditor or subordination agreement in favor of the Administrative Agent in
respect of the Obligations shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or the Acquisition Term Agent,
any lender under the Acquisition Term Loan Agreement or any other person party
to such agreements shall contest in any manner the validity or enforceability
thereof or deny that it has any further obligation thereunder, or the
Obligations for any reason shall not have the priority contemplated by this
Agreement, the Intercreditor Agreement, the Green Remedies Seller Note
Subordination Agreement or any other intercreditor or subordination described in
this Section 11.1.19, respectively.

 



118 



 

11.2          Acceleration of the Obligations. Upon or at any time after the
occurrence and during the continuance of an Event of Default, (i) the Revolving
Credit Commitments shall, at the option of Administrative Agent or Majority
Lenders, be terminated and/or (ii) Administrative Agent or Majority Lenders may
declare all or any portion of the Obligations at once due and payable without
presentment, demand protest or further notice by Administrative Agent or any
Lender, and the Loan Parties shall forthwith pay to Administrative Agent the
full amount of such Obligations, provided that, upon the occurrence of an Event
of Default specified in subsection 11.1.7 hereof, the Revolving Credit
Commitments shall automatically be terminated and all of the Obligations shall
become automatically due and payable, in each case without declaration, notice
or demand by Administrative Agent or any Lender.

 

11.3          Other Remedies. Upon the occurrence and during the continuance of
an Event of Default, Administrative Agent shall have and may exercise from time
to time the following other rights and remedies:

 

11.3.1                All of the rights and remedies of a secured party under
the UCC or under other Applicable Law, and all other legal and equitable rights
to which Administrative Agent or Lenders may be entitled, all of which rights
and remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other Loan Documents, and
none of which shall be exclusive.

 

11.3.2                The right to take immediate possession of the Collateral,
and to (i) require each Loan Party and each of its Subsidiaries to assemble the
Collateral, at the Loan Parties’ expense, and make it available to
Administrative Agent at a place designated by Administrative Agent which is
reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep and store the Collateral on such
premises until sold (and if such premises are owned by any Loan Party or
Subsidiary of a Loan Party, the Loan Parties shall not, and shall not permit any
of their Subsidiaries to, charge Administrative Agent for such entry and
storage).

 

11.3.3                The right to sell or otherwise dispose of all or any
Collateral in its then current condition, or after any further manufacturing or
processing thereof, at public or private sale or sales, with such notice as may
be required by law, in lots or in bulk, for cash or on credit, all as
Administrative Agent, in its sole discretion, may deem advisable. Administrative
Agent may, at Administrative Agent’s option, disclaim any and all warranties
regarding the Collateral in connection with any such sale. The Loan Parties
agree that ten (10) days’ prior written notice of any public or private sale or
other disposition of Collateral shall be reasonable notice thereof, and such
sale shall be at such locations as Administrative Agent may designate in such
notice. Administrative Agent shall have the right to conduct such sales on any
Loan Party’s or any of its Subsidiaries’ premises, without charge therefor, and
such sales may be adjourned from time to time in accordance with Applicable Law.
Administrative Agent shall have the right to sell, lease or otherwise dispose of
the Collateral, or any part thereof, for cash, credit or any combination
thereof, and Administrative Agent, on behalf of Lenders, may purchase all or any
part of the Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of such purchase price, may set off the amount of such
price against the Obligations. The proceeds realized from the sale of any
Collateral shall be applied in accordance with subsection 4.4.2. If any
deficiency shall arise, the Loan Parties shall remain jointly and severally
liable to Administrative Agent and Lenders therefor.

 



119 



 

11.3.4                Administrative Agent is hereby granted a license or other
right to use, without charge, each Loan Party’s and each of its Subsidiaries’
labels, patents, copyrights, licenses, rights of use of any name, trade secrets,
trade names, trademarks and advertising matter, or any Property of a similar
nature, as it pertains to the Collateral, in completing, advertising for sale
and selling any Collateral and each Loan Party’s and each of its Subsidiaries’
rights under all licenses and all franchise agreements shall inure to
Administrative Agent’s benefit.

 

11.3.5                Administrative Agent may, at its option, require the Loan
Parties to deposit with Administrative Agent funds equal to 103% of the LC
Amount and, if the Loan Parties fail to promptly make such deposit,
Administrative Agent may advance such amount as a Revolving Credit Loan (whether
or not an Overadvance is created thereby). Each such Revolving Credit Loan shall
be secured by all of the Collateral and shall constitute a Base Rate Revolving
Credit Loan. Any such deposit or advance shall be held by Administrative Agent
as a reserve to fund future drawings against such Letters of Credit. At such
time as all Letters of Credit have been drawn upon or expired, any amounts
remaining in such reserve shall be applied against any outstanding Obligations,
or, if all Obligations have been indefeasibly paid in full, returned to the Loan
Parties.

 

11.4          Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, during the continuance of any Event of Default, each Lender is hereby
authorized by the Loan Parties at any time or from time to time, with prior
written consent of Administrative Agent and with reasonably prompt subsequent
notice to the Loan Parties (any prior or contemporaneous notice to the Loan
Parties being hereby expressly waived) to setoff and to appropriate and to apply
any and all (i) balances held by such Lender at any of its offices for the
account of any Loan Party or any of its Subsidiaries (regardless of whether such
balances are then due to a Loan Party or its Subsidiaries), and (ii) other
property at any time held or owing by such Lender to or for the credit or for
the account of any Loan Party or any of its Subsidiaries, against and on account
of any of the Obligations. Except with respect to setoff amounts applied to
Product Obligations, any Lender exercising a right to setoff shall, to the
extent the amount of any such setoff exceeds its Pro Rata Percentage of the
amount set off, purchase for cash (and the other Lenders shall sell) interests
in each such other Lender’s pro rata share of the Obligations as would be
necessary to cause such Lender to share such excess with each other Lender in
accordance with their respective Pro Rata Percentages. Each Loan Party agrees,
to the fullest extent permitted by law, that any Lender may exercise its right
to setoff with respect to amounts in excess of its pro rata share of the
Obligations and upon doing so shall deliver such excess to Administrative Agent
for the benefit of all Lenders in accordance with the Pro Rata Percentages.

 



120 



 

11.5          Remedies Cumulative; No Waiver. All covenants, conditions,
provisions, warranties, guaranties, indemnities, and other undertakings of the
Loan Parties contained in this Agreement and the other Loan Documents, or in any
document referred to herein or contained in any agreement supplementary hereto
or in any schedule or in any Guaranty Agreement or Pledge Agreement given to
Administrative Agent or any Lender or contained in any other agreement between
any Lender and the Loan Parties or between Administrative Agent and the Loan
Parties heretofore, concurrently, or hereafter entered into, shall be deemed
cumulative to and not in derogation or substitution of any of the terms,
covenants, conditions, or agreements of the Loan Parties herein contained. The
failure or delay of Administrative Agent or any Lender to require strict
performance by the Loan Parties of any provision of this Agreement or to
exercise or enforce any rights, Liens, powers, or remedies hereunder or under
any of the aforesaid agreements or other documents or security or Collateral
shall not operate as a waiver of such performance, Liens, rights, powers and
remedies, but all such requirements, Liens, rights, powers, and remedies shall
continue in full force and effect until all Loans and other Obligations owing or
to become owing from the Loan Parties to Administrative Agent and each Lender
have been fully satisfied. None of the undertakings, agreements, warranties,
covenants and representations of the Loan Parties contained in this Agreement or
any of the other Loan Documents and no Default or Event of Default by the Loan
Parties under this Agreement or any other Loan Documents shall be deemed to have
been suspended or waived by Lenders, unless such suspension or waiver is by an
instrument in writing specifying such suspension or waiver and is signed by a
duly authorized representative of Administrative Agent and directed to the Loan
Parties.

 

11.6          Curative Equity.

 

(a)       Subject to the limitations set forth in Section 11.6(d), Borrowers may
cure (and will be deemed to have cured) an Event of Default arising out of a
breach of any of the financial covenants set forth in Section 9.2.12 (each such
financial covenant, a “Specified Financial Covenant”; each such Event of
Default, a “Specified Financial Covenant Default”) if Borrowers receive the cash
proceeds of Curative Equity within ten (10) Business Days after the earliest
date on which each applicable Specified Financial Covenant is required to be
tested for the applicable Computation Period pursuant to this Agreement (the
“Cure Period”).

 

(b)       Borrowers shall provide Administrative Agent with irrevocable written
notice during the Cure Period of their intent to cure the Specified Financial
Covenant(s) with Curative Equity (the “Cure Notice”) and shall promptly notify
Administrative Agent of their receipt of any proceeds of Curative Equity and
application of the proceeds of such Curative Equity in accordance with Section
4.3 so long as any payments on the Acquisition Term Debt result in a permanent
reduction in Acquisition Term Debt.

 

(c)       Upon receipt by the Borrowers of the Curative Equity (and application
of the proceeds of such Curative Equity in accordance with Section 4.3) and
delivery of a certificate by Borrower Representative to Administrative Agent
certifying as to the amount of the proceeds of any Curative Equity and that
those proceeds have been applied in accordance with Section 11.6(b) in an amount
equal to the amount which if applied to increase EBITDA for the Computation
Period would result in the Borrowers being in pro forma compliance with the
applicable Specified Financial Covenant(s) (which certificate shall also set
forth the calculation of the applicable Specified Financial Covenant being cured
in reasonable detail), then each applicable Specified Financial Covenant Default
will be deemed cured with no further action required by the Administrative
Agent. Before the date of the delivery of that certificate, any Specified
Financial Covenant Default that has occurred and is continuing will be deemed to
be continuing, and, as a result, the Lenders will have no obligation to make
additional loans or otherwise extend additional credit under this Agreement. If
Borrowers do not cure a Specified Financial Covenant Default as provided in this
Section 11.6, then that Specified Financial Covenant Default will continue
unless waived in writing by the Administrative Agent in accordance with this
Agreement.

 



121 



 

(d)       To the extent that proceeds of Curative Equity are received with
respect to any Fiscal Quarter, those proceeds will be deemed to be EBITDA for
purposes of determining compliance with the Specified Financial Covenant(s) for
that Fiscal Quarter and subsequent periods that include that Fiscal Quarter.
Notwithstanding any provision of this Agreement to the contrary, (i) Borrowers’
rights under this Section 11.6 (A) may be exercised no more than four times
during the term of this Agreement; (B) may be exercised no more than twice in
any period of four Fiscal Quarters; (C) may not be exercised in two consecutive
Fiscal Quarters and (D) may not be exercised if the amount of proceeds of the
Curative Equity, together with the aggregate amount of proceeds of all prior
Curative Equity, exceeds 20% of Consolidated EBITDA (calculated prior to giving
effect to such Curative Equity) in any trailing twelve month period; (ii) the
amount of proceeds of any Curative Equity may not be greater than or less than
the amount required to cause Borrowers to be in compliance with each applicable
Specified Financial Covenant(s) as at the end of the applicable Computation
Period (without giving effect to any prepayment of Debt); and (iii) the proceeds
of Curative Equity will be disregarded for purposes of determining EBITDA for
any pricing, financial covenant-based conditions, or baskets with respect to the
covenants contained in this Agreement and there will be no pro forma reduction
in Debt with the proceeds of any Curative Equity for determining compliance with
the Specified Financial Covenants or for determining any pricing, financial
covenant-based conditions, or baskets with respect to the covenants contained in
this Agreement, in each case in the Fiscal Quarter in which that Curative Equity
is used and each Computation Period ending on the last day of the following
three Fiscal Quarters.

 

Article XII. AGENTS

 

12.1          Authorization and Action. Each Lender hereby appoints and
authorizes Administrative Agent and Collateral Agent to take such action on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Each Lender
hereby acknowledges that Agents shall not have by reason of this Agreement
assumed a fiduciary relationship in respect of any Lender. In performing its
functions and duties under this Agreement, each Agent shall act solely as agent
of Lenders and shall not assume, or be deemed to have assumed, any obligation
toward, or relationship of agency or trust with or for, the Loan Parties. As to
any matters not expressly provided for by this Agreement and the other Loan
Documents (including without limitation enforcement and collection of the
Notes), each Agent may, but shall not be required to, exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of Majority Lenders (or a greater or lesser number of Lenders as
required in this Agreement), whenever such instruction shall be requested by
such Agent or required hereunder, or a greater or lesser number of Lenders if so
required hereunder, and such instructions shall be binding upon all Lenders;
provided that each Agent shall be fully justified in failing or refusing to take
any action which exposes such Agent to any liability or which is contrary to
this Agreement, the other Loan Documents or Applicable Law, unless such Agent is
indemnified to its satisfaction by the other Lenders against any and all
liability and expense which it may incur by reason of taking or continuing to
take any such action. If any Agent seeks the consent or approval of Majority
Lenders (or a greater or lesser number of Lenders as required in this
Agreement), with respect to any action hereunder, such Agent shall send notice
thereof to each Lender and shall notify each Lender at any time that Majority
Lenders (or such greater or lesser number of Lenders) have instructed such Agent
to act or refrain from acting pursuant hereto.

 



122 



 

12.2          Agents’ Reliance, Etc. Neither Agent nor any of its respective
Related Parties shall be liable for any action taken or omitted to be taken by
it or them under or in connection with this Agreement or the other Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Agent and its
Related Parties: (i) may treat each Lender party hereto as the holder of
Obligations until such Agent receives written notice of the assignment or
transfer of such Lender’s portion of the Obligations signed by such Lender and
in form reasonably satisfactory to Agent; (ii) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranties or representations to any Lender and shall not be responsible to
any Lender for any recitals, statements, warranties or representations made in
or in connection with this Agreement or any other Loan Documents; (iv) shall not
have any duty beyond such Agent’s customary practices in respect of loans in
which such Agent is the only lender, to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of the Loan Parties, to
inspect the property (including the books and records) of the Loan Parties, to
monitor the financial condition of the Loan Parties or to ascertain the
existence or possible existence or continuation of any Default or Event of
Default; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (vi) shall not be liable to any Lender for
any action taken, or inaction, by such Agent upon the instructions of Majority
Lenders (or a greater or lesser number of Lenders as required in this Agreement)
pursuant to Section 12.1 hereof or refraining to take any action pending such
instructions; (vii) shall not be liable for any apportionment or distributions
of payments made by it in good faith pursuant to Section 4 hereof; (viii) shall
incur no liability under or in respect of this Agreement or the other Loan
Documents by acting upon any notice, consent, certificate, message or other
instrument or writing (which may be by telephone, facsimile, telegram, cable,
e-mail transmission or telex) believed in good faith by it to be genuine and
signed or sent by the proper party or parties; and (ix) may assume that no Event
of Default has occurred and is continuing, unless such Agent has actual
knowledge of the Event of Default, has received notice from the Loan Parties or
the Loan Parties’ independent certified public accountants stating the nature of
the Event of Default, or has received notice from a Lender stating the nature of
the Event of Default and that such Lender considers the Event of Default to have
occurred and to be continuing. In the event any apportionment or distribution
described in clause (vii) above is determined to have been made in error, the
sole recourse of any Person to whom payment was due but not made shall be to
recover from the recipients of such payments any payment in excess of the amount
to which they are determined to have been entitled.

 



123 



 

12.3          BBVA and Affiliates. With respect to its commitment hereunder to
make Loans, BBVA shall have the same rights and powers under this Agreement and
the other Loan Documents as any other Lender and may exercise the same as though
it were not an Agent; and the terms “Lender,” “Lenders” or “Majority Lenders”
shall, unless otherwise expressly indicated, include BBVA in its individual
capacity as a Lender. BBVA and its Affiliates may lend money to, and generally
engage in any kind of business with, the Loan Parties, and any Person who may do
business with or own Equity Interests of any Loan Party, all as if BBVA were not
an Agent and without any duty to account therefor to any other Lender.

 

12.4          Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to herein and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. No Agent shall have any duty or responsibility, either
initially or on an ongoing basis, to provide any Lender with any credit or other
similar information regarding the Loan Parties.

 

12.5          Indemnification. Lenders agree to indemnify Agents (to the extent
not reimbursed by the Loan Parties), in accordance with their respective
Aggregate Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted by such
Agent under this Agreement; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse each Agent promptly upon demand for its ratable
share, as set forth above, of any out-of-pocket expenses (including attorneys’
fees) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiation, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and each other Loan
Document, to the extent that such Agent is not reimbursed for such expenses by
the Loan Parties. If after payment and distribution of any amount by any Agent
to Lenders, any Lender or any other Person, including the Loan Parties, any
creditor of any Loan Party, a liquidator, administrator or trustee in
bankruptcy, recovers from such Agent any amount found to have been wrongfully
paid to such Agent or disbursed by such Agent to Lenders, then Lenders, in
accordance with their respective Aggregate Percentages, shall reimburse such
Agent for all such amounts. The obligations of Lenders under this Section 12.5
shall survive the payment in full of all Obligations and the termination of this
Agreement.

 



124 



 

12.6          Rights and Remedies to Be Exercised by Administrative Agent Only.
Each Lender agrees that, except as set forth in Section 11.4, no Lender shall
have any right individually (i) to realize upon the security created by this
Agreement or any other Loan Document, (ii) to enforce any provision of this
Agreement or any other Loan Document, or (iii) to make demand under this
Agreement or any other Loan Document.

 

12.7          Agency Provisions Relating to Collateral. Each Lender authorizes
and ratifies each Agent’s entry into this Agreement and the Security Documents
for the benefit of Lenders. Each Lender agrees that any action taken by any
Agent with respect to the Collateral in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by any Agent of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all Lenders.
Administrative Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender to take any action
with respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected Administrative Agent’s Liens upon the Collateral,
for its benefit and the ratable benefit of Lenders. Lenders hereby irrevocably
authorize Administrative Agent, at its option and in its discretion, to release
any Lien granted to or held by Administrative Agent upon any Collateral (i) upon
termination of this Agreement and payment and satisfaction of all Obligations;
or (ii) constituting property being sold or disposed of if the Loan Parties
certify to Administrative Agent that the sale or disposition is made in
compliance with subsection 9.2.8 hereof (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry); or
(iii) constituting property in which no Loan Party owned any interest at the
time the Lien was granted or at any time thereafter; or (iv) in connection with
any foreclosure sale or other disposition of Collateral after the occurrence and
during the continuation of an Event of Default; or (v) if approved, authorized
or ratified in writing by Administrative Agent at the direction of all Lenders.
Upon request by Administrative Agent at any time, Lenders will confirm in
writing Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. No Agent shall have any obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Loan Party or is cared for, protected or insured or has been encumbered
or that the Liens granted to Administrative Agent herein or pursuant to the
Security Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of its rights,
authorities and powers granted or available to each Agent in this Section 12.7
or in any of the Loan Documents, it being understood and agreed that in respect
of the Collateral, or any act, omission or event related thereto, each Agent may
act in any manner it may deem appropriate, in its sole discretion, but
consistent with the provisions of this Agreement, including given each Agent’s
own interest in the Collateral as a Lender and that no Agent shall have any duty
or liability whatsoever to any Lender.

 

12.8          Resignation of Agent; Appointment of Successor. Each Agent may
resign as Administrative Agent or Collateral Agent by giving not less than
thirty (30) days’ prior written notice to Lenders and the Loan Parties. If
Administrative Agent shall resign under this Agreement, then, (i) subject to the
consent of the Loan Parties (which consent shall not be unreasonably withheld
and which consent shall not be required during any period in which a Default or
an Event of Default exists), Majority Lenders shall appoint from among Lenders a
successor Administrative Agent for Lenders or (ii) if a successor Administrative
Agent shall not be so appointed and approved within the thirty (30) day period
following Administrative Agent’s notice to Lenders and the Loan Parties of its
resignation, then Administrative Agent shall appoint a successor agent who shall
serve as Administrative Agent until such time as Majority Lenders appoint a
successor agent, subject to the Loan Parties’ consent as set forth above. Upon
its appointment, such successor agent shall succeed to the rights, powers and
duties of Administrative Agent and the term “Administrative Agent” shall mean
such successor effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement. If Collateral
Agent shall resign under this Agreement, then Administrative Agent shall assume
the rights, powers and duties of Collateral Agent hereunder; provided, that,
Administrative Agent may, in its discretion, appoint another Lender as the
successor Collateral Agent, in which case such successor Collateral Agent shall
assume the rights, powers and duties of Collateral Agent hereunder. After the
resignation of any Agent hereunder, the provisions of this Section 12 shall
inure to the benefit of such former Agent and such former Agent shall not by
reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Agent under this Agreement.

 



125 



 

12.9          Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

 

(i)                 is deemed to have requested that each Agent furnish such
Lender, promptly after it becomes available, a copy of each audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
such Agent;

 

(ii)              expressly agrees and acknowledges that Agents (i) do not make
any representation or warranty as to the accuracy of any Report and (ii) shall
not be liable for any information contained in any Report;

 

(iii)            expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Loan Parties and will rely significantly upon the Loan Parties’ books and
records as well as on representations of the Loan Parties’ personnel;

 

(iv)             agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner, in accordance with the provisions of Section 13.14;
and

 

(v)               without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (a) to hold each Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Loan Parties, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, any loan or other obligation of the Loan Parties; and (b) to pay and
protect, and indemnify, defend and hold each Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses and other amounts (including attorneys’ fees and
expenses) incurred by such Agent and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

 



126 



 

12.10      Administrative Agent’s Right to Purchase Commitments. Administrative
Agent shall have the right, but shall not be obligated, at any time upon written
notice to any Lender and with the consent of such Lender, which may be granted
or withheld in such Lender’s sole discretion, to purchase for Administrative
Agent’s own account all of such Lender’s interests in this Agreement, the other
Loan Documents and the Obligations, for the face amount of the outstanding
Obligations owed to such Lender, including without limitation all accrued and
unpaid interest and fees.

 

12.11      Intercreditor Agreement. Each Lender hereby authorizes and directs
the Administrative Agent to enter into the Intercreditor Agreement on its
behalf, perform the Intercreditor Agreement on its behalf and take any actions
thereunder as determined by the Administrative Agent to be necessary or
advisable to protect the interest of the Lenders, and each Lender agrees to be
bound by the terms of the Intercreditor Agreement.

 

Article XIII. MISCELLANEOUS

 

13.1          Power of Attorney. Each Loan Party hereby irrevocably designates,
makes, constitutes and appoints Administrative Agent (and all Persons designated
by Administrative Agent) as such Loan Party’s true and lawful attorney (and
agent-in-fact), solely with respect to the matters set forth in this
Section 13.1, and Administrative Agent, or Administrative Agent’s agent, may,
without notice to any Loan Party and in any Loan Party’s or Administrative
Agent’s name, but at the cost and expense of the Loan Parties:

 

13.1.1                At such time or times as Administrative Agent or such
agent, in its sole discretion, may determine, endorse any Loan Party’s name on
any checks, notes, acceptances, drafts, money orders or any other evidence of
payment or proceeds of the Collateral which come into the possession of
Administrative Agent or under Administrative Agent’s control.

 

13.1.2                At such time or times upon or after the occurrence and
during the continuance of an Event of Default, as Administrative Agent or its
agent in its sole discretion may determine: (i) demand payment of the Accounts
from the Account Debtors, enforce payment of the Accounts by legal proceedings
or otherwise, and generally exercise all of any Loan Party’s rights and remedies
with respect to the collection of the Accounts; (ii) settle, adjust, compromise,
discharge or release any of the Accounts or other Collateral or any legal
proceedings brought to collect any of the Accounts or other Collateral;
(iii) sell or assign any of the Accounts and other Collateral upon such terms,
for such amounts and at such time or times as Administrative Agent deems
advisable, and at Administrative Agent’s option, with all warranties regarding
the Collateral disclaimed; (iv) take control, in any manner, of any item of
payment or proceeds relating to any Collateral; (v) prepare, file and sign any
Loan Party’s name to a proof of claim in bankruptcy or similar document against
any Account Debtor or to any notice of lien, assignment or satisfaction of lien
or similar document in connection with any of the Collateral; (vi) receive, open
and dispose of all mail addressed to any Loan Party and notify postal
authorities to change the address for delivery thereof to such address as
Administrative Agent may designate; (vii) endorse the name of any Loan Party
upon any of the items of payment or proceeds relating to any Collateral and
deposit the same to the account of Administrative Agent on account of the
Obligations; (viii) endorse the name of any Loan Party upon any chattel paper,
document, instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to the Accounts, Inventory and any other Collateral;
(ix) use any Loan Party’s stationery and sign the name of any Loan Party to
verifications of the Accounts and notices thereof to Account Debtors; (x) use
the information recorded on or contained in any data processing equipment and
Computer Hardware and Software relating to the Accounts, Inventory, Equipment
and any other Collateral; (xi) make and adjust claims under policies of
insurance; and (xii) do all other acts and things necessary, in Administrative
Agent’s determination, to fulfill any Loan Party’s obligations under this
Agreement.

 



127 



 

The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.

 

13.2          Indemnity. EACH LOAN PARTY SHALL INDEMNIFY EACH ARRANGER, EACH
AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING BANK, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNIFIED PERSON”) AGAINST, AND HOLD EACH INDEMNIFIED PERSON HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, AND DISBURSEMENTS (INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNIFIED PERSON), INCURRED
BY ANY INDEMNIFIED PERSON OR ASSERTED AGAINST ANY INDEMNIFIED PERSON BY ANY
THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
MATERIALS OF ENVIRONMENTAL CONCERN ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY,
WHETHER BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
OR ANY LOAN PARTY’S OR ANY OF ITS SUBSIDIARIES’ DIRECTORS, MANAGERS, EQUITY
OWNERS OR CREDITORS, AND REGARDLESS OF WHETHER ANY INDEMNIFIED PERSON IS A PARTY
THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNIFIED PERSON
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, INCLUDING ITS OWN ORDINARY NEGLIGENCE, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNIFIED PERSONS OR BY REASON OF STRICT LIABILITY IMPOSED
WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNIFIED PERSONS; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNIFIED PERSON, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS (X) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PERSON. Without limiting the generality of the foregoing, these indemnities
shall extend to any claims asserted against any Indemnified Person by any Person
under any Environmental Laws by reason of any Loan Party’s or any other Person’s
failure to comply with laws applicable to solid or hazardous waste materials or
other toxic substances. Notwithstanding any contrary provision in this
Agreement, the obligation of the Loan Parties under this Section 13.2 shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 



128 



 

13.3          Amendment and Waivers.

 

13.3.1                No amendment or waiver of any provision of this Agreement
or any other Loan Document (including without limitation any Note), nor consent
to any departure by the Loan Parties therefrom, shall in any event be effective
unless the same shall be in writing and signed by Majority Lenders and the Loan
Parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that this
Section shall not apply to amendments to this Agreement that have been made
pursuant to Section 4.9; provided further that no amendment, waiver or consent
shall be effective to:

 

(i)                 (a) increase any Lender’s Revolving Credit Commitment or
Term Loan Commitment; (b) reduce the principal of, interest on, or fees due in
respect to any amount payable hereunder to any Lender; or (c) postpone any date
fixed for any payment of principal of, or interest on, any amounts payable
hereunder to any Lender, in each case, without the written consent of each
Lender directly affected thereby;

 

(ii)              (a) amend the number of Lenders that shall be required for
Lenders or any of them to take any action hereunder; (b) except as otherwise
expressly permitted herein or in any other Loan Document, release or discharge
any Person liable for the performance of any obligations of any Loan Party
hereunder or under any of the Loan Documents; (c) amend the definition of the
term Majority Lenders; (d) amend this Section 13.3; (e) amend subsection 4.4.2;
or (f) except as otherwise expressly permitted herein or in any other Loan
Document, release any substantial portion of the Collateral except to the extent
expressly permitted by this Agreement or the Intercreditor Agreement, in each
case, without the written consent of each Lender;

 



129 



 

(iii)            change any definitions or any other provision in a manner that
would alter the nature of the secured position of any Derivative Obligation
Provider or its entitlement to a pro rata allocation among Lenders of assets
upon termination or acceleration of Obligations, without the written consent of
each Lender and Derivative Obligation Provider directly affected thereby; or

 

(iv)             affect the rights or duties of any Agent or Issuing Bank (as
applicable) under this Agreement or any other Loan Document, without the written
consent of such Agent or Issuing Bank (as applicable).

 

13.3.2                Notwithstanding the foregoing provisions of this Section
13.3:

 

(i)                 no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except to the extent the
consent of such Lender would be required under clause (i) of subsection 13.3.1;

 

(ii)              technical and conforming modifications to the Loan Documents
may be made with the consent of the Loan Parties and Administrative Agent to the
extent necessary to integrate any Requested Increase Amount in accordance with
Section 2.4; and

 

(iii)            Administrative Agent and the Loan Parties may amend any Loan
Document to correct an obvious, immaterial or administrative error or omission,
or to effect administrative changes that are not adverse to any Lender, and such
amendment shall become effective without any further consent of any other party
to such Loan Document if the same is not objected to in writing by Majority
Lenders within five (5) Business Days following receipt of notice thereof.

 

13.3.3                If a fee is to be paid by the Loan Parties in connection
with any waiver or amendment hereunder, the agreement evidencing such amendment
or waiver may, at the discretion of Administrative Agent (but shall not be
required to), provide that only Lenders executing such agreement by a specified
date may share in such fee (and in such case, such fee shall be divided among
the applicable Lenders on a pro rata basis without including the interests of
any Lenders who have not timely executed such agreement).

 

13.4          Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 



130 



 

13.5          Right of Sale; Assignment; Participations. This Agreement, the
Other Agreements and the Security Documents shall be binding upon and inure to
the benefit of the successors and assigns of each Loan Party, Administrative
Agent and each Lender; provided, however, that, no Loan Party may sell, assign
or transfer any interest in this Agreement, any of the other Loan Documents, or
any of the Obligations, or any portion thereof, including, without limitation,
such Loan Party’s rights, title, interests, remedies, powers and duties
hereunder or thereunder. The Loan Parties hereby consent to any Lender’s
participation, sale, assignment, transfer or other disposition, at any time or
times hereafter, of this Agreement and any of the other Loan Documents, or of
any portion hereof or thereof, including, without limitation, such Lender’s
rights, title, interests, remedies, powers and duties hereunder or thereunder
subject to the terms and conditions set forth in this Section 13.5; provided,
that no such participation, sale, assignment, transfer or other disposition
shall be made to (i) a Defaulting Lender, (ii) any Loan Party or any Subsidiary
of a Loan Party, (iii) an Affiliate of a Loan Party or (iv) any direct
competitor of any Loan Party or any Subsidiary of a Loan Party.

 

13.5.1                Sales; Assignments. Each Lender hereby agrees that, with
respect to any sale or assignment (i) no such sale or assignment shall be for an
amount of less than $5,000,000, (ii) each such sale or assignment shall be made
on terms and conditions which are customary in the industry at the time of the
transaction, (iii) each such sale or assignment shall include an equal
percentage of the Revolving Credit Commitments and Term Loan Commitments of the
assigning Lender, (iv) with respect to each such assignment to a Person that is
not a Lender or an Affiliate of a Lender, (a) Administrative Agent, (b) in the
case of assignments of Revolving Credit Commitments and Issuing Bank, and (c) in
the absence of a Default or Event of Default, Borrower Representative shall have
consented thereto, such consent not to be unreasonably withheld or delayed,
(v) the assigning Lender shall pay to Administrative Agent a processing and
recordation fee of $3,500; provided, that, Administrative Agent may waive such
fee in its discretion, (vi) no sale or assignment shall be made to any
Ineligible Lender and (vii) Administrative Agent, the assigning Lender and the
assignee Lender shall each have executed and delivered an Assignment and
Acceptance Agreement. After such sale or assignment has been consummated (x) the
assignee Lender thereupon shall become a “Lender” for all purposes of this
Agreement and (y) the assigning Lender shall have no further liability for
funding the portion of Revolving Credit Commitments assumed by such other
Lender.

 

13.5.2                Participations. Any Lender may grant participations in its
extensions of credit hereunder to any other Lender or other lending institution
(a “Participant”), provided that (i) no such participation shall be for an
amount of less than $5,000,000, (ii) no Participant shall thereby acquire any
direct rights under this Agreement, except that each Participant shall be
entitled to the benefits of Section 3.11 (subject to the requirements and
limitations therein, including the requirements of subsection 3.11.3 (it being
understood that the documentation required under subsection 3.11.3 shall be
delivered to the originating Lender)), subsection 4.1.9 and Section 4.8 to the
same extent as if it were a Lender and had acquired its interest by assignment;
provided however that such Participant (a) shall be subject to the provisions of
subsection 13.5.6 as if it were an assignee and (b) shall not be entitled to
receive any greater payment under Section 3.11, subsection 4.1.9 or Section 4.8,
with respect to any participation, than its originating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation, (iii) no Participant shall be granted any right to
consent to any amendment, except to the extent any of the same pertain to
(a) reducing the aggregate principal amount of, or interest rate on, or fees
applicable to, its participation interest or (b) extending the final stated
maturity of its participation interest or the stated maturity of any portion of
any payment of principal of, or interest or fees applicable to, any of its
participation interest; provided that the rights described in this subclause (b)
shall not be deemed to include the right to consent to any amendment with
respect to or which has the effect of requiring any mandatory prepayment of any
portion of any Loan or any amendment or waiver of any Default or Event of
Default, (iv) no sale of a participation in extensions of credit shall in any
manner relieve the originating Lender of its obligations hereunder, (v) the
originating Lender shall remain solely responsible for the performance of such
obligations, (vi) the Loan Parties and Administrative Agent shall continue to
deal solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (vii) all amounts payable by the Loan Parties hereunder
shall be determined as if the originating Lender had not sold any such
participation. Each Lender, acting for this purpose as an agent of Borrowers,
shall maintain at its offices a record of each agreement or instrument effecting
any participation and a register (each a “Participation Register”) meeting the
requirements of 26 C.F.R. §5f.103-1(c) for the recordation in book entry form of
the names and addresses of its Participants and their rights with respect to
principal amounts (and stated interest) of each Participant’s interest in the
Loans from time to time. The entries in each Participation Register shall be
conclusive absent manifest error.

 



131 



 

13.5.3                Certain Agreements of the Loan Parties. The Loan Parties
agree that (i) they will use their best efforts to assist and cooperate with
each Lender in any manner reasonably requested by such Lender to effect the sale
of participation in or assignments of any of the Loan Documents or any portion
thereof or interest therein, including, without limitation, assisting in the
preparation of appropriate disclosure documents and making members of management
available at reasonable times to meet with and answer questions of potential
assignees and Participants; and (ii) subject to the provisions of Section 13.14
hereof, such Lender may disclose credit information regarding the Loan Parties
to any potential Participant or assignee.

 

13.5.4                Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

13.5.5                Register. Administrative Agent, acting for this purpose as
an agent of Borrowers, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation in book entry form of the names and addresses of the Lenders,
and the commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive absent manifest error. The Register shall be available for
inspection by Borrowers, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding anything to the contrary contained in
this Agreement, the Loans are registered obligations for tax purposes and the
right, title and interest of the Lenders in and to such Loans shall be
transferable only in accordance with the terms of this Agreement. This
subsection 13.5.5 shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.

 



132 



 

13.5.6                Replacement of Lenders. If (i) any Lender requests
compensation under Section 4.8, or (ii) a Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.11, or (iii) any Lender, whose consent is
required in connection with any proposed amendment, waiver, or consent hereunder
that requires the consent of all Lenders or all affected Lenders and as to which
the consent of Majority Lenders is obtained, does not consent to such proposed
amendment, waiver, or consent, or (iv) any Lender is a Defaulting Lender, then
the Loan Parties may, at their sole expense and effort (including any processing
and recordation fee required to be paid in accordance with this Section 13.5),
upon notice to such Lender and Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 13.5), all of its interests, rights and
obligations under this Agreement to an assignee selected by the Loan Parties
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (a) the Loan Parties shall have
received the prior written consents of Administrative Agent and, in the event of
an assignment of Revolving Credit Commitments and Issuing Bank, which consents
shall not unreasonably be withheld, (b) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal, accrued interest and
fees) or the Loan Parties (in the case of all other amounts), (c) in the case of
any such assignment resulting pursuant to clause (i) or (ii) above, such
assignment will result in a material reduction in such compensation or payments,
(d) in the case of any such assignment resulting pursuant to clause (iii) above,
all such non-consenting Lenders shall be replaced and, at the time of such
replacement, each such new Lender consents to the proposed amendment, waiver, or
consent and (e) the assignor under an assignment pursuant to this subsection
13.5.6 need not execute an Assignment and Acceptance Agreement. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Loan Parties to require such assignment and delegation cease to apply.

 

13.6          Cumulative Effect; Conflict of Terms. The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement. Except as otherwise provided in any of the other
Loan Documents by specific reference to the applicable provision of this
Agreement, if any provision contained in this Agreement is in direct conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.

 

13.7          Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument. Any executed counterpart of this Agreement delivered by fax or
as a PDF file contained in an e-mail transmission to the other parties hereto
shall constitute an original counterpart of this Agreement.

 



133 



 

13.8          Notices and Communications.

 

13.8.1                Notices. Except as otherwise provided herein, all notices,
requests and demands to or upon a party hereto, to be effective, shall be in
writing, and shall be sent by certified or registered mail, return receipt
requested, by personal delivery against receipt, by overnight courier or by
facsimile and, unless otherwise expressly provided herein, shall be deemed to
have been validly served, given, delivered or received immediately when
delivered against receipt, three (3) Business Days after deposit in the mail,
postage prepaid, one (1) Business Day after deposit with an overnight courier
or, in the case of facsimile notice, when sent with respect to machine
confirmed, addressed as follows:

 

  (A) If to Administrative Agent: BBVA USA
8080 North Central Expressway, Suite 1500
Dallas, TX 75206
Attention: Jason Nichols
Phone: (214) 346-2749
Facsimile: (972) 705-8952         With a copy to: Dorsey & Whitney LLP
300 Crescent Ct, Suite 400
Dallas, Texas 75201
Attention: Jamie G. Whatley
Facsimile: (214) 292-8850         (B) If to the Loan Parties: Quest Resource
Management Group, LLC
3481 Plano Parkway
The Colony, Texas 75056
Attention: Laurie L. Latham
Phone: (972) 464-0011
Facsimile: (866) 492-7478         With a copy to: Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention: Jason S. Saltsberg
Phone: (212) 451-2320
Facsimile: (212) 451-2222        

(C) If to any Lender, at its address indicated on the administrative detail
forms delivered to Administrative Agent.

 

or to such other address as each party may designate for itself by notice given
in accordance with this Section 13.8; provided, however, that any notice,
request or demand to or upon Administrative Agent or a Lender pursuant to
subsection 4.1.1 or 5.2.2 hereof shall not be effective until received by
Administrative Agent or such Lender.

 

13.8.2                The Platform. Each Loan Party hereby acknowledges that
Administrative Agent will make available to the Lenders and Issuing Bank
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Loan Party Materials”) by posting Loan Party Materials
on Debt Domain, SyndTrak, IntraLinks or another similar electronic system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” ADMINISTRATIVE
AGENT AND ITS RELATED PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
LOAN PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE LOAN PARTY MATERIALS. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
IN CONNECTION WITH THE LOAN PARTY MATERIALS OR THE PLATFORM. In no event shall
any Agent or any of its Related Parties have any liability to any Loan Party,
any Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Loan Party’s or Agent’s transmission of the Loan Party
Materials through the internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent or any of its Related
Parties; provided, however, that in no event shall any Agent or any of its
Related Parties have any liability to any Loan Party, any Lender, any Issuing
Bank or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 



134 



 

13.9          Consent. Whenever Administrative Agent’s, Collateral Agent’s,
Majority Lenders’ or all Lenders’ consent is required to be obtained under this
Agreement, any of the Other Agreements or any of the Security Documents as a
condition to any action, inaction, condition or event, except as otherwise
specifically provided herein, Administrative Agent, Collateral Agent, Majority
Lenders or all Lenders, as applicable, shall be authorized to give or withhold
such consent in its or their sole and absolute discretion and to condition its
or their consent upon the giving of additional Collateral security for the
Obligations, the payment of money or any other matter.

 

13.10      Credit Inquiries. The Loan Parties hereby authorize and permit
Administrative Agent and each Lender to respond to usual and customary credit
inquiries from third parties concerning any Loan Party or any of its
Subsidiaries.

 

13.11      Time of Essence. Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.

 

13.12      Entire Agreement. This Agreement and the other Loan Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written.

 

13.13      Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any Governmental Authority by reason of such party having or
being deemed to have structured or dictated such provision.

 



135 



 

13.14      Confidentiality. Each Agent and each Lender shall hold all nonpublic
information obtained pursuant to the requirements of this Agreement in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices and in any event may make disclosure reasonably required by a
prospective participant or assignee in connection with the contemplated
participation or assignment or as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process and shall
require any such participant or assignee to agree to comply with this
Section 13.14.

 

13.15      GOVERNING LAW; CONSENT TO JURISDICTION, FORUM AND SERVICE OF PROCESS.

 

13.15.1            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING
EFFECT TO ANY APPLICABLE LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION.

 

13.15.2            CONSENT TO JURISDICTION, FORUM AND SERVICE OF PROCESS. AS
PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND REGARDLESS OF ANY PRESENT
OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF ANY LOAN PARTY,
ADMINISTRATIVE AGENT OR ANY LENDER, EACH LOAN PARTY HEREBY CONSENTS AND AGREES
THAT ANY STATE COURT SITTING IN DALLAS COUNTY, TEXAS, OR, AT ADMINISTRATIVE
AGENT’S OPTION, THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
TEXAS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE LOAN PARTIES ON THE ONE HAND AND ADMINISTRATIVE AGENT OR
ANY LENDER ON THE OTHER HAND PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
LOAN PARTY HEREBY WAIVES ANY OBJECTION WHICH ANY LOAN PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE LOAN PARTIES AT THE ADDRESS SET
FORTH IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF ACTUAL RECEIPT THEREOF BY A LOAN PARTY OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF ADMINISTRATIVE AGENT TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY ADMINISTRATIVE AGENT OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.

 



136 



 

13.16      WAIVERS BY THE LOAN PARTIES. EACH LOAN PARTY WAIVES (i) THE RIGHT TO
TRIAL BY JURY (WHICH ADMINISTRATIVE AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL;
(ii) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF PRESENTMENT, PROTEST,
DEFAULT, NON PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR
RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY ADMINISTRATIVE
AGENT OR ANY LENDER ON WHICH THE LOAN PARTIES MAY IN ANY WAY BE LIABLE AND
HEREBY RATIFIES AND CONFIRMS WHATEVER ADMINISTRATIVE AGENT OR ANY LENDER MAY DO
IN THIS REGARD; (iii) NOTICE PRIOR TO ADMINISTRATIVE AGENT’S TAKING POSSESSION
OR CONTROL OF THE COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY
ANY COURT PRIOR TO ALLOWING ADMINISTRATIVE AGENT TO EXERCISE ANY OF
ADMINISTRATIVE AGENT’S REMEDIES; (iv) THE BENEFIT OF ALL VALUATION, APPRAISEMENT
AND EXEMPTION LAWS; (v) NOTICE OF ACCEPTANCE HEREOF; AND (vi) EXCEPT AS
PROHIBITED BY APPLICABLE LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH LOAN PARTY ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE A MATERIAL INDUCEMENT TO ADMINISTRATIVE AGENT’S AND EACH LENDER’S
ENTERING INTO THIS AGREEMENT AND THAT ADMINISTRATIVE AGENT AND EACH LENDER IS
RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH THE LOAN PARTIES.
EACH LOAN PARTY WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING
WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

13.17      Advertisement. The Loan Parties hereby authorize Administrative Agent
to publish the name and logo of any Loan Party and the amount and transaction
details of the credit facility provided hereunder in any “tombstone” or
comparable advertisement or other marketing materials which Administrative Agent
elects to publish.

 

13.18      Patriot Act Notice. Administrative Agent and Lenders hereby notify
the Loan Parties that pursuant to the requirements of the Patriot Act,
Administrative Agent and Lenders are required to obtain, verify and record
information that identifies each Loan Party, including its legal name, address,
tax ID number and other information that will allow Administrative Agent and
Lenders to identify it in accordance with the Patriot Act. Administrative Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding any Loan Party’s management and
owners, such as legal name, address, social security number and date of birth.

 



137 



 

13.19      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

13.20      Intercreditor Agreement. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, (a) the Liens granted to the
Administrative Agent in favor of the Lenders pursuant to this Agreement and the
other Loan Documents and the exercise of any right related to any Collateral
shall be subject, in each case, to the terms of the Intercreditor Agreement, and
(b) in the event of any conflict between the terms and provisions of this
Agreement or any other Loan Document, on the one hand, and the terms and
provisions of the Intercreditor Agreement, on the other hand, the terms and
provisions of the Intercreditor Agreement shall continue.

 

Article XIV. CROSS-GUARANTY BY BORROWERS.

 

14.1          Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Administrative Agent and Lenders and their respective successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Administrative Agent and Lenders by each other Borrower. Each Borrower
agrees that its guaranty obligation hereunder is a continuing guaranty of
payment and performance and not of collection, that its obligations under this
Section 14 shall not be discharged until payment and performance, in full, of
the Obligations has occurred, and that its obligations under this Section 14
shall be absolute and unconditional, irrespective of, and unaffected by, (i) the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, this Agreement, any other Loan Document or any other agreement,
document or instrument to which any Borrower is or may become a party; (ii) the
absence of any action to enforce this Agreement (including this Section 14) or
any other Loan Document or the waiver or consent by Administrative Agent and
Lenders with respect to any of the provisions thereof; (iii) the existence,
value or condition of, or failure to perfect its Lien against, any security for
the Obligations or any action, or the absence of any action, by Administrative
Agent and Lenders in respect thereof (including the release of any such
security); (iv) the insolvency of any Loan Party; or (v) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor. Each Borrower shall be regarded, and shall be
in the same position, as principal debtor with respect to the Obligations
guaranteed hereunder.

 

14.2          Waivers by Borrowers. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Administrative Agent or Lenders to marshal
assets or to proceed in respect of the Obligations guaranteed hereunder against
any other Loan Party, any other party or against any security for the payment
and performance of the Obligations before proceeding against, or as a condition
to proceeding against, such Borrower. It is agreed among each Borrower,
Administrative Agent and Lenders that the foregoing waivers are of the essence
of the transaction contemplated by this Agreement and the other Loan Documents
and that, but for the provisions of this Section 14 and such waivers,
Administrative Agent and Lenders would decline to enter into this Agreement.

 



138 



 

14.3          Benefit of Guaranty. Each Borrower agrees that the provisions of
this Section 14 are for the benefit of Administrative Agent and Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and Administrative
Agent or Lenders, the obligations of such other Borrower under the Loan
Documents.

 

14.4          Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 14.7, each Borrower hereby expressly and irrevocably waives any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Administrative Agent and Lenders
and shall not limit or otherwise affect such Borrower’s liability hereunder or
the enforceability of this Section 14, and that Administrative Agent, Lenders
and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 14.4.

 

14.5          Election of Remedies. If Administrative Agent or any Lender may,
under Applicable Law, proceed to realize its benefits under any of the Loan
Documents giving Administrative Agent or such Lender a Lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Administrative Agent or any
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Section 14.
If, in the exercise of any of its rights and remedies, Administrative Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by Administrative Agent or such
Lender and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Administrative Agent or such Lender. Any election of remedies
that results in the denial or impairment of the right of Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the Obligations. In
the event Administrative Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Administrative Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Administrative Agent
or such Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Administrative Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 14, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Administrative Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

 



139 



 

14.6          Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 14 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under any other provision of this Agreement) shall be limited to an amount not
to exceed as of any date of determination the greater of: (i) the net amount of
all Loans advanced to any other Borrower under this Agreement and then re-loaned
or otherwise transferred to, or for the benefit of, such Borrower; and (ii) the
amount that could be claimed by Administrative Agent and Lenders from such
Borrower under this Section 14 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 14.7.

 

14.7          Contribution with Respect to Guaranty Obligations.

 

14.7.1                To the extent that any Borrower shall make a payment under
this Section 14 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each Borrower as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Revolving Credit Commitments, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

14.7.2                As of any date of determination, the “Allocable Amount” of
any Borrower shall be equal to the maximum amount of the claim that could then
be recovered from such Borrower under this Section 14 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.

 

14.7.3                This Section 14.7 is intended only to define the relative
rights of Borrowers and nothing set forth in this Section 14.7 is intended to or
shall impair the obligations of Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 14.1. Nothing contained in this
Section 14.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

 



140 



 

14.7.4                The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of Borrowers
to which such contribution and indemnification is owing.

 

14.7.5                The rights of the indemnifying Borrowers against other
Loan Parties under this Section 14.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Revolving
Credit Commitments.

 

14.8          Liability Cumulative. The liability of Borrowers under this
Section 14 is in addition to and shall be cumulative with all liabilities of
each Borrower to Administrative Agent and Lenders under this Agreement and the
other Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrowers, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

14.9          Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations hereunder or under the Security Documents
in respect of Swap Obligations; provided, that each Qualified ECP Guarantor
shall only be liable under this Section 14.9 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 14.9, or otherwise hereunder or under the Security Documents,
voidable under applicable requirements of law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount. The obligations of each
Qualified ECP Guarantor under this Section 14.9 shall remain in full force and
effect until the guarantees in respect of Swap Obligations have been discharged,
or otherwise released or terminated in accordance with the terms of this
Agreement. Each Qualified ECP Guarantor intends that this Section 14.9
constitute, and this Section 14.9 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Article XV. GUARANTY

 

15.1          Guaranty of the Obligations. Subject to the provisions of Section
15.2, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to Administrative Agent and Lenders the due and punctual payment in
full of all Obligations (other than Excluded Swap Obligations) when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code) (collectively, the “Guaranteed Obligations”).

 

15.2          Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 15.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 15.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 15.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 15.2 shall not be construed in
any way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third-party beneficiary to the contribution agreement set forth
in this Section 15.2.

 



141 



 

15.3          Payment by Guarantors. Subject to Section 15.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which Administrative Agent or any Lender may have
at law or in equity against any Guarantor by virtue hereof, that upon the
failure of any Borrower to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code), Guarantors will upon demand pay, or cause to be paid, in
cash, to Administrative Agent, for the benefit of itself and the Lenders, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for any Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against such
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Agent and Lenders as aforesaid.

 



142 



 

15.4          Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

15.4.1                this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

15.4.2                Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between any Borrower and Administrative Agent or any Lender with respect to the
existence of such Event of Default;

 

15.4.3                the obligations of each Guarantor hereunder are
independent of the obligations of Borrowers and the obligations of any other
guarantor (including any other Guarantor) of the obligations of Borrowers, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;

 

15.4.4                payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent or any Lender is awarded a judgment in any suit brought to
enforce any Guarantor’s covenant to pay a portion of the Guaranteed Obligations,
such judgment shall not be deemed to release such Guarantor from its covenant to
pay the portion of the Guaranteed Obligations that is not the subject of such
suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Guaranteed Obligations;

 

15.4.5                Administrative Agent and/or Lenders, upon such terms as
they deem appropriate, without notice or demand and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of Administrative Agent for
the benefit of itself and the Lenders in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that Administrative Agent may have against any such
security, in each case as Administrative Agent in its discretion may determine
consistent herewith or any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents; and

 



143 



 

15.4.6                this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document, or any agreement relating to such other guaranty
or security; (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the other Loan Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though Administrative Agent or Lenders might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v)
Administrative Agent’s or Lenders’ consent to the change, reorganization or
termination of the corporate structure or existence of any Borrower and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which any Borrower may allege or assert against Administrative
Agent or any Lender in respect of the Guaranteed Obligations, including failure
of consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations.

 

15.5          Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Administrative Agent and each Lender: (a) any right to require
Administrative Agent or any Lender, as a condition of payment or performance by
such Guarantor, to (i) proceed against any Borrower, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from any Borrower, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account, securities account or commodities account
or credit on the books of Administrative Agent or any Lender in favor of any
Borrower or any other Person, or (iv) pursue any other remedy in the power of
Administrative Agent or any Lender whatsoever; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of any
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon Administrative Agent’s or any Lender’s
errors or omissions in the administration of the Guaranteed Obligations; (e) (i)
any principles or provisions of law, statutory or otherwise, which are or might
be in conflict with the terms hereof and any legal or equitable discharge of
such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that Administrative Agent or any
Lender protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrowers and notices of any of the matters referred to
in Section 15.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 



144 



 

15.6          Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Credit Commitment shall have terminated and all Letters of Credit
shall have expired or been cancelled, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against any Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that Administrative Agent or
any Lender now has or may hereafter have against any Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by Administrative Agent or any Lender. In addition, until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Credit Commitment shall have terminated and all Letters of Credit
shall have expired or been cancelled, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by Section
15.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights Administrative Agent or any Lender may have
against any Borrower, to all right, title and interest Administrative Agent or
Lender may have in any such collateral or security, and to any right
Administrative Agent or any Lender may have against such other guarantor. If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for Administrative Agent and Lenders
and shall forthwith be paid over to Administrative Agent to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 



145 



 

15.7          Subordination of Other Obligations. Any indebtedness of any
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent and Lenders and shall forthwith be paid over
to Administrative Agent to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

15.8          Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Credit Commitment shall have
terminated and all Letters of Credit shall have expired or been cancelled. Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

15.9          Authority of Guarantors or Borrowers. It is not necessary for
Administrative Agent or any Lender to inquire into the capacity or powers of any
Guarantor or any Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

15.10      Financial Condition of Borrowers. Any Loan may be made to Borrowers
or continued from time to time, without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrowers at the
time of any such grant or continuation. Neither Administrative Agent nor any
Lender shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of any
Borrower. Each Guarantor has adequate means to obtain information from each
Borrower on a continuing basis concerning the financial condition of such
Borrower and its ability to perform its obligations under the Loan Documents,
and each Guarantor assumes the responsibility for being and keeping informed of
the financial condition of Borrowers and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of Administrative Agent or any Lender to
disclose any matter, fact or thing relating to the business, operations or
conditions of any Borrower now known or hereafter known by Administrative Agent
or any Lender.

 



146 



 

15.11      Bankruptcy, etc. So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent, commence or join with any other Person in commencing any
bankruptcy, reorganization or insolvency case or proceeding of or against any
Borrower or any other Guarantor.

 

15.11.1            The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of any Borrower or any
other Guarantor or by any defense which any Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

 

15.11.2            Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in Section 15.11.1 above (or, if interest
on any portion of the Guaranteed Obligations ceases to accrue by operation of
law by reason of the commencement of such case or proceeding, such interest as
would have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Administrative Agent
and Lenders that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve any Borrower of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent and Lenders, or allow the claim of Administrative Agent and
Lenders in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

 

15.11.3            In the event that all or any portion of the Guaranteed
Obligations are paid by any Borrower, the obligations of Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from Administrative Agent or any Lender as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 

(Signature Page Follows)

 



147 



 

(Signature Page to Loan, Security and Guaranty Agreement)

 

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.

 

BORROWERS:   QUEST RESOURCE MANAGEMENT GROUP, LLC             By:         Name:
Laurie L. Latham       Title: Chief Financial Officer, Secretary, and Treasurer
                  LANDFILL DIVERSION INNOVATIONS, L.L.C.             By:      
Name: Laurie L. Latham     Title: Chief Financial Officer, Secretary, and
Treasurer                 GUARANTORS:   QUEST RESOURCE HOLDING CORPORATION      
      By:         Name: Laurie L. Latham       Title: Senior Vice President,
Chief Financial Officer, Secretary, and Treasurer                     QUEST
SUSTAINABILITY SERVICES, INC., A DELAWARE CORPORATION (F/K/A EARTH911, INC.)    
        By:         Name: Laurie L. Latham       Title: Chief Financial Officer,
Secretary, and Treasurer

 



 



 

GUARANTORS (CONTINUED):   YOUCHANGE, INC.             By:       Name: Laurie L.
Latham     Title: Chief Financial Officer, Secretary, and Treasurer            
        QUEST VERTIGENT CORPORATION             By:                   Name:
Laurie L. Latham     Title: Chief Financial Officer, Secretary, and Treasurer  
                  QUEST VERTIGENT ONE, LLC             By:              Name:
Laurie L. Latham     Title: Chief Financial Officer, Secretary, and Treasurer  
                  GLOBAL ALERTS, LLC           By:     Name: Laurie L. Latham  
  Title: Chief Financial Officer, Secretary, and Treasurer

 



 



 

    BBVA USA, as Administrative Agent, Collateral Agent and as a Lender        
    By:          Name: Jason Nichols
Title: Senior Vice President                     BBVA USA, as Issuing Bank      
      By:          Name: Jason Nichols
Title: Senior Vice President        

 

 

 

 

 